Exhibit 10.1

 

EXECUTION COPY

 

UNIT PURCHASE AGREEMENT

 

AMONG

 

KERASOTES SHOWPLACE THEATRES HOLDINGS, LLC,

 

KERASOTES SHOWPLACE THEATRES, LLC,

 

SHOWPLACE THEATRES HOLDING COMPANY, LLC,

 

AMC SHOWPLACE HOLDINGS, INC.,

 

AND

 

AMERICAN MULTI-CINEMA, INC.

 

Dated as of December 9, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

2

 

 

 

 

 

Section 1.1

 

Definitions

 

2

Section 1.2

 

Interpretation

 

16

 

 

 

 

 

ARTICLE II

 

CONTRIBUTION, PURCHASE AND SALE; PURCHASE PRICE

 

16

 

 

 

 

 

Section 2.1

 

Contribution

 

16

Section 2.2

 

Purchase and Sale of the Unit

 

16

Section 2.3

 

Closing Date Payments; Purchase Price

 

17

Section 2.4

 

Purchase Price Adjustments

 

17

Section 2.5

 

Purchase Price Adjustments Payment

 

19

Section 2.6

 

Allocation of Purchase Price

 

21

Section 2.7

 

Withholding

 

21

 

 

 

 

 

ARTICLE III

 

CLOSING

 

22

 

 

 

 

 

Section 3.1

 

Closing Date

 

22

Section 3.2

 

Payments on the Closing Date

 

22

Section 3.3

 

Buyer’s Additional Closing Date Deliveries

 

22

Section 3.4

 

Seller’s Closing Date Deliveries

 

23

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER

 

24

 

 

 

 

 

Section 4.1

 

Organization and Good Standing

 

24

Section 4.2

 

Authorization; Conflicts

 

25

Section 4.3

 

Enforceability

 

26

Section 4.4

 

Capitalization

 

26

Section 4.5

 

Subsidiaries

 

27

Section 4.6

 

Reports and Financial Statements; Undisclosed Liabilities

 

28

Section 4.7

 

Absence of Certain Developments

 

29

Section 4.8

 

Title to Assets; Liens

 

29

Section 4.9

 

Transactions with Affiliates

 

29

Section 4.10

 

Insurance

 

30

Section 4.11

 

Tax Matters

 

30

Section 4.12

 

Material Contracts and Obligations

 

31

Section 4.13

 

Real Property — Owned

 

32

Section 4.14

 

Real and Personal Property — Leased

 

32

Section 4.15

 

Intellectual Property

 

33

Section 4.16

 

Necessary Property; Condition of Property

 

34

Section 4.17

 

Necessary Licenses and Permits

 

34

Section 4.18

 

Compliance with Laws and Governmental Permits

 

34

Section 4.19

 

Environmental Compliance

 

35

Section 4.20

 

Litigation

 

36

Section 4.21

 

No Material Adverse Effect

 

36

Section 4.22

 

Employee Benefit Plans

 

36

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Section 4.23

 

Withholding; Labor Relations

 

37

Section 4.24

 

No Brokers

 

37

Section 4.25

 

Goodwill Passes; Prepaid Tickets

 

37

Section 4.26

 

Concession Inventory

 

37

Section 4.27

 

ADA Compliance

 

38

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER AND GUARANTOR

 

38

 

 

 

 

 

Section 5.1

 

Organization and Good Standing

 

38

Section 5.2

 

Authorization; Conflicts

 

38

Section 5.3

 

Enforceability

 

38

Section 5.4

 

Litigation

 

39

Section 5.5

 

Financial Capability

 

39

Section 5.6

 

Investment Intent

 

39

Section 5.7

 

No Brokers

 

39

 

 

 

 

 

ARTICLE VI

 

ACTIONS PRIOR TO THE CLOSING DATE

 

39

 

 

 

 

 

Section 6.1

 

Access to Information

 

39

Section 6.2

 

Notification

 

41

Section 6.3

 

Consents of Third Parties; Governmental Approvals

 

41

Section 6.4

 

Operations Prior to the Closing Date

 

43

Section 6.5

 

Exclusivity

 

44

Section 6.6

 

Termination of Affiliate Transactions

 

45

Section 6.7

 

Financial Information

 

45

Section 6.8

 

Trademark Registration

 

45

Section 6.9

 

Termination of National CineMedia Agreement

 

46

Section 6.10

 

Services Agreement

 

46

Section 6.11

 

Landlord Consents

 

46

 

 

 

 

 

ARTICLE VII

 

ADDITIONAL AGREEMENTS

 

47

 

 

 

 

 

Section 7.1

 

Tax Matters

 

47

Section 7.2

 

Employee Matters

 

49

Section 7.3

 

Contact with Employees, Suppliers and Others

 

52

Section 7.4

 

Confidentiality

 

53

Section 7.5

 

Release

 

54

Section 7.6

 

Change of Corporate Name; Removal of Names and Marks

 

54

Section 7.7

 

Gift Cards and Passes

 

55

Section 7.8

 

Web Site Data

 

55

Section 7.9

 

Web Site Operation and Cooperation

 

55

Section 7.10

 

Termination of Blue Light Holdings Lease

 

55

 

 

 

 

 

ARTICLE VIII

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND GUARANTOR

 

56

 

 

 

 

 

Section 8.1

 

No Breach of Covenants and Warranties

 

56

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Section 8.2

 

No Material Adverse Effect

 

56

Section 8.3

 

No Restraint

 

56

Section 8.4

 

Governmental Approvals

 

57

Section 8.5

 

Contribution

 

57

Section 8.6

 

Termination of Agreements

 

57

Section 8.7

 

Other Deliverables

 

57

 

 

 

 

 

ARTICLE IX

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND THE COMPANY

 

57

 

 

 

 

 

Section 9.1

 

No Misrepresentation or Breach of Covenants and Warranties

 

57

Section 9.2

 

No Restraint

 

58

Section 9.3

 

Governmental Approvals

 

58

Section 9.4

 

Other Deliverables

 

58

 

 

 

 

 

ARTICLE X

 

INDEMNIFICATION

 

58

 

 

 

 

 

Section 10.1

 

Indemnification by Parent and Seller

 

58

Section 10.2

 

Indemnification by Buyer and Guarantor

 

60

Section 10.3

 

Notice of Claims

 

60

Section 10.4

 

Resolution of Indemnifiable Claims

 

61

Section 10.5

 

Third Person Claims

 

61

Section 10.6

 

Determination of Indemnification Amounts

 

62

Section 10.7

 

Escrow Fund

 

63

Section 10.8

 

Exclusive Remedy

 

64

 

 

 

 

 

ARTICLE XI

 

TERMINATION

 

64

 

 

 

 

 

Section 11.1

 

Termination

 

64

Section 11.2

 

Notice of Termination

 

65

Section 11.3

 

Effect of Termination; Remedies

 

65

 

 

 

 

 

ARTICLE XII

 

GENERAL PROVISIONS

 

66

 

 

 

 

 

Section 12.1

 

Survival of Representations, Warranties and Covenants

 

66

Section 12.2

 

No Public Announcement

 

67

Section 12.3

 

Notices

 

67

Section 12.4

 

Successors and Assigns

 

68

Section 12.5

 

Access to Records after Closing

 

68

Section 12.6

 

Entire Agreement; Amendments

 

68

Section 12.7

 

Interpretation

 

69

Section 12.8

 

Waivers

 

69

Section 12.9

 

Expenses

 

69

Section 12.10

 

Partial Invalidity

 

70

Section 12.11

 

Execution in Counterparts

 

70

Section 12.12

 

Further Assurances

 

70

Section 12.13

 

Disclaimer of Warranties

 

71

Section 12.14

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

 

72

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Section 12.15

 

Binding Effect

 

72

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Reference Working Capital Statement and Deferred Revenue Components

Exhibit B

Form of Escrow Agreement

 

v

--------------------------------------------------------------------------------


 

UNIT PURCHASE AGREEMENT

 

UNIT PURCHASE AGREEMENT, dated as of December 9, 2009, among ShowPlace Theatres
Holding Company, LLC, a Delaware limited liability company (the “Company”),
Kerasotes Showplace Theatres, LLC, a Delaware limited liability company
(“Seller”), Kerasotes Showplace Theatres Holdings, LLC, a Delaware limited
liability company (“Parent”), AMC ShowPlace Holdings, Inc., a Delaware
corporation (“Buyer”), and American Multi-Cinema, Inc., a Delaware corporation
(“Guarantor”).

 

PRELIMINARY STATEMENT:

 

WHEREAS, Parent is the owner of all of the issued and outstanding membership
units of Seller and Seller is the owner of all of the issued and outstanding
membership units of the Company; and

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the issued and outstanding membership units of the Company, all
on the terms and subject to the conditions set forth herein;

 

WHEREAS, as an inducement for Buyer and the Guarantor to enter into this
Agreement and the Buyer Ancillary Agreements, concurrent with execution and
delivery of this Agreement, (i) certain indirect equity holders of Parent are
entering into guarantee, exclusivity and confidentiality agreements, and
(ii) certain equity holders of Parent are entering into exclusivity and
confidentiality agreements (collectively, the “Equity Holder Agreements”)
pursuant to which, among other things, certain indirect equity holders will
severally guarantee collectively 100% of the monetary obligations of Seller and
Parent hereunder, and all such direct and indirect equity holders will agree not
to sell or otherwise transfer, or cause to be sold or otherwise transferred,
his, her or its respective direct or indirect equity interests in Parent prior
to the Closing;

 

WHEREAS, each of Buyer and Guarantor, as an inducement for the Company, Seller
and Parent to enter into this Agreement, and each of Parent, Seller, Kerasotes
Theatres, Inc., a Delaware corporation (“KTI”), Anthony Kerasotes, Dean
Kerasotes, and Victoria Constan, as an inducement for Buyer and the Guarantor to
enter into this Agreement, is entering into a non-competition agreement (the
“Buyer Non-Competition Agreement,” in the case of Buyer and Guarantor, and, in
the case Parent, Seller, KTI, Anthony Kerasotes, Dean Kerasotes, and Victoria
Constan, collectively, the “Seller Non-Competition Agreements”), in each case to
be effective as of the Closing and pursuant to which Buyer and Guarantor, on the
one hand, and each of Parent, Seller, KTI, Anthony Kerasotes, Dean Kerasotes,
and Victoria Constan, on the other hand, agree, subject to the terms and
conditions of the Buyer Non-Competition Agreement or their respective Seller
Non-Competition Agreement, as applicable, during the five-year period following
the Closing Date, not to own, operate, manage or otherwise be involved with the
ownership, operation, or management of any movie theatre in the 5-mile radius
surrounding (i) any theatre that is a Retained Asset, in the case of Buyer and
Guarantor, and (ii) any theatre that is contributed to the Company pursuant to
the Contribution in the case of each of Parent, Seller, KTI, Anthony Kerasotes,
Dean Kerasotes, and Victoria Constan.

 

--------------------------------------------------------------------------------


 

WHEREAS, as an inducement for the Company, Seller and Parent to enter into this
Agreement, Guarantor is entering into this Agreement; and

 

WHEREAS, immediately prior to the Closing on the Closing Date, Parent shall
cause Seller to contribute to the Company (the “Contribution”) all of Seller’s
right, title and interest in, to and under all of the theatres, properties,
assets and liabilities of Seller other than those theaters, properties, assets
and liabilities set forth on Schedule I (the “Retained Assets”) and Schedule II
(the “Retained Liabilities”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed among the Company, Seller and Buyer
as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1         DEFINITIONS.  IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE MEANINGS SPECIFIED OR REFERRED TO IN THIS SECTION 1.1 AND SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS.


 

“Accounting Firm” has the meaning specified in Section 2.4(c).

 

“Acquisition Proposal” means any offer, proposal or indication of interest
relating to or made in connection with (i) the acquisition of Parent, Seller,
the Company, or any Subsidiary, (ii) a merger, consolidation or other business
combination in which Parent, Seller, the Company, or any Subsidiary, as
applicable, does not survive, (iii) the acquisition of any of the capital stock
of Parent, Seller, the Company or any Subsidiary, or (iv) the sale of any
material assets of Parent, Seller, the Company or any Subsidiary.

 

“Adjustment Indebtedness” means the Indebtedness set forth on Schedule 1.1.

 

“Affiliate” means, with respect to any Person that is an entity, any other
Person that directly or indirectly controls, is controlled by or is under common
control with such Person,  and with respect to any Person that is an individual,
any direct or indirect family member of such Person and any other Person that
directly or indirectly is controlled by such Person, in each case where
“control” (including, with correlative meaning, the terms “controlled by”  and
“under common control with”) means the possession, directly or indirectly, of
the power to direct the management and policies of a Person, whether through the
ownership of voting securities, Contract or otherwise.

 

“Affiliate Transactions” has the meaning specified in Section 4.9.

 

“Agreed Accounting Principles” means GAAP; provided, however, with respect to
any matter as to which there is more than one generally accepted accounting
principle, Agreed Accounting Principles means the generally accepted accounting
principles applied in the preparation of the Company’s audited balance sheet
dated as of December 31, 2008.

 

“Agreed Adjustments” has the meaning specified in Section 2.4(c).

 

2

--------------------------------------------------------------------------------


 

“Allocation Schedule” has the meaning specified in Section 2.6.

 

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act and all other federal and state Requirements of Law
that are designed or intended to prohibit, restrict or regulate actions having
the purpose or effect of monopolization or restriction of trade or business or
competition through merger or acquisition.

 

“Assumed Liabilities” has the meanings specified in Section 2.1.

 

“Audited Financial Statements” has the meaning specified in Section 4.6(a).

 

“Balance Sheet Date” has the meaning specified in Section 4.6(a).

 

“Benefits Continuation Period” has the meaning specified in Section 7.2(d).

 

“Blue Light” has the meaning specified in Section 7.10.

 

“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks located in New York, New York are required or permitted to be
closed.

 

“Buyer” has the meaning specified in the first paragraph of this Agreement.

 

“Buyer Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Buyer or an Affiliate of Buyer under
this Agreement or in connection herewith, including the Escrow Agreement, Buyer
Non-Competition Agreement, Services Agreement, Equity Holder Agreements, Seller
License Agreement, Buyer License Agreement and the Chicago Office Sublease
Agreement.

 

“Buyer Fundamental Representations” means those representations and warranties
contained in Sections 5.1 (Organization and Good Standing), 5.2 (Authorization;
Conflicts) (to the extent such representations and warranties are made with
respect to the Buyer’s organizational documents), 5.3 (Enforceability), and 5.7
(No Brokers).

 

“Buyer Group Member” means (i) Buyer and its Affiliates (including the Company
and the Subsidiaries after the Closing), (ii) the directors, officers, partners,
members, stockholders, employees, agents and representatives of Buyer and its
Affiliates (including of the Company and the Subsidiaries after the Closing) and
(iii) the respective successors and assigns of each of the foregoing.

 

“Buyer License Agreement” means the license agreement to be dated as of the
Closing Date, by and between Buyer and Seller, pursuant to which Buyer will,
among other things, provide Seller with an irrevocable, fully-paid,
non-exclusive and transferable license to use the name “ShowPlace” (i) in the
Chicago, IL, Minneapolis, MN and Secaucus, NJ markets, as well as in the markets
in which Seller is permitted to own or operate any other theatre pursuant to the
terms of the applicable Seller Non-Competition Agreement; provided, that Seller
shall use the term “ShowPlace” only in conjunction with the term “Icon” except
in the Secaucus, NJ market, where the name “ShowPlace” may be used alone, and
(ii) on Gift Cards and Passes,

 

3

--------------------------------------------------------------------------------


 

in the case of each of clauses (i) and (ii), in the manner set forth in the
Buyer License Agreement.

 

“Buyer Non-Competition Agreement” has the meaning specified in the Recitals.

 

“Buyer’s Severance Policy” has the meaning specified in Section 7.2(b).

 

“Cap” means an amount equal to $34,375,000.

 

“Cash” means those consolidated current assets of the Company reflected on the
line items of the Company’s balance sheet as “Cash” and “Short Term Investments”
and calculated in accordance with the Agreed Accounting Principles, consistently
applied.

 

“Chicago Office Sublease Agreement” means the sublease agreement to be dated as
of the Closing Date between the Company and Seller pursuant to which the Company
agrees to sublease from Seller one floor of office space currently leased by
Seller pursuant to the Office Lease between River Forks, LLC (as successor in
interest to Finova Capital Corporation) and Seller, dated June 15, 1999, as
amended on November 4, 2004.

 

“CineMedia Agreement” has the meaning specified in Section 6.9.

 

“Claim Notice” has the meaning specified in Section 10.3.

 

“Closing” means the closing of the transfer of the Unit from Seller to Buyer in
exchange for the Closing Date Payment Amount.

 

“Closing Date” has the meaning specified in Section 3.1.

 

“Closing Date Cash” has the meaning specified in Section 2.4(c).

 

“Closing Date Balance Sheet” has the meaning specified in Section 2.4(c).

 

“Closing Date Deferred Revenue” has the meaning specified in Section 2.4(c).

 

“Closing Date Payment Amount” has the meaning specified in Section 2.3(a).

 

“Closing Date Transaction Costs” has the meaning specified in Section 2.4(c).

 

“Closing Date Working Capital” has the meaning specified in Section 2.4(c).

 

“Closing Statement” has the meaning specified in Section 2.4(c).

 

“Code” means the Internal Revenue Code of 1986.

 

“Company” has the meaning specified in the first paragraph of this Agreement.

 

“Company Employee” has the meaning specified in Section 7.2(a).

 

4

--------------------------------------------------------------------------------


 

“Company Intellectual Property” has the meaning specified in Section 4.15(a).

 

“Confidentiality Agreement” has the meaning specified in Section 6.1(a).

 

“Continuing Employee” has the meaning specified in Section 7.2(d).

 

“Contract” means any written or oral agreement, arrangement, authorization,
commitment, contract, indenture, instrument, lease, license, obligation, plan,
practice, restriction, understanding or undertaking of any kind or character.

 

“Contributed Assets” has the meanings specified in Section 2.1.

 

“Contribution” has the meaning specified in the Recitals.

 

“Contribution Agreement” means the agreement pursuant to which the Contribution
shall be effected, which shall be in form and substance reasonably satisfactory
to Buyer.

 

“Copyrights” means United States and foreign registered and unregistered
copyrights, and pending applications to register the same.

 

“Court Order” means any administrative decision, judgment, order, writ,
injunction, ruling, award or decree of any foreign, federal, state, local or
other court, tribunal or other Governmental Body of competent jurisdiction and
any award in any arbitration proceeding.

 

“Covered Taxes” has the meaning specified in Section 4.11(b).

 

“Current Assets” means those consolidated current assets of Seller reflected on
the line items of the balance sheet of Seller set forth on Exhibit A and
calculated in accordance with the Agreed Accounting Principles, consistently
applied.

 

“Current Liabilities” means those consolidated current liabilities of Seller
reflected on the line items of the balance sheet of Seller set forth on
Exhibit A and calculated in accordance with the Agreed Accounting Principles,
consistently applied.

 

“Deferred Revenue” means the consolidated aggregate amount of deferred revenue
of the Seller as set forth on Exhibit A, including gift cards, “movie money,”
premier tickets, discount tickets, advance sales, internet advance sales and
deferred marketing funds, calculated in accordance with the Agreed Accounting
Principles, consistently applied.

 

“Designated Web Sites” has the meaning specified in Section 7.9.

 

“Eligible Seller Employee” has the meaning specified in Section 7.2(b).

 

“Employee Benefit Plan” means (i) each employee benefit plan, within the meaning
of Section 3(3) of ERISA (including each Multiemployer Plan and Guaranteed
Pension Plan) and (ii) each and every written, unwritten, formal or informal
plan, agreement, program, policy or other arrangement involving direct or
indirect compensation (other than workers’

 

5

--------------------------------------------------------------------------------


 

compensation, unemployment compensation and other government programs),
employment, severance, consulting by an individual, disability benefits,
supplemental unemployment benefits, vacation benefits, retirement benefits,
deferred compensation, profit-sharing, bonuses, stock options, stock
appreciation rights, other forms of incentive compensation, post-retirement
insurance benefits, or other benefits, entered into, maintained or contributed
to by Seller, the Company or any of the Subsidiaries or with respect to which
Seller, the Company or any of the Subsidiaries has any Liability (including any
contingent liability).

 

“Encumbrance” means any lien, claim, charge, security interest, mortgage,
pledge, easement, conditional sale or other title retention agreement, defect in
title or other restrictions of a similar kind.

 

“Environmental Laws” means all Requirements of Law concerning worker exposure to
any Hazardous Material and pollution or protection of the environment (including
those relating to the presence, use, production, generation, handling,
transport, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, Release, threatened Release, control or cleanup of any
Hazardous Material).

 

“Environmental Matter” means any Liability of the Company or any Subsidiary
relating to (i) the Release or threatened Release of a Hazardous Material or
(ii) violations of applicable Environmental Laws.

 

“Environmental Reports” has the meaning specified in Section 4.19(e).

 

“Equity Holder Agreements” has the meaning specified in the Recitals.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person which is treated as a single employer with
the Company or any Subsidiary under subsections (b), (c), (m) or (o) of
Section 414 of the Code.

 

“Escrow Agent” means SunTrust Bank, N.A.

 

“Escrow Agreement” means the escrow agreement to be dated as of the Closing
Date, by and among Buyer, Seller and the Escrow Agent, substantially in the form
attached hereto as Exhibit D.

 

“Escrow Fund” means an amount equal to $20,625,000.

 

“Estimated Closing Date Cash” has the meaning specified in Section 2.3(a)(ii).

 

“Estimated Closing Date Working Capital” has the meaning specified in
Section 2.4(a).

 

“Estimated Deferred Revenue” has the meaning specified in Section 2.3(a)(iv).

 

“Estimated Transaction Costs” has the meaning specified in Section 2.3(a)(v).

 

6

--------------------------------------------------------------------------------


 

“Excluded Taxes” has the meaning specified in Section 7.1(a)(i).

 

“Expenses” means any and all reasonable out-of-pocket costs and expenses
actually incurred in connection with defending or asserting any Proceeding
incident to any matter indemnified against hereunder (including court filing
fees, court costs, arbitration fees or costs, witness fees and reasonable fees
and disbursements of legal counsel, expert witnesses, accountants and other
professionals).

 

“Filings” has the meaning specified in Section 12.12(b).

 

“Financial Statements” has the meaning specified in Section 4.6(a).

 

“GAAP” means United States generally accepted accounting principles,
consistently applied by the Company.

 

“Gift Cards and Passes” has the meaning specified in Section 7.7.

 

“Governmental Body” means any foreign, federal, state, local or municipal or
other governmental authority or regulatory body, including any court,
commission, instrumentality, authority, or administrative agency.

 

“Governmental Permits” has the meaning specified in Section 4.17.

 

“Guaranteed Pension Plan” means any employee pension benefit plan subject to
Title IV of ERISA, or a plan subject to the minimum funding standards of
Section 412 of the Code or Section 302 of ERISA.

 

“Guarantor” has the meaning specified in the first paragraph of this Agreement.

 

“Hazardous Material” means any waste, pollutant, or hazardous or toxic substance
or waste, as such terms are defined in Environmental Laws and includes, for
purposes of this Agreement, any petroleum or petroleum wastes.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Indebtedness” means the aggregate consolidated indebtedness of the Company,
including, without duplication, (i) any obligations under any indebtedness for
borrowed money (including all obligations for principal, interest premiums,
penalties, fees, expenses, breakage costs and bank overdrafts thereunder),
(ii) any obligations evidenced by any note, bond, debenture or other debt
security, (iii) any commitment by which a Person assures a financial institution
against loss (including contingent reimbursement obligations with respect to
letters of credit), (iv) any off-balance sheet financing, including synthetic
leases and project financing, (v) all obligations under leases that have been or
should be, in accordance with GAAP, recorded as capital leases, (vi) any payment
obligations in respect of banker’s acceptances or letters of credit, (vii) any
obligations with respect to interest rate swaps, collars, caps and similar
hedging obligations, (viii) all obligations for the deferred and unpaid purchase
price of property or services (other than trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice that
are not more than ninety (90) days past due), (ix) any

 

7

--------------------------------------------------------------------------------


 

obligations referred to in clauses (i) through (viii) above of any Person which
are either guaranteed or secured by any Encumbrance upon the Company or any
Subsidiary or any of their respective assets or properties and (x) accrued and
unpaid or declared and unpaid interest of any such foregoing obligation.

 

“Indemnified Party” has the meaning specified in Section 10.3.

 

“Indemnitor” has the meaning specified in Section 10.3.

 

“Indemnity Threshold” means an amount equal to $2,750,000.

 

“Intellectual Property” means Copyrights, Patent Rights, Trademarks and Trade
Secrets.

 

“Interim Balance Sheet” has the meaning specified in Section 4.6(a).

 

“Interim Financial Statements” has the meaning specified in Section 4.6(a).

 

“Knowledge of Buyer” means, as to a particular matter, the actual knowledge of
the following persons after reasonable investigation and inquiry: Kevin Connor
and Kelly Schemenauer.

 

“Knowledge of the Company” means, as to a particular matter, the actual
knowledge of the following persons after reasonable investigation and inquiry:
Tony Kerasotes, Dean Kerasotes, Jim DeBruzzi, Tim Johnson, Bill Budig and Gregg
Ferlin.

 

“KTI” has the meaning specified in the Recitals.

 

“Leased Real Property” has the meaning specified in Section 4.14.

 

“Liability” means any liability, whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due.

 

“Losses” means any and all liabilities, losses, costs, settlement payments,
awards, judgments, fines, penalties, damages, expenses, deficiencies or other
charges, including such liabilities, losses, costs, settlement payments, awards,
judgments, fines, penalties, damages, expenses, deficiencies or other charges
resulting from, associated with or comprised of loss of profits, loss of use or
revenue and diminution in value, including reasonable legal fees and expenses,
but excluding all other special, consequential, or punitive damages of any kind,
other than any such damages payable to a third Person.

 

“Material Adverse Effect” means any occurrence, condition, change, event or
effect that, individually or in the aggregate, is or is reasonably likely to be
materially adverse to (a) the business, assets, financial condition or results
of operations of Parent, Seller, the Company and the Subsidiaries (other than
with respect to the Retained Assets and the Retained Liabilities) taken as a
whole, or (b) the ability of the Company, Seller, Parent or any Affiliate
(including any direct or indirect equity holder of Seller) to consummate the
transactions

 

8

--------------------------------------------------------------------------------


 

contemplated hereby or by any Seller Ancillary Agreement or to perform their
respective obligations hereunder or under any Seller Ancillary Agreement, but
shall exclude any occurrence, condition, change, event or effect to the extent
resulting or arising from: (i) any change in any Requirement of Law; (ii) any
change in interest rates or general economic conditions in the industry in which
the Company and the Subsidiaries operate or affecting the United States economy
in general; (iii) any change that is generally applicable to the industry in
which Parent, Seller, the Company and the Subsidiaries operate; (iv) any change
in GAAP; (v) any outbreak of hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening after the date hereof
of any such hostilities, acts of war, sabotage or terrorism or military actions
existing or underway as of the date hereof; (vi) the entry into or announcement
of this Agreement and/or the consummation of the transactions contemplated
hereby; (vii) the taking of any action by Parent, Seller or the Company required
to be taken pursuant to this Agreement (other than any action taken by Parent,
Seller or the Company pursuant to Section 6.4(a)), or if Buyer fails to consent
to the taking of any action that requires Buyer’s consent under this Agreement,
the failure or omission by Parent, Seller or the Company to take such action;
and (viii) any divestures of properties or assets of the Seller or the Company
that are made as required pursuant to Section 6.3(e) in order for the parties
hereto to satisfy the conditions to Closing set forth in the first sentence of
each of Section 8.3 and Section 9.3; provided, however, that in the case of each
of (i) through (v), inclusive, so long as such effect does not materially
disproportionately affect Seller, the Company or any Subsidiary in comparison to
other participants in the industry in which Seller, the Company and the
Subsidiaries operate.

 

“Material Contract” means any outstanding Contract (whether in writing or not
and whether or not entered into in the ordinary course of business consistent
with past practice, unless otherwise noted below) to which the Company or any of
the Subsidiaries is a party or is bound, or pursuant to which any assets or
properties of the Company or any Subsidiary is subject or bound, that
(a) obligates or commits the Company or any of the Subsidiaries to expend or
otherwise pay an amount in excess of $100,000 (b) entitles the Company or any of
the Subsidiaries to receive an amount in excess of $100,000, (c) obligates or
commits the Company or any of the Subsidiaries to incur any Indebtedness,
(d) restricts the Company’s or any Subsidiary’s line of business or limits or
prevents its competition with any Person, (e) provides for sharing of profits,
revenues or cash flows, with another Person, (f) subjects any of the Company’s
or any Subsidiary’s properties to an Encumbrance (other than Permitted
Encumbrances), (g) provides for the issue, award or purchase of any securities
of the Company or any of the Subsidiaries (or securities or obligations that are
convertible into or exchangeable or exercisable for securities of the Company or
any of the Subsidiaries), (h) provides for loans, bonuses, pensions, deferred or
incentive compensation, retirement or severance payments, profit-sharing,
insurance or other benefit plans or programs for any current or former
unitholder, stockholder, partner, officer, member, consultant, director or
employee of the Company or any of the Subsidiaries or relates to any collective
bargaining agreement or any other arrangement with any labor union or employee
organization, (i) is an employment agreement, arrangement or understanding with
any current or former unitholder, stockholder, partner, officer, member,
consultant, director or employee of the Company or any of the Subsidiaries,
(j) is a lease agreement pursuant to which the Company or any Subsidiary leases
any real property required to be disclosed on Schedule 4.14, (k) relates to the
purchase or sale of any material assets, Subsidiary, or business of the Company
or any Subsidiary at any time during the past three (3) 

 

9

--------------------------------------------------------------------------------


 

years (other than purchases or sales of equipment or other personal property in
the ordinary course of business, consistent with past practice), (l) grants or
licenses to the Company or any of the Subsidiaries any rights in any material
Intellectual Property (other than any agreements pursuant to which the Company
licenses Software commercially available under “shrink-wrap” or “click-through”
license agreements), (m) is an intercompany Contract (involving the Company or a
Subsidiary, as one party, and the Company or another Subsidiary, as the other
party);  (n) involves the Company or a Subsidiary, as one party, and an
Affiliate, officer, director or employee of the Company or any Subsidiary
(including any officers, directors, or employees of Seller, or any direct or
indirect equity holder of Seller and such equity holder’s Affiliates, but not
including the Company or any Subsidiary); (o) is with any Governmental Body
(other than Governmental Permits); (p) grants power of attorney to any third
Person; (q) relates to the licensing of films for theatrical exhibition where
such Contract survives for a period other than such period related to the
display of a particular film; or (r) obligates or commits the Company or any of
the Subsidiaries to receive, expend or otherwise pay an amount in excess of
$100,000 and that is not subject to termination, in the sole discretion of the
Company or a Subsidiary, upon not more than 60 days notice.  Any reference to a
dollar amount in this definition shall be calculated in the aggregate on an
annual basis and shall include any interest, fees or expenses associated
therewith.

 

“Multiemployer Plan” means a “multiemployer plan,” as defined in
Section 4001(a)(3) or 3(37) of ERISA.

 

“Non-Clearance Termination Fee” has the meaning specified in Section 11.3(b).

 

“Outside Date” has the meaning specified in Section 11.1(e).

 

“Owned Real Property” has the meaning specified in Section 4.13.

 

“Parent” has the meaning specified in the first paragraph of this Agreement.

 

“Patent Rights” means United States and foreign patents and patent applications,
continuations, continuations-in-part, divisions or reissues.

 

“Payoff Letter” means a written statement from any holder of Indebtedness to be
repaid at Closing, setting forth the amount of such Indebtedness due or accrued
to such Person through the Closing and acknowledging that upon payment of the
amount set forth in such letter at Closing, such Person will have received all
amounts due to such Person from Seller, the Company and the Subsidiaries, and
releasing any and all guarantees of such Indebtedness and Encumbrances on or
against the properties or assets of Seller, the Company or any Subsidiary that
exist under such Indebtedness, in each case in form and substance reasonably
acceptable to Buyer and Seller.

 

“Permitted Acquisition Proposal” means any offer, proposal or indication of
interest relating to or made in connection with any proposed issuance, sale,
exchange, redemption, conversion or transfer of capital stock of Parent or
Seller after the Closing for capital raising purposes or as part of any
post-Closing recapitalization of Parent or Seller.

 

10

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means (i) liens for Taxes and other governmental
charges and assessments which are not yet due and payable, for which Seller or
the Company has appropriate reserves as required by GAAP, as shown on the
Financial Statements, (ii) liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like liens arising in the
ordinary course of business for sums not yet due and payable, (iii) liens to
secure Indebtedness that will be paid off at Closing pursuant to this Agreement,
(iv) Encumbrances expressly identified as Encumbrances on the Schedules to this
Agreement (as the same may be updated pursuant to the terms of this Agreement),
(v) Encumbrances or imperfections on property which are set forth on or
described in documents expressly referred to on Schedule 1.2, (vi) Encumbrances
disclosed to Buyer in writing (including without limitation in any title policy,
title commitment, land title survey, or update to any of the foregoing,
delivered or made available to Buyer prior to the date hereof; provided that,
for purposes of this clause (vi), no Encumbrances caused by Seller or its
Affiliates after the date hereof shall be “Permitted Encumbrances”), (vii) any
other Encumbrances or imperfections on property which, in the aggregate, are not
material in amount or do not materially detract from the value of or materially
impair the existing use of the property affected by such Encumbrance or
imperfection and (viii) any Encumbrance caused directly and solely by Buyer or
its agents.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Body.

 

“Post-Closing Period” has the meaning specified in Section 7.1(a)(ii).

 

“Pre-Closing Period” has the meaning specified in Section 7.1(a)(ii).

 

“Pre-Closing Statement” has the meaning specified in Section 2.4(a).

 

“Preliminary Closing Date Balance Sheet” has the meaning specified in
Section 2.4(b)(i).

 

“Preliminary Closing Statement” has the meaning specified in Section 2.4(b)(ii).

 

“Proceeding” means any action, lawsuit, proceeding, investigation or other
claim.

 

“Providence” means Providence Equity Partners IV, L.P. and Providence Equity
Operating Partners IV, L.P.

 

“Providence’s Pro Rata Share” means 61.1% of any indemnification obligations of
Parent or Seller pursuant to Article X.

 

“Purchase Price” has the meaning specified in Section 2.3(a)(i).

 

“Purchase Price Adjustments” has the meaning specified in Section 2.4.

 

11

--------------------------------------------------------------------------------


 

“Real Property” means, collectively, the Owned Real Property and the Leased Real
Property.

 

“Recorded Intellectual Property” means (a) registered patents and pending patent
applications (including provisional applications); (b) registered trademarks, or
service marks, applications to register trademarks, intent-to-use applications,
or other registrations or applications related to trademarks or service marks;
(c) registered copyrights and applications for copyright registration; and
(d) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued by, filed with, or
recorded by the United States Patent and Trademark Office, the United States
Register of Copyrights, Network Solutions, Inc. (or other authorized domain name
registration entities) or the corresponding offices of other U.S. and foreign
jurisdictions.

 

“Regulatory Material Adverse Effect” means any divestiture of theatres required
to be made by Buyer pursuant to Section 6.3(e) that, individually or in the
aggregate, is or is reasonably likely to be materially adverse to the business,
assets, financial condition or results of operations of Seller, the Company and
the Subsidiaries, taken as a whole.  For purposes of determining whether a
Regulatory Material Adverse Effect has occurred, (i) no consideration shall be
given to any divestiture of, or other effect on, any theatre that is a Retained
Asset, (ii) Buyer shall treat the divestiture of any theatres owned by it or any
of its Affiliates as if they were divestitures of theatres owned by Seller, the
Company or any Subsidiary, and (iii) consideration will be given to any net
proceeds (whether in the form of cash or other property) received by Buyer or
its Affiliates or the Company in connection with any divestiture of theatres
required to be made by Buyer pursuant to Section 6.3(e) (or, if this Agreement
is terminated pursuant to Section 11.1(d) or Section 11.1(e) and any such
required divestitures have not been made, the net proceeds Buyer could
reasonably have expected to receive in connection with any such required
divestitures). The effect of any such divestitures by Buyer shall be measured by
the 2009 operating cash flow of the divested theatres against the consolidated
2009 operating cash flow of the Seller.

 

“Release” means the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Hazardous
Material into the environment.

 

“Releasees” has the meaning specified in Section 7.5.

 

“Remedial Action” means actions required by any Environmental Law to (i) clean
up, remove, treat or in any other way address Hazardous Materials in the
environment, (ii) prevent the Release or threatened Release or minimize the
further Release of Hazardous Materials or (iii) investigate and determine if
Remedial Action is required, and to design and implement such Remedial Action,
including any necessary post-remedial investigation, monitoring, operation and
maintenance and care.

 

“Retained Assets” has the meaning specified in the Recitals.

 

“Retained Liabilities” has the meaning specified in the Recitals.

 

“Retained Names” has the meaning specified in Section 7.6(a).

 

12

--------------------------------------------------------------------------------


 

“Retained Seller Employees” has the meaning specified in Section 7.2(b).

 

“Retained Theatre Employee” means the employees of Seller who are principally
employed to provide services to a Retained Theatre.

 

“Retained Theatres” means each of the theatres identified on Schedule I as a
Retained Asset.

 

“Requirements of Law” means any foreign, federal, state and local laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any Governmental Body, including principles of common law.

 

“Schedules” means the disclosure schedules delivered by Seller and the Company
to Buyer, which form a part of this Agreement.

 

“Second Request” has the meaning specified in Section 6.3(f).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Securities and Exchange
Commission thereunder, all as the same shall be in effect at the time.

 

“Seller” has the meaning specified in the first paragraph of this Agreement.

 

“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by any Seller or an Affiliate of any
Seller under this Agreement or in connection herewith, including the
Contribution Agreement, Escrow Agreement, Seller Non-Competition Agreement,
Services Agreement, the Equity Holder Agreements, the Seller License Agreement,
Buyer License Agreement and the Chicago Office Sublease Agreement.

 

“Seller Fundamental Representations” means those representations and warranties
contained in Sections 4.1 (Organization and Good Standing), 4.2 (Authorization;
Conflicts) (but only to the extent such representations and warranties are made
with respect to the organizational documents of the Company or any Subsidiary),
4.3 (Enforceability), 4.4 (Capitalization), 4.5 (Subsidiaries), 4.6(e),
(Indebtedness) and 4.24 (No Brokers).

 

“Seller Group Member” means (i) Seller and its Affiliates (other than the
Company and the Subsidiaries after the Closing), (ii) the directors and
officers, partners, members, stockholders, employees, agents or representatives
of Seller and its Affiliates (other than the Company and the Subsidiaries after
the Closing) and (iii) the respective successors and assigns of each of the
foregoing.

 

“Seller Guarantor” means each of Providence Equity Partners IV, L.P., Providence
Equity Operating Partners IV, L.P., Anthony Kerasotes, Dean Kerasotes, and
Victoria Constan.

 

“Seller License Agreement” means the license agreement to be dated as of the
Closing Date, by and between Buyer and Seller, pursuant to which Seller will,
among other

 

13

--------------------------------------------------------------------------------


 

things, provide Buyer and its Affiliates with an irrevocable, fully-paid,
non-exclusive and transferable license to use (i) the name “Five Buck Club” in
perpetuity in each market where any theatre acquired by Buyer pursuant to this
Agreement is located, as well as in any market where Buyer or its Affiliates
currently, or at any time in the future, in accordance with the terms of the
Buyer Non-Competition Agreement, owns or operates any theatre, and (ii) the
Retained Names, for a period of 1 year following the Closing Date, on, and in
connection with the management, operation, and advertisement of, any theatre
contributed to the Company and acquired by Buyer on the Closing Date which bears
or uses any Retained Name as of the date of this Agreement.

 

“Seller Non-Competition Agreement” has the meaning specified in the Recitals.

 

“Seller Retention Obligations” means (i) all costs, fees and expenses of the
Company and any Subsidiary arising out of or related to any and all change of
control, severance, retention or other transaction bonuses or payments that are
paid or due and payable prior to or at the Closing, and (ii) all costs, fees and
expenses of the Company and any Subsidiary arising out of or related to any and
all change of control, severance, retention or other transaction bonuses or
payments of the Company or any Subsidiary that are due and payable after the
Closing, other than any cash severance amount payable to a Retained Seller
Employee under the Buyer’s Severance Policy and payments or benefits payable to
a Continuing Employee by Buyer or any of its Affiliates under any plan or
agreement of Buyer or any of its Affiliates in which a Continuing Employee
becomes a participant following the Closing.

 

“Seller Unit” has the meaning specified in Section 4.4(b).

 

“Seller Web Sites” has the meaning specified in Section 7.8.

 

“Seller’s Dependant FSA Plan” has the meaning specified in Section 7.2(g).

 

“Seller’s Health FSA Plan” has the meaning specified in Section 7.2(g).

 

“Seller’s Pro Rata Share” means 38.9% of any indemnification obligations of
Parent or Seller pursuant to Article X.

 

“Services Agreement” has the meaning specified in Section 6.10.

 

“Software” means computer software programs and software systems, including all
databases, compilations, tool sets, compilers, higher level “proprietary”
languages, related documentation and materials, whether in source code, object
code or human readable form; provided, however, that Software does not include
software that is available generally through retail stores, distribution
networks or is otherwise subject to “shrink-wrap” or “click-through” license
agreements, including any software pre-installed in the ordinary course of
business as a standard part of hardware purchased by the Company or a
Subsidiary.

 

“Straddle Period” means any taxable year or period beginning before and ending
after the Closing Date.

 

14

--------------------------------------------------------------------------------


 

“Subsidiaries” means each of Kerasotes Colorado Cinema LLC, a Delaware limited
liability company and Colorado Cinema Group LLC, a Delaware limited liability
company.

 

“Swap” means the Swap Agreement between Deutsche Bank AG and Kerasotes Showplace
Theatres, LLC dated September 4, 2008.

 

“Swap Termination Costs” means the aggregate of all amounts payable by Seller or
its Affiliates (other than the Company and the Subsidiaries) in connection with
the termination of the Swap, including all termination, breakage or other fees
and expenses arising thereunder or with respect thereto.

 

“Target Deferred Revenue Amount” means, (i) $5,500,000, in the event that the
Closing Date is on or prior to March 31, 2010, and (ii) $4,000,000, in the event
that the Closing Date is after March 31, 2010.

 

“Tax” means (i) any federal, state, local or foreign income, gross receipts,
property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, value added, transfer or
excise tax, windfall profit, severance, production, stamp or environmental tax
or (ii) any other tax, custom, duty, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest or penalty,
addition to tax or additional amount imposed by any taxing authority of any
Governmental Body.

 

“Tax Return” means any return, report or similar statement required to be filed
(or that is voluntarily filed) with respect to any Tax (including any attached
schedules), including any information return, claim for refund, amended return
or declaration of estimated Tax.

 

“Third-Person Claim” has the meaning specified in Section 10.5(a).

 

“Trademarks” means all registered and unregistered United States federal, state
and foreign trademarks, service marks and trade names, and pending applications
to register the foregoing.

 

“Trade Secrets” means confidential ideas, trade secrets, know-how, concepts,
methods, processes, formulae, reports, data, customer lists, mailing lists,
business plans, or other proprietary information that provides the owner with a
competitive advantage.

 

“Transaction Costs” means (a) all costs, fees and expenses of the Company, any
Subsidiary, Seller, Parent or any Affiliate (including any direct or indirect
equity holder) of any of the foregoing, in each case to the extent payable by
the Company or any Subsidiary, including all legal, investment banking, and
management and advisory fees, costs and expenses, in each case to the extent
incurred in connection with or related to the transactions contemplated by this
Agreement or any Seller Ancillary Agreement; (b) all Seller Retention
Obligations; and (c) 50% of (i) any fees associated with filings made by the
parties pursuant to the terms hereof under the HSR Act, (ii) any transfer Taxes
payable as a result of the consummation of the transactions contemplated by this
Agreement or the Contribution Agreement, and (iii) all costs, fees or other
expenses incurred by any party hereto or their respective Affiliates to obtain
replacement title insurance policies with respect to any Owned Real Property for
which any existing title

 

15

--------------------------------------------------------------------------------


 

insurance policy terminates (or is otherwise not transferable to the Company) as
a result of the Contribution (it being acknowledged and agreed that all such
replacement title insurance policies shall be obtained from a reputable
insurance provider and on terms and conditions reasonably equivalent to the
policies currently held by Seller or any of its Affiliates with respect to each
parcel of Owned Real Property).

 

“Unit” means the issued and outstanding membership unit of the Company.

 

“Updated Schedule” has the meaning specified in Section 6.2(b).

 

“Web Site Data” has the meaning specified in Section 7.8.

 

“Working Capital” means Current Assets minus Current Liabilities.

 


SECTION 1.2                                   INTERPRETATION.  FOR PURPOSES OF
THIS AGREEMENT, (I) THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION”, (II) THE WORD “OR” IS
NOT EXCLUSIVE AND (III) THE WORDS “HEREIN”, “HEREOF”, “HEREBY”, “HERETO” AND
“HEREUNDER” REFER TO THIS AGREEMENT AS A WHOLE.  UNLESS THE CONTEXT OTHERWISE
REQUIRES, REFERENCES HEREIN: (I) TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES
MEAN THE ARTICLES AND SECTIONS OF, AND THE EXHIBITS AND SCHEDULES ATTACHED TO,
THIS AGREEMENT; (II) TO AN AGREEMENT, INSTRUMENT OR OTHER DOCUMENT MEANS SUCH
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS AMENDED, SUPPLEMENTED AND MODIFIED
FROM TIME TO TIME TO THE EXTENT PERMITTED BY THE PROVISIONS THEREOF AND BY THIS
AGREEMENT; AND (III) TO A STATUTE MEANS SUCH STATUTE AS AMENDED FROM TIME TO
TIME AND INCLUDES ANY SUCCESSOR LEGISLATION THERETO AND ANY REGULATIONS
PROMULGATED THEREUNDER.  THE SCHEDULES AND EXHIBITS REFERRED TO HEREIN SHALL BE
CONSTRUED WITH AND AS AN INTEGRAL PART OF THIS AGREEMENT TO THE SAME EXTENT AS
IF THEY WERE SET FORTH VERBATIM HEREIN.  TITLES TO ARTICLES AND HEADINGS OF
SECTIONS ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED
A PART OF OR TO AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


ARTICLE II


 


CONTRIBUTION, PURCHASE AND SALE; PURCHASE PRICE


 


SECTION 2.1                                   CONTRIBUTION.  IMMEDIATELY PRIOR
TO THE CLOSING, SELLER SHALL (A) CONTRIBUTE, TRANSFER, CONVEY, ASSIGN AND
DELIVER TO THE COMPANY, ON A GOING CONCERN BASIS, ALL OF SELLER’S RIGHT, TITLE
AND INTEREST IN, TO AND UNDER ALL OF THE ASSETS, RIGHTS AND PROPERTIES OF SELLER
OF EVERY KIND, CHARACTER AND DESCRIPTION, WHETHER TANGIBLE OR INTANGIBLE,
WHETHER REAL, PERSONAL OR MIXED, WHETHER ACCRUED OR CONTINGENT, AND WHEREVER
LOCATED, WHICH ARE OWNED OR HELD AS OF THE DATE THEREOF BY SELLER, INCLUDING THE
EQUITY INTERESTS IN THE SUBSIDIARIES BUT EXCLUDING THE UNIT AND THE RETAINED
ASSETS (COLLECTIVELY, THE “CONTRIBUTED ASSETS”), AND (B) TRANSFER AND ASSIGN,
AND CAUSE THE COMPANY TO ASSUME AND AGREE TO PAY, PERFORM AND FULLY DISCHARGE
WHEN DUE, ALL LIABILITIES OF SELLER OTHER THAN THE RETAINED LIABILITIES
(COLLECTIVELY, THE “ASSUMED LIABILITIES”) PURSUANT TO THE TERMS OF THE
CONTRIBUTION AGREEMENT.


 


SECTION 2.2                                   PURCHASE AND SALE OF THE UNIT. 
UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, ON THE CLOSING
DATE, SELLER SHALL SELL, TRANSFER, ASSIGN, CONVEY AND DELIVER TO BUYER, AND
BUYER SHALL PURCHASE AND ACCEPT FROM SELLER, THE UNIT, FREE AND CLEAR OF ALL
ENCUMBRANCES.

 

16

--------------------------------------------------------------------------------



 


SECTION 2.3                                   CLOSING DATE PAYMENTS; PURCHASE
PRICE.  (A)  THE AMOUNT PAYABLE BY BUYER ON THE CLOSING DATE FOR THE UNIT (THE
“CLOSING DATE PAYMENT AMOUNT”) SHALL BE EQUAL TO:


 

(I)                                     TWO HUNDRED AND SEVENTY FIVE MILLION
DOLLARS ($275,000,000) IN CASH (THE “PURCHASE PRICE”);

 

(II)                                  PLUS AN AMOUNT EQUAL TO THE ESTIMATED
AMOUNT OF CASH AS OF THE CLOSING (AS DETERMINED PURSUANT TO SECTION 2.4(A)) (THE
“ESTIMATED CLOSING DATE CASH”);

 

(III)                               AS APPLICABLE, (A) PLUS THE AMOUNT BY WHICH
ESTIMATED CLOSING DATE WORKING CAPITAL IS GREATER THAN ($22,500,000), OR
(B) MINUS THE AMOUNT BY WHICH ESTIMATED CLOSING DATE WORKING CAPITAL IS LESS
THAN ($27,500,000);

 

(IV)                              MINUS, THE AMOUNT, IF ANY, BY WHICH THE
ESTIMATED AMOUNT OF DEFERRED REVENUE AS OF THE CLOSING (“ESTIMATED DEFERRED
REVENUE”) EXCEEDS THE TARGET DEFERRED REVENUE AMOUNT;

 

(V)                                 MINUS AN AMOUNT EQUAL TO THE ESTIMATED
TRANSACTION COSTS (TO THE EXTENT NOT PAID PRIOR TO CLOSING OR INCLUDED IN THE
CALCULATION OF ESTIMATED CLOSING DATE WORKING CAPITAL) (THE “ESTIMATED
TRANSACTION COSTS”);

 

(VI)                              MINUS THE ESCROW FUND; AND

 

(VII)                           PLUS THE SWAP TERMINATION COSTS.

 


(B)                                 BUYER SHALL PAY THE CLOSING DATE PAYMENT
AMOUNT TO SELLER AT CLOSING IN ACCORDANCE WITH SECTION 3.2.


 


SECTION 2.4                                   PURCHASE PRICE ADJUSTMENTS.  THE
PURCHASE PRICE IS TO BE ADJUSTED PURSUANT TO THE PROCEDURES SET FORTH IN
SECTION 2.3 AND THIS SECTION 2.4 (THE “PURCHASE PRICE ADJUSTMENTS”):


 


(A)                                  NOT MORE THAN THREE (3) DAYS PRIOR TO THE
CLOSING DATE, SELLER SHALL DELIVER TO BUYER A CERTIFICATE (THE “PRE-CLOSING
STATEMENT”) EXECUTED ON BEHALF OF SELLER BY ITS CHIEF EXECUTIVE OFFICER AND
CHIEF FINANCIAL OFFICER, DATED THE DATE OF ITS DELIVERY, STATING THAT THERE HAS
BEEN CONDUCTED UNDER THE SUPERVISION OF SUCH OFFICERS A REVIEW OF ALL RELEVANT
INFORMATION AND DATA THEN AVAILABLE AND SETTING FORTH THE BEST ESTIMATE BY
SELLER OF (I) WORKING CAPITAL (THE “ESTIMATED CLOSING DATE WORKING CAPITAL”),
(II) ESTIMATED CLOSING DATE CASH, (III) ESTIMATED TRANSACTION COSTS, AND
(IV) ESTIMATED DEFERRED REVENUE (IN THE CASE OF CLAUSES (I), (II) AND (IV), AS
OF 11:59 P.M. CENTRAL STANDARD TIME ON THE DAY IMMEDIATELY PRECEDING THE CLOSING
DATE, PROVIDED THAT ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OCCURRING ON
THE CLOSING DATE BUT PRIOR TO CLOSING, INCLUDING THE PAYMENTS MADE PURSUANT TO
SECTIONS 3.2(B) AND (C), SHALL BE DEEMED TO HAVE OCCURRED AS OF 11:58 P.M.
CENTRAL STANDARD TIME ON THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE), AND
ANY ADJUSTMENT IN THE PURCHASE PRICE REQUIRED PURSUANT TO SECTIONS 2.3(A)(II),
(III), (IV), OR (V) ALL IN REASONABLE DETAIL PREPARED IN ACCORDANCE WITH THE
AGREED ACCOUNTING PRINCIPLES, AS APPLICABLE.

 

17

--------------------------------------------------------------------------------



 


(B)                                 AS PROMPTLY AS PRACTICABLE (BUT NOT LATER
THAN 30 DAYS) FOLLOWING THE CLOSING DATE, BUYER SHALL:


 

(I)                                     PREPARE, IN ACCORDANCE WITH THE AGREED
ACCOUNTING PRINCIPLES, A CONSOLIDATED BALANCE SHEET OF THE COMPANY AS OF
11:59 P.M. CENTRAL STANDARD TIME ON THE DAY IMMEDIATELY PRECEDING THE CLOSING
DATE (THE “PRELIMINARY CLOSING DATE BALANCE SHEET”); AND

 

(II)                                  DELIVER TO SELLER THE PRELIMINARY CLOSING
DATE BALANCE SHEET AND A WRITTEN STATEMENT SETTING FORTH IN REASONABLE DETAIL
BUYER’S CALCULATION OF (A) WORKING CAPITAL, (B) CASH, (C) TRANSACTION COSTS, AND
(D) DEFERRED REVENUE, IN THE CASE OF CLAUSES (A), (B) AND (D), AS OF 11:59 P.M.
CENTRAL STANDARD TIME ON THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE
(PROVIDED THAT ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OCCURRING ON THE
CLOSING DATE BUT PRIOR TO CLOSING, INCLUDING THE PAYMENTS MADE PURSUANT TO
SECTIONS 3.2(B) AND (C), SHALL BE DEEMED TO HAVE OCCURRED AS OF 11:58 P.M.
CENTRAL STANDARD TIME ON THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE (THE
“PRELIMINARY CLOSING STATEMENT”).

 


(C)                                  SELLER MAY, WITHIN 30 DAYS AFTER THE DATE
OF RECEIPT OF THE PRELIMINARY CLOSING DATE BALANCE SHEET AND PRELIMINARY CLOSING
STATEMENT, DELIVER TO BUYER A WRITTEN STATEMENT SETTING FORTH ITS OBJECTIONS
THERETO, TOGETHER WITH A SUMMARY OF THE REASONS THEREFOR AND CALCULATIONS WHICH,
IN ITS VIEW, ARE NECESSARY TO ELIMINATE SUCH OBJECTIONS.  IN THE EVENT SELLER
DOES NOT SO OBJECT WITHIN SUCH 30 DAY PERIOD, THE PRELIMINARY CLOSING DATE
BALANCE SHEET, THE PRELIMINARY CLOSING STATEMENT, AND THE CALCULATIONS OF
WORKING CAPITAL, CASH, TRANSACTION COSTS AND DEFERRED REVENUE SET FORTH IN THE
PRELIMINARY CLOSING STATEMENT SHALL BE FINAL AND BINDING FOR PURPOSES OF THIS
AGREEMENT AS THE “CLOSING DATE BALANCE SHEET,” THE “CLOSING STATEMENT,” “CLOSING
DATE WORKING CAPITAL,” “CLOSING DATE CASH,” “CLOSING DATE TRANSACTION COSTS,”
AND “CLOSING DATE DEFERRED REVENUE” RESPECTIVELY.  IN THE EVENT SELLER SO
OBJECTS WITHIN SUCH 30-DAY PERIOD, BUYER AND SELLER SHALL USE THEIR REASONABLE
EFFORTS TO RESOLVE BY WRITTEN AGREEMENT (THE “AGREED ADJUSTMENTS”) ANY
DIFFERENCES AS TO THE PRELIMINARY CLOSING DATE BALANCE SHEET, THE PRELIMINARY
CLOSING STATEMENT AND THE CALCULATIONS OF WORKING CAPITAL, CASH, TRANSACTION
COSTS AND DEFERRED REVENUE SET FORTH IN THE PRELIMINARY CLOSING STATEMENT AND,
IN THE EVENT SELLER AND BUYER SO RESOLVE ANY SUCH DIFFERENCES, THE PRELIMINARY
CLOSING DATE BALANCE SHEET AND PRELIMINARY CLOSING STATEMENT, AND THE
CALCULATIONS OF WORKING CAPITAL, CASH, TRANSACTION COSTS AND DEFERRED REVENUE
SET FORTH IN THE PRELIMINARY CLOSING STATEMENT, SHALL BE FINAL AND BINDING FOR
PURPOSES OF THIS AGREEMENT AS THE “CLOSING DATE BALANCE SHEET,” THE “CLOSING
STATEMENT,” “CLOSING DATE WORKING CAPITAL,” “CLOSING DATE CASH,” “CLOSING DATE
TRANSACTION COSTS,” AND “CLOSING DATE DEFERRED REVENUE” RESPECTIVELY, IN EACH
CASE AS ADJUSTED BY THE AGREED ADJUSTMENTS.  IN THE EVENT ANY OBJECTIONS RAISED
BY SELLER ARE NOT RESOLVED BY AGREED ADJUSTMENTS WITHIN 15 DAYS AFTER SELLER
ADVISES BUYER OF SELLER’S OBJECTIONS, THEN BUYER AND SELLER SHALL SUBMIT THE
OBJECTIONS THAT ARE THEN UNRESOLVED TO A NATIONAL ACCOUNTING FIRM ACCEPTABLE TO
BOTH BUYER AND SELLER, AND SUCH FIRM (THE “ACCOUNTING FIRM”) SHALL BE DIRECTED
BY BUYER AND SELLER TO RESOLVE THE UNRESOLVED OBJECTIONS (SOLELY AS TO WHETHER
ANY DISPUTED MATTER HAD BEEN DETERMINED IN A MANNER INCONSISTENT WITH THE AGREED
ACCOUNTING PRINCIPLES AND WHETHER THERE EXIST ANY MATHEMATICAL ERRORS) AS
PROMPTLY AS REASONABLY PRACTICABLE AND TO DELIVER WRITTEN NOTICE TO EACH OF
BUYER AND SELLER SETTING FORTH ITS RESOLUTION OF THE DISPUTED MATTERS.  THE
PRELIMINARY CLOSING DATE BALANCE SHEET AND PRELIMINARY CLOSING STATEMENT, AND
THE CALCULATIONS OF WORKING CAPITAL, CASH, TRANSACTION COSTS AND DEFERRED
REVENUE SET FORTH IN THE PRELIMINARY CLOSING STATEMENT, SHALL BE FINAL AND
BINDING FOR PURPOSES OF THIS AGREEMENT AS THE “CLOSING

 

18

--------------------------------------------------------------------------------



 


DATE BALANCE SHEET,” THE “CLOSING STATEMENT,” “CLOSING DATE WORKING CAPITAL,”
“CLOSING DATE CASH,” “CLOSING DATE TRANSACTION COSTS,” AND “CLOSING DATE
DEFERRED REVENUE,” RESPECTIVELY, IN EACH CASE AFTER GIVING EFFECT TO ANY AGREED
ADJUSTMENTS AND TO THE RESOLUTION OF DISPUTED MATTERS BY THE ACCOUNTING FIRM.


 


(D)                                 THE PARTIES HERETO SHALL MAKE AVAILABLE TO
BUYER, SELLER AND, IF APPLICABLE, THE ACCOUNTING FIRM, SUCH BOOKS, RECORDS AND
OTHER INFORMATION (INCLUDING WORK PAPERS) AS ANY OF THE FOREGOING MAY REASONABLY
REQUEST IN ORDER TO PREPARE OR REVIEW THE PRELIMINARY CLOSING DATE BALANCE SHEET
AND PRELIMINARY CLOSING STATEMENT, RESPECTIVELY, OR ANY MATTERS SUBMITTED TO THE
ACCOUNTING FIRM.  THE FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE PAID 50%
BY BUYER AND 50% BY SELLER.


 


SECTION 2.5                                   PURCHASE PRICE ADJUSTMENTS
PAYMENT.  THE PURCHASE PRICE SHALL BE SUBJECT TO ADJUSTMENT AS FOLLOWS:


 

(A)                                  WORKING CAPITAL ADJUSTMENT:

 

(I)                                     IF CLOSING DATE WORKING CAPITAL IS
GREATER THAN ($22,500,000), THEN:

 

A.           IF THE PURCHASE PRICE WAS ADJUSTED DOWNWARD AT CLOSING PURSUANT TO
SECTION 2.3(A)(III) (I.E., THE ESTIMATED CLOSING DATE WORKING CAPITAL WAS LESS
THAN ($27,500,000)), THE PURCHASE PRICE SHALL BE INCREASED ON A DOLLAR FOR
DOLLAR BASIS BY AN AMOUNT EQUAL TO THE AMOUNT BY WHICH CLOSING DATE WORKING
CAPITAL IS GREATER THAN THE SUM OF (1) THE ESTIMATED CLOSING DATE WORKING
CAPITAL AND (2) $5,000,000; FOR PURPOSES OF ILLUSTRATION, IF CLOSING DATE
WORKING CAPITAL IS ($20,000,000), AND THE ESTIMATED CLOSING DATE WORKING CAPITAL
WAS ($35,000,000) RESULTING IN A DOWNWARD ADJUSTMENT TO THE PURCHASE PRICE OF
$7,500,000, THEN THE PURCHASE PRICE SHOULD BE INCREASED BY $10,000,000
(($20,000,000) - ($30,000,000), WHICH WOULD NEGATE THE $7,500,000 REDUCTION AND
APPLY THE $2,500,000 INCREASE);

 

B.             IF THE PURCHASE PRICE WAS ADJUSTED UPWARD AT CLOSING PURSUANT TO
SECTION 2.3(A)(III) (I.E., THE ESTIMATED CLOSING DATE WORKING CAPITAL WAS
GREATER THAN ($22,500,000), THE PURCHASE PRICE SHALL BE INCREASED OR DECREASED
ON A DOLLAR FOR DOLLAR BASIS BY AN AMOUNT EQUAL TO THE AMOUNT BY WHICH CLOSING
DATE WORKING CAPITAL IS GREATER OR LESS THAN ESTIMATED CLOSING DATE WORKING
CAPITAL; FOR PURPOSES OF ILLUSTRATION, IF CLOSING DATE WORKING CAPITAL IS
$(20,000,000) AND ESTIMATED CLOSING DATE WORKING CAPITAL WAS ($21,000,000), THEN
THE PURCHASE PRICE SHALL BE ADJUSTED UPWARD BY $1,000,000, AND IF CLOSING DATE
WORKING CAPITAL IS ($22,000,000), THEN THE PURCHASE PRICE SHALL BE ADJUSTED
DOWNWARD BY $1,000,000; AND

 

C.             IF THE PURCHASE PRICE WAS NOT ADJUSTED AT CLOSING PURSUANT TO
SECTION 2.3(A)(III), THE PURCHASE PRICE SHALL BE INCREASED DOLLAR FOR DOLLAR BY
THE

 

19

--------------------------------------------------------------------------------


 

AMOUNT BY WHICH CLOSING DATE WORKING CAPITAL EXCEEDS ($22,500,000);

 

(II)                                  IF CLOSING DATE WORKING CAPITAL IS LESS
THAN ($27,500,000), THEN:

 

A.           IF THE PURCHASE PRICE WAS ADJUSTED UPWARD AT CLOSING PURSUANT TO
SECTION 2.3(A)(III) (I.E., THE ESTIMATED CLOSING DATE WORKING CAPITAL WAS
GREATER THAN ($22,500,000), THE PURCHASE PRICE SHALL BE REDUCED ON A DOLLAR FOR
DOLLAR BASIS BY AN AMOUNT EQUAL TO THE AMOUNT BY WHICH CLOSING DATE WORKING
CAPITAL IS LESS THAN THE AMOUNT EQUAL TO (1) THE ESTIMATED CLOSING DATE WORKING
CAPITAL MINUS (2) $5,000,000; FOR PURPOSES OF ILLUSTRATION, IF CLOSING DATE
WORKING CAPITAL IS ($35,000,000), AND THE ESTIMATED CLOSING DATE WORKING CAPITAL
WAS ($15,000,000) RESULTING IN AN UPWARD ADJUSTMENT TO THE PURCHASE PRICE OF
$7,500,000, THEN THE PURCHASE PRICE SHOULD BE DECREASED BY $15,000,000
(($35,000,000) - ($20,000,000), WHICH WOULD NEGATE THE $7,500,000 INCREASE AND
APPLY THE $7,500,000 REDUCTION);

 

B.             IF THE PURCHASE PRICE WAS ADJUSTED DOWNWARD AT CLOSING PURSUANT
TO SECTION 2.3(A)(III) (I.E., THE ESTIMATED CLOSING DATE WORKING CAPITAL WAS
LESS THAN ($27,500,000), THE PURCHASE PRICE SHALL BE INCREASED OR DECREASED ON A
DOLLAR FOR DOLLAR BASIS BY AN AMOUNT EQUAL TO THE AMOUNT BY WHICH CLOSING DATE
WORKING CAPITAL IS GREATER OR LESS THAN ESTIMATED CLOSING DATE WORKING CAPITAL;
FOR PURPOSES OF ILLUSTRATION, IF CLOSING DATE WORKING CAPITAL IS $(28,000,000)
AND ESTIMATED CLOSING DATE WORKING CAPITAL WAS ($29,000,000), THEN THE PURCHASE
PRICE SHALL BE ADJUSTED UPWARD BY $1,000,000, AND IF CLOSING DATE WORKING
CAPITAL IS ($30,000,000), THEN THE PURCHASE PRICE SHALL BE ADJUSTED DOWNWARD BY
$1,000,000; AND

 

C.             IF THE PURCHASE PRICE WAS NOT ADJUSTED AT CLOSING PURSUANT TO
SECTION 2.3(A)(III), THEN THE PURCHASE PRICE SHALL BE DECREASED DOLLAR FOR
DOLLAR BY THE AMOUNT BY WHICH CLOSING DATE WORKING CAPITAL IS LESS THAN
($27,500,000); AND

 

(III)                               IF CLOSING DATE WORKING CAPITAL IS IN THE
RANGE OF ($22,500,000) AND ($27,500,000), THEN:

 

A.           IF THE PURCHASE PRICE WAS ADJUSTED UPWARD AT CLOSING PURSUANT TO
SECTION 2.3(A)(III), THEN THE PURCHASE PRICE SHALL BE REDUCED BY THE AMOUNT OF
SUCH UPWARD ADJUSTMENT; AND

 

B.             IF THE PURCHASE PRICE WAS ADJUSTED DOWNWARD AT CLOSING PURSUANT
TO SECTION 2.3(A)(III), THEN THE PURCHASE PRICE SHALL BE INCREASED BY THE AMOUNT
OF SUCH DOWNWARD ADJUSTMENT.

 


(B)                                 CASH ADJUSTMENT: (I) IF ESTIMATED CLOSING
DATE CASH EXCEEDS CLOSING DATE CASH, THEN THE PURCHASE PRICE SHALL BE DECREASED
ON A DOLLAR-FOR-DOLLAR BASIS BY AN AMOUNT

 

20

--------------------------------------------------------------------------------


 


EQUAL TO SUCH DEFICIT, AND (II) IF CLOSING DATE CASH EXCEEDS ESTIMATED CLOSING
DATE CASH, THEN THE PURCHASE PRICE SHALL BE INCREASED ON A DOLLAR-FOR-DOLLAR
BASIS BY AN AMOUNT EQUAL TO SUCH EXCESS.

 


(C)                                  TRANSACTION COST ADJUSTMENT: (I) IF
ESTIMATED TRANSACTION COSTS EXCEED CLOSING DATE TRANSACTION COSTS, THEN THE
PURCHASE PRICE SHALL BE INCREASED ON A DOLLAR-FOR-DOLLAR BASIS BY AN AMOUNT
EQUAL TO SUCH EXCESS, AND (II) IF CLOSING DATE TRANSACTION COSTS EXCEED
ESTIMATED TRANSACTION COSTS, THEN THE PURCHASE PRICE SHALL BE REDUCED ON A
DOLLAR-FOR-DOLLAR BASIS BY AN AMOUNT EQUAL TO SUCH DEFICIT.


 


(D)                                 DEFERRED REVENUE ADJUSTMENT: IN THE EVENT
THAT (I) ESTIMATED CLOSING DATE DEFERRED REVENUE EXCEEDS CLOSING DATE DEFERRED
REVENUE, THEN THE PURCHASE PRICE SHALL BE INCREASED BY AN AMOUNT EQUAL TO SUCH
EXCESS, PROVIDED THAT IN NO EVENT SHALL ANY ADJUSTMENT PURSUANT TO THIS
SECTION 2.5(D) EXCEED THE AMOUNT BY WHICH THE PURCHASE PRICE WAS DECREASED
PURSUANT TO SECTION 2.3(A)(IV), AND (II) CLOSING DATE DEFERRED REVENUE EXCEEDS
ESTIMATED CLOSING DATE DEFERRED REVENUE, THEN THE PURCHASE PRICE SHALL BE
DECREASED BY AN AMOUNT EQUAL TO SUCH EXCESS.


 


(E)                                  IF THE AGGREGATE AMOUNT BY WHICH THE
PURCHASE PRICE IS REQUIRED TO BE INCREASED PURSUANT TO SECTIONS 2.5(A), (B),
(C) AND (D) IS GREATER THAN THE AGGREGATE AMOUNT BY WHICH THE PURCHASE PRICE IS
REQUIRED TO BE DECREASED PURSUANT TO SECTIONS 2.5(A), (B), (C), AND (D), BUYER
SHALL PAY TO SELLER BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS AN AMOUNT
EQUAL TO SUCH EXCESS, PROMPTLY, BUT IN ANY CASE WITHIN FIVE (5) BUSINESS DAYS
FOLLOWING SUCH DETERMINATION.  IF THE AGGREGATE AMOUNT BY WHICH THE PURCHASE
PRICE IS REQUIRED TO BE INCREASED PURSUANT TO SECTIONS 2.5(A), (B), (C) AND
(D) IS LESS THAN THE AGGREGATE AMOUNT BY WHICH THE PURCHASE PRICE IS REQUIRED TO
BE DECREASED PURSUANT TO SECTIONS 2.5(A), (B), (C), AND (D) SELLER SHALL PAY TO
BUYER BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO SUCH
DEFICIT, PROMPTLY, BUT IN ANY CASE WITHIN FIVE (5) BUSINESS DAYS FOLLOWING SUCH
DETERMINATION; PROVIDED, HOWEVER, THAT BUYER MAY, IN ITS SOLE DISCRETION, DIRECT
THE ESCROW AGENT TO PAY SUCH AMOUNT TO BUYER OUT OF THE ESCROW FUND IN
ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT.


 


SECTION 2.6                                   ALLOCATION OF PURCHASE PRICE.
WITHIN 30 DAYS FOLLOWING COMPLETION OF THE CLOSING DATE BALANCE SHEET, BUYER AND
SELLER SHALL WORK TOGETHER IN GOOD FAITH TO PREPARE A SCHEDULE (THE “ALLOCATION
SCHEDULE”) ALLOCATING THE PURCHASE PRICE (AS ADJUSTED PURSUANT TO SECTION 2.4
AND INCLUDING ANY OTHER CONSIDERATION PAID TO SELLER, INCLUDING THE ASSUMED
LIABILITIES) AMONG THE ASSETS OF THE COMPANY.  BUYER AND SELLER EACH AGREES TO
FILE INTERNAL REVENUE SERVICE FORM 8594, AND ALL FEDERAL, STATE, LOCAL AND
FOREIGN TAX RETURNS, IN ACCORDANCE WITH THE ALLOCATION SCHEDULE. BUYER AND
SELLER EACH AGREES TO PROVIDE THE OTHER PROMPTLY WITH ANY OTHER INFORMATION
REQUIRED TO COMPLETE FORM 8594.


 


SECTION 2.7                                   WITHHOLDING. BUYER (AND ANY OTHER
PERSON REQUIRED TO WITHHOLD ANY TAX WITH RESPECT TO ANY PAYMENT OF PURCHASE
PRICE OR OTHER PAYMENT MADE UNDER THIS AGREEMENT) SHALL BE ENTITLED TO DEDUCT
AND WITHHOLD FROM ANY CONSIDERATION PAYABLE OR OTHERWISE DELIVERABLE PURSUANT TO
THIS AGREEMENT SUCH AMOUNTS AS REQUIRED TO BE DEDUCTED OR WITHHELD THEREFROM
UNDER ANY PROVISION OF U.S. FEDERAL, STATE, LOCAL OR FOREIGN TAX LAW.  TO THE
EXTENT SUCH AMOUNTS ARE SO DEDUCTED OR WITHHELD, SUCH AMOUNTS SHALL BE TREATED
FOR ALL PURPOSES UNDER THIS

 

21

--------------------------------------------------------------------------------



 


AGREEMENT AS HAVING BEEN PAID TO THE PERSON TO WHOM SUCH AMOUNTS WOULD OTHERWISE
HAVE BEEN PAID.


 


ARTICLE III


 


CLOSING


 


SECTION 3.1                                   CLOSING DATE.  THE CLOSING SHALL
BE CONSUMMATED ON A DATE AND AT A TIME AGREED UPON BY BUYER AND SELLER, BUT IN
NO EVENT LATER THAN THE SECOND BUSINESS DAY AFTER THE CONDITIONS SET FORTH IN
ARTICLES VIII AND IX HAVE BEEN SATISFIED OR WAIVED (TO THE EXTENT PERMITTED), AT
THE OFFICES OF SIDLEY AUSTIN LLP, ONE SOUTH DEARBORN STREET, CHICAGO, ILLINOIS,
OR AT SUCH OTHER TIME AND PLACE AS SHALL BE AGREED UPON BY BUYER AND SELLER. 
THE TIME AND DATE ON WHICH THE CLOSING IS ACTUALLY HELD IS REFERRED TO HEREIN AS
THE “CLOSING DATE.”


 


SECTION 3.2                                   PAYMENTS ON THE CLOSING DATE.  AT
THE CLOSING, BUYER SHALL PAY:


 


(A)                                  TO SELLER, AN AMOUNT EQUAL TO THE CLOSING
DATE PAYMENT AMOUNT BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE BANK
ACCOUNT(S) IDENTIFIED BY SELLER IN WRITING ON OR BEFORE THE CLOSING DATE;
PROVIDED, HOWEVER, THAT SELLER SHALL BE ENTITLED TO DIRECT BUYER TO PAY A
PORTION OF THE CLOSING DATE PAYMENT AMOUNT TO ANY THIRD PERSONS TO SATISFY THE
PAYMENT OF THE ADJUSTMENT INDEBTEDNESS AND THE SWAP TERMINATION COSTS, IN EACH
CASE AS SET FORTH IN ANY APPLICABLE PAYOFF LETTERS WITH RESPECT TO SUCH
ADJUSTMENT INDEBTEDNESS OR SWAP TERMINATION COSTS (PROVIDED THAT COPIES OF SUCH
PAYOFF LETTERS SHALL BE DELIVERED TO BUYER NOT LESS THAN 2 BUSINESS DAYS PRIOR
TO CLOSING);


 


(B)                                 TO SUCH ACCOUNT OR ACCOUNTS AS SELLER SHALL
SPECIFY, AN AMOUNT SUFFICIENT TO PAY IN FULL THE AGGREGATE ESTIMATED TRANSACTION
COSTS, TO THE EXTENT NOT PAID PRIOR TO CLOSING OR INCLUDED IN THE CALCULATION OF
ESTIMATED CLOSING DATE WORKING CAPITAL; AND


 


(C)                                  TO THE ESCROW AGENT, THE ESCROW FUND BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE BANK ACCOUNT(S) IDENTIFIED
IN THE ESCROW AGREEMENT.


 


SECTION 3.3                                   BUYER’S ADDITIONAL CLOSING DATE
DELIVERIES.  SUBJECT TO FULFILLMENT OR WAIVER (WHERE PERMISSIBLE) OF THE
CONDITIONS SET FORTH IN ARTICLE VIII, AT THE CLOSING, BUYER SHALL DELIVER TO
SELLER ALL OF THE FOLLOWING:


 


(A)                                  A COPY OF BUYER’S CERTIFICATE OF
INCORPORATION CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE
STATE OF DELAWARE;


 


(B)                                 A CERTIFICATE OF GOOD STANDING OF BUYER
ISSUED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE;


 


(C)                                  A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF BUYER, DATED THE CLOSING DATE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SELLER, AS TO: (I) NO AMENDMENTS TO THE CERTIFICATE
OF INCORPORATION OF BUYER SINCE THE DATE OF THE CERTIFICATE SPECIFIED IN CLAUSE
(A) ABOVE; (II) THE BY-LAWS OF BUYER IN EFFECT AS OF THE CLOSING DATE; AND
(III) THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF BUYER AUTHORIZING THE
EXECUTION AND PERFORMANCE OF THIS AGREEMENT, EACH

 

22

--------------------------------------------------------------------------------



 


BUYER ANCILLARY AGREEMENT TO WHICH BUYER IS A PARTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY;


 


(D)                                 THE CERTIFICATE CONTEMPLATED BY SECTION 9.1,
DULY EXECUTED BY A DULY AUTHORIZED OFFICER OF BUYER AND GUARANTOR; AND


 


(E)                                  EACH OTHER BUYER ANCILLARY AGREEMENT TO
WHICH BUYER IS A PARTY, DULY EXECUTED BY BUYER.


 


SECTION 3.4                                   SELLER’S CLOSING DATE DELIVERIES. 
SUBJECT TO FULFILLMENT OR WAIVER (WHERE PERMISSIBLE) OF THE CONDITIONS SET FORTH
IN ARTICLE IX, AT THE CLOSING, SELLER SHALL DELIVER TO BUYER ALL OF THE
FOLLOWING:


 


(A)                                  A COPY OF THE CERTIFICATE OF FORMATION OF
THE COMPANY CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE
OF DELAWARE;


 


(B)                                 CERTIFICATES OF GOOD STANDING OF SELLER AND
THE COMPANY ISSUED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF
DELAWARE;


 


(C)                                  A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE COMPANY, DATED THE CLOSING DATE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BUYER, AS TO: (I) NO AMENDMENTS TO THE
CERTIFICATE OF FORMATION OF THE COMPANY SINCE THE DATE SPECIFIED IN CLAUSE (A);
(II) THE LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY IN EFFECT AS OF THE
CLOSING DATE; AND (III) THE RESOLUTIONS OF THE BOARD OF MANAGERS OF THE COMPANY
AUTHORIZING THE EXECUTION AND PERFORMANCE OF THIS AGREEMENT, EACH SELLER
ANCILLARY AGREEMENT TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;


 


(D)                                 A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF SELLER, DATED THE CLOSING DATE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BUYER, AS TO: (I) THE CERTIFICATE OF FORMATION OF
SELLER IN EFFECT AS OF THE CLOSING DATE; (II) THE THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF SELLER IN EFFECT AS OF THE CLOSING DATE;
AND (III) THE RESOLUTIONS OF THE BOARD OF MANAGERS OF SELLER AUTHORIZING THE
EXECUTION AND PERFORMANCE OF THIS AGREEMENT, EACH SELLER ANCILLARY AGREEMENT TO
WHICH SELLER IS A PARTY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;


 


(E)                                  ALL CONSENTS, WAIVERS OR APPROVALS REQUIRED
TO BE OBTAINED BY THE COMPANY WITH RESPECT TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY SELLER ANCILLARY AGREEMENT
AND SET FORTH ON SCHEDULE 3.4(E);


 


(F)                                    THE CERTIFICATE CONTEMPLATED BY
SECTION 8.1, DULY EXECUTED BY A DULY AUTHORIZED OFFICER OF PARENT, THE COMPANY
OR SELLER, AS APPLICABLE;


 


(G)                                 THE WRITTEN RESIGNATIONS OF EACH MANAGER OF
THE COMPANY’S AND EACH SUBSIDIARY’S BOARD OF MANAGERS;


 


(H)                                 [INTENTIONALLY OMITTED];

 

23

--------------------------------------------------------------------------------



 


(I)                                     PAYOFF LETTERS WITH RESPECT TO ALL
INDEBTEDNESS TO BE REPAID AT CLOSING AS SET FORTH ON SCHEDULE 3.4(I), INCLUDING
UNDER THE SWAP AND THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
OCTOBER 29, 2004, AMONG THE COMPANY, SELLER AND THE OTHER PARTIES APPEARING ON
THE SIGNATURE PAGES THERETO;


 


(J)                                     EACH OTHER SELLER ANCILLARY AGREEMENT TO
WHICH THE COMPANY, SELLER OR ANY DIRECT OR INDIRECT EQUITY HOLDER OF SELLER IS A
PARTY, DULY EXECUTED BY SELLER, THE COMPANY, AND/OR SUCH OTHER PARTIES, AS
APPLICABLE;


 


(K)                                  A CERTIFICATE REPRESENTING THE UNIT, DULY
ENDORSED FOR TRANSFER OR WITH UNIT POWERS AFFIXED THERETO EXECUTED IN BLANK IN
PROPER FORM FOR TRANSFER;


 


(L)                                     A CERTIFICATE, DULY EXECUTED AND
ACKNOWLEDGED, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE BUYER, TO THE
EFFECT THAT SELLER IS NOT A FOREIGN PERSON FOR PURPOSES OF SECTIONS 897 AND 1445
OF THE CODE; AND


 


(M)                               ALL BOOKS AND RECORDS OF PARENT, SELLER, THE
COMPANY AND EACH SUBSIDIARY EXCEPT AS SET FORTH ON SCHEDULE I HERETO.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER


 

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, except as set forth on the Schedules, Parent
and Seller hereby jointly and severally represent and warrant to Buyer, as of
the date hereof, as follows:

 


SECTION 4.1                           ORGANIZATION AND GOOD STANDING.


 


(A)                                  PARENT IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING IN THE STATE OF DELAWARE, WITH
FULL LIMITED LIABILITY COMPANY POWER TO OWN, LEASE AND OPERATE ITS ASSETS AND
PROPERTIES AND CARRY ON ITS BUSINESS AS PRESENTLY OWNED OR CONDUCTED OR PROPOSED
TO BE CONDUCTED.


 


(B)                                 SELLER IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING IN THE STATE OF DELAWARE, WITH
FULL LIMITED LIABILITY COMPANY POWER TO OWN, LEASE AND OPERATE ITS ASSETS AND
PROPERTIES AND CARRY ON ITS BUSINESS AS PRESENTLY OWNED OR CONDUCTED OR PROPOSED
TO BE CONDUCTED.  SELLER IS LICENSED OR QUALIFIED TO TRANSACT BUSINESS AND IS IN
GOOD STANDING AS A FOREIGN LIMITED LIABILITY COMPANY IN EACH JURISDICTION LISTED
ON SCHEDULE 4.1(B).  SELLER IS NOT REQUIRED TO BE SO QUALIFIED AND AUTHORIZED TO
DO BUSINESS IN ANY JURISDICTION OTHER THAN THOSE LISTED ON SCHEDULE 4.1(B),
EXCEPT WHERE THE FAILURE TO SO QUALIFY WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  THE COMPANY IS A LIMITED LIABILITY COMPANY
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING IN THE STATE OF DELAWARE,
WITH FULL LIMITED LIABILITY COMPANY POWER TO OWN, LEASE AND OPERATE ITS ASSETS
AND PROPERTIES AND CARRY ON ITS BUSINESS AS PRESENTLY OWNED OR CONDUCTED OR
PROPOSED TO BE CONDUCTED.  AS OF THE CLOSING DATE, THE COMPANY SHALL BE LICENSED

 

24

--------------------------------------------------------------------------------



 


OR QUALIFIED TO TRANSACT BUSINESS AND SHALL BE IN GOOD STANDING AS A FOREIGN
LIMITED LIABILITY COMPANY IN EACH JURISDICTION LISTED ON SCHEDULE 4.1(C).  AS OF
THE DATE HEREOF, THE COMPANY IS NOT REQUIRED TO BE SO QUALIFIED AND AUTHORIZED
TO DO BUSINESS IN ANY FOREIGN JURISDICTION, AND AS OF THE CLOSING, THE COMPANY
WILL NOT BE REQUIRED TO BE SO QUALIFIED AND AUTHORIZED TO DO BUSINESS IN ANY
JURISDICTION OTHER THAN THOSE LISTED ON SCHEDULE 4.1(C), EXCEPT WHERE THE
FAILURE TO SO QUALIFY WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                                 EACH SUBSIDIARY IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING IN THE STATE OF
DELAWARE, WITH FULL LIMITED LIABILITY COMPANY POWER TO OWN, LEASE AND OPERATE
ITS ASSETS AND PROPERTIES AND CARRY ON ITS BUSINESS AS PRESENTLY OWNED OR
CONDUCTED OR PROPOSED TO BE CONDUCTED.   EACH SUBSIDIARY IS LICENSED OR
QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING AS A FOREIGN LIMITED
LIABILITY COMPANY IN EACH JURISDICTION LISTED ON SCHEDULE 4.1(D).  NO SUBSIDIARY
IS REQUIRED TO BE SO QUALIFIED AND AUTHORIZED TO DO BUSINESS IN ANY JURISDICTION
OTHER THAN THOSE LISTED ON SCHEDULE 4.1(D), EXCEPT WHERE THE FAILURE TO SO
QUALIFY WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)                                  PRIOR TO THE DATE HEREOF, SELLER HAS
DELIVERED OR MADE AVAILABLE TO BUYER TRUE AND COMPLETE COPIES OF THE
CERTIFICATES OF FORMATION, LIMITED LIABILITY COMPANY AGREEMENTS (OR SIMILAR
ORGANIZATIONAL DOCUMENTS), MINUTE BOOKS, AND OTHER ORGANIZATIONAL DOCUMENTS OF
EACH OF PARENT, SELLER, THE COMPANY, AND THE SUBSIDIARIES, AND ANY AND ALL
EQUITY HOLDERS OR MEMBERS AGREEMENTS, VOTING AGREEMENTS, REGISTRATION RIGHTS
AGREEMENTS, AND ANY SIMILAR AGREEMENTS, IN EACH CASE WITH RESPECT TO PARENT,
SELLER, THE COMPANY OR ANY SUBSIDIARY, TO WHICH ANY OF PARENT, SELLER, THE
COMPANY, ANY SUBSIDIARY, OR ANY OF THEIR RESPECTIVE AFFILIATES OR EQUITY HOLDERS
ARE PARTY, IN EACH CASE AS AMENDED THROUGH THE DATE OF THIS AGREEMENT.


 


SECTION 4.2                                   AUTHORIZATION; CONFLICTS.


 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
PARENT OF THIS AGREEMENT AND EACH SELLER ANCILLARY AGREEMENT TO WHICH IT IS A
PARTY (I) ARE WITHIN PARENT’S LIMITED LIABILITY COMPANY POWER AND AUTHORITY,
(II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY LIMITED LIABILITY COMPANY AND
EQUITY HOLDER ACTIONS AND PROCEEDINGS, (III) DO NOT AND WILL NOT REQUIRE THE
APPROVAL OR CONSENT OF, OR ANY FILING WITH, ANY GOVERNMENTAL BODY, EXCEPT IN
CONNECTION, OR IN COMPLIANCE, WITH THE PROVISIONS OF THE HSR ACT AND SUCH
APPROVALS, CONSENTS AND FILINGS SET FORTH ON SCHEDULE 4.2(A), AND (IV) DO NOT
AND WILL NOT (A) CONFLICT WITH, RESULT IN A VIOLATION OF, OR RESULT IN A BREACH
OF THE TERMS, CONDITIONS OR PROVISIONS OF, (B) CONSTITUTE A DEFAULT UNDER
(WHETHER WITH OR WITHOUT THE PASSAGE OF TIME, THE GIVING OF NOTICE OR BOTH),
(C) RESULT IN THE CREATION OF ANY ENCUMBRANCE (OTHER THAN PERMITTED
ENCUMBRANCES) UPON THE PROPERTIES OR ASSETS OF SELLER, THE COMPANY OR ANY
SUBSIDIARY (OR THE EQUITY INTERESTS IN THE COMPANY HELD BY SELLER OR IN SELLER
HELD BY PARENT) PURSUANT TO, OR (D) GIVE ANY THIRD PARTY THE RIGHT TO MODIFY,
TERMINATE OR ACCELERATE ANY OBLIGATION UNDER (X) THE THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF PARENT (OR SIMILAR ORGANIZATIONAL
DOCUMENTS), (Y) ANY REQUIREMENTS OF LAW TO WHICH PARENT OR ITS PROPERTIES OR
ASSETS IS SUBJECT OR BOUND, OR (Z) ANY CONTRACT TO WHICH PARENT OR ITS
PROPERTIES OR ASSETS IS SUBJECT OR BOUND, EXCEPT, IN THE CASE OF CLAUSES (Y) AND
(Z), FOR ANY SUCH CONFLICTS, DEFAULTS, CREATIONS, RIGHTS, VIOLATIONS OR
REQUIREMENTS THAT WOULD NOT,

 

25

--------------------------------------------------------------------------------



 


INDIVIDUALLY OR IN THE AGGREGATE, ADVERSELY AFFECT, OR REASONABLY BE EXPECTED TO
ADVERSELY AFFECT, SELLER, THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE, IN
ANY MATERIAL RESPECT.


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
SELLER AND THE COMPANY OF THIS AGREEMENT AND EACH SELLER ANCILLARY AGREEMENT TO
WHICH EACH IS A PARTY (I) ARE WITHIN EACH PARTY’S RESPECTIVE LIMITED LIABILITY
COMPANY POWER AND AUTHORITY, (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
LIMITED LIABILITY COMPANY AND EQUITY HOLDER ACTIONS AND PROCEEDINGS, (III) DO
NOT AND WILL NOT REQUIRE THE APPROVAL OR CONSENT OF, OR ANY FILING WITH, ANY
GOVERNMENTAL BODY, EXCEPT IN CONNECTION, OR IN COMPLIANCE, WITH THE PROVISIONS
OF THE HSR ACT AND SUCH APPROVALS, CONSENTS AND FILINGS SET FORTH ON SCHEDULE
4.2(B), AND (IV) DO NOT AND WILL NOT (A) CONFLICT WITH, RESULT IN A VIOLATION
OF, OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR PROVISIONS OF,
(B) CONSTITUTE A DEFAULT UNDER (WHETHER WITH OR WITHOUT THE PASSAGE OF TIME, THE
GIVING OF NOTICE OR BOTH), (C) RESULT IN THE CREATION OF ANY ENCUMBRANCE (OTHER
THAN PERMITTED ENCUMBRANCES) UPON THE PROPERTIES OR ASSETS OF SELLER, THE
COMPANY OR ANY SUBSIDIARY (OR THE EQUITY INTERESTS IN THE COMPANY HELD BY SELLER
OR IN SELLER HELD BY PARENT) PURSUANT TO, OR (D) GIVE ANY THIRD PARTY THE RIGHT
TO MODIFY, TERMINATE OR ACCELERATE ANY OBLIGATION UNDER (X) THE LIMITED
LIABILITY COMPANY AGREEMENT (OR SIMILAR ORGANIZATIONAL DOCUMENTS) OF SELLER, THE
COMPANY OR ANY SUBSIDIARY, (Y) ANY REQUIREMENTS OF LAW TO WHICH SELLER, THE
COMPANY OR ANY SUBSIDIARY, OR ANY OF THEIR RESPECTIVE PROPERTIES, ASSETS OR
EMPLOYEES, IS SUBJECT OR BOUND, OR (Z) ANY MATERIAL CONTRACT, EXCEPT, IN THE
CASE OF CLAUSES (X) AND (Y), FOR ANY SUCH CONFLICTS, DEFAULTS, CREATIONS,
RIGHTS, VIOLATIONS OR REQUIREMENTS THAT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, ADVERSELY AFFECT, OR REASONABLY BE EXPECTED TO ADVERSELY AFFECT,
SELLER, THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE, IN ANY MATERIAL
RESPECT.


 


SECTION 4.3                                   ENFORCEABILITY.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY PARENT, SELLER AND THE COMPANY OF THIS AGREEMENT AND
EACH SELLER ANCILLARY AGREEMENT TO WHICH EACH IS A PARTY WILL RESULT IN VALID
AND BINDING OBLIGATIONS OF PARENT, SELLER AND THE COMPANY, RESPECTIVELY,
ENFORCEABLE AGAINST EACH IN ACCORDANCE WITH THE RESPECTIVE TERMS AND PROVISIONS
HEREOF AND THEREOF, EXCEPT TO THE EXTENT THAT SUCH ENFORCEABILITY MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
REQUIREMENTS OF LAW RELATING TO CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 4.4                                   CAPITALIZATION.


 


(A)                                  PARENT IS AUTHORIZED TO
ISSUE 75,000 CLASS A UNITS, 175,000 CLASS B UNITS AND 10,417 CLASS C UNITS, EACH
OF WHICH HAS BEEN ISSUED AND IS OUTSTANDING AS OF THE DATE HEREOF AND IS HELD
AND BENEFICIALLY OWNED BY THE RECORD HOLDERS THEREOF, FREE AND CLEAR OF ALL
ENCUMBRANCES.  EACH HOLDER OF UNITS OF PARENT, AND THE AMOUNT AND CLASS OF UNITS
OF PARENT HELD BY EACH HOLDER, ARE SET FORTH ON SCHEDULE 4.4(A).  OTHER THAN THE
CLASS A UNITS, CLASS B UNITS, AND CLASS C UNITS, THERE ARE NO EQUITY SECURITIES
OR OTHER SECURITIES OF PARENT THAT HAVE BEEN ISSUED OR ARE OUTSTANDING.  EACH OF
THE CLASS A UNITS, CLASS B UNITS AND CLASS C UNITS HAS BEEN DULY AUTHORIZED AND
VALIDLY ISSUED, IS FULLY PAID AND NON-ASSESSABLE AND HAS BEEN OFFERED, ISSUED,
SOLD AND DELIVERED TO THE RECORD HOLDERS THEREOF IN COMPLIANCE WITH ALL
APPLICABLE REQUIREMENTS OF LAW, INCLUDING THE SECURITIES ACT.

 

26

--------------------------------------------------------------------------------



 


(B)                                 SELLER IS AUTHORIZED TO ISSUE ONE MEMBERSHIP
UNIT (THE “SELLER UNIT”), WHICH HAS BEEN ISSUED AND IS OUTSTANDING AS OF THE
DATE HEREOF AND IS HELD OF RECORD AND BENEFICIALLY OWNED BY PARENT, FREE AND
CLEAR OF ALL ENCUMBRANCES.  OTHER THAN THE SELLER UNIT, NO EQUITY SECURITIES OR
OTHER SECURITIES OF SELLER HAVE BEEN ISSUED OR ARE OUTSTANDING.  THE SELLER UNIT
IS OWNED OF RECORD AND BENEFICIALLY BY PARENT, FREE AND CLEAR OF ALL
ENCUMBRANCES, HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED, IS FULLY PAID AND
NON-ASSESSABLE AND HAS BEEN OFFERED, ISSUED, SOLD AND DELIVERED TO PARENT IN
COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING THE SECURITIES
ACT.


 


(C)                                  THE COMPANY IS AUTHORIZED TO ISSUE ONE
MEMBERSHIP UNIT, WHICH HAS BEEN ISSUED AND IS OUTSTANDING AS OF THE DATE HEREOF
AND IS HELD OF RECORD AND BENEFICIALLY OWNED BY SELLER, FREE AND CLEAR OF ALL
ENCUMBRANCES.  OTHER THAN THE UNIT, NO EQUITY SECURITIES OR OTHER SECURITIES OF
THE COMPANY HAVE BEEN ISSUED OR ARE OUTSTANDING.  THE UNIT IS OWNED OF RECORD
AND BENEFICIALLY BY SELLER, FREE AND CLEAR OF ALL ENCUMBRANCES, HAS BEEN DULY
AUTHORIZED AND VALIDLY ISSUED, IS FULLY PAID AND NON-ASSESSABLE AND HAS BEEN
OFFERED, ISSUED, SOLD AND DELIVERED TO SELLER IN COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF LAW, INCLUDING THE SECURITIES ACT.


 


(D)                                 EXCEPT FOR THIS AGREEMENT, THERE ARE NO
AGREEMENTS, ARRANGEMENTS, WARRANTS, OPTIONS, PUTS, CALLS, PREEMPTIVE OR OTHER
RIGHTS, SUBSCRIPTIONS, INSTRUMENTS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR
OTHER COMMITMENTS, PLANS OR UNDERSTANDINGS OF ANY CHARACTER ASSIGNED OR GRANTED
BY PARENT, SELLER, THE COMPANY OR ANY SUBSIDIARY OR TO WHICH PARENT, SELLER, THE
COMPANY OR ANY SUBSIDIARY IS A PARTY, RELATING TO THE ISSUANCE, SALE, PURCHASE,
REDEMPTION, CONVERSION, EXCHANGE, REGISTRATION, VOTING OR TRANSFER OF ANY OF
(I) THE CLASS A UNITS, CLASS B UNITS, CLASS C UNITS OF PARENT, (II) THE SELLER
UNIT, (III) THE UNIT, OR (IV) ANY OTHER SECURITIES OF PARENT, SELLER, THE
COMPANY OR THE SUBSIDIARIES.  NO BONDS, DEBENTURES, NOTES OR OTHER INDEBTEDNESS
OF PARENT, SELLER, THE COMPANY OR THE SUBSIDIARIES ENTITLING THE HOLDERS THEREOF
TO VOTE ON ANY MATTERS ON WHICH THE HOLDERS OF VOTING EQUITY OF PARENT, SELLER,
THE COMPANY OR THE SUBSIDIARIES MAY VOTE ARE ISSUED AND OUTSTANDING.  THERE ARE
NO OUTSTANDING OR AUTHORIZED EQUITY APPRECIATION, PHANTOM EQUITY, PROFIT
PARTICIPATION OR OTHER SIMILAR RIGHTS WITH RESPECT TO CAPITAL UNITS OF, OR OTHER
EQUITY OR VOTING INTERESTS IN, PARENT, SELLER, THE COMPANY OR ANY SUBSIDIARY.


 


SECTION 4.5                                   SUBSIDIARIES.  OTHER THAN THE
COMPANY AND THE SUBSIDIARIES, SELLER DOES NOT HAVE ANY DIRECT OR INDIRECT
SUBSIDIARIES AND DOES NOT HOLD OF RECORD OR BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY THROUGH ANY OTHER PERSON, AND HAS NOT AGREED TO PURCHASE OR OTHERWISE
ACQUIRE, THE CAPITAL STOCK OR OTHER EQUITY OR VOTING INTERESTS OF, OR ANY
INTEREST CONVERTIBLE INTO OR EXCHANGEABLE FOR, SUCH CAPITAL STOCK OR SUCH EQUITY
OR VOTING INTERESTS OF, ANY PERSON.  SCHEDULE 4.5 SETS FORTH FOR EACH SUBSIDIARY
THE AMOUNT OF ITS AUTHORIZED AND OUTSTANDING MEMBERSHIP INTERESTS, AND THERE ARE
NO OTHER MEMBERSHIP INTERESTS OR OTHER SECURITIES OF ANY SUBSIDIARY ISSUED OR
OUTSTANDING.  AS OF THE DATE HEREOF, ALL OF THE OUTSTANDING MEMBERSHIP INTERESTS
OF EACH SUBSIDIARY ARE OWNED OF RECORD AND BENEFICIALLY BY SELLER, FREE AND
CLEAR OF ALL ENCUMBRANCES, HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, ARE
FULLY PAID AND NON-ASSESSABLE, AND HAVE BEEN OFFERED, ISSUED, SOLD AND DELIVERED
TO SELLER IN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING THE
SECURITIES ACT.  AS OF THE CLOSING, ALL OF THE OUTSTANDING MEMBERSHIP INTERESTS
OF EACH SUBSIDIARY WILL BE OWNED OF RECORD AND BENEFICIALLY BY THE COMPANY, FREE
AND CLEAR OF ALL ENCUMBRANCES, WILL HAVE BEEN DULY AUTHORIZED AND VALIDLY
ISSUED, WILL BE FULLY PAID AND NON-ASSESSABLE, AND WILL HAVE BEEN OFFERED,
ISSUED, SOLD AND DELIVERED TO THE COMPANY IN COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF LAW, INCLUDING THE SECURITIES ACT.  PARENT DOES

 

27

--------------------------------------------------------------------------------



 


NOT HAVE ANY DIRECT OR INDIRECT SUBSIDIARIES OTHER THAN SELLER, THE COMPANY AND
THE SUBSIDIARIES AND DOES NOT HOLD OF RECORD OR BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY THROUGH ANY OTHER PERSON, AND HAS NOT AGREED TO PURCHASE OR OTHERWISE
ACQUIRE, THE CAPITAL STOCK OR OTHER EQUITY OR VOTING INTERESTS OF, OR ANY
INTEREST CONVERTIBLE INTO OR EXCHANGEABLE FOR, SUCH CAPITAL STOCK OR SUCH EQUITY
OR VOTING INTERESTS OF, ANY PERSON OTHER THAN SELLER, THE COMPANY AND THE
SUBSIDIARIES.


 


SECTION 4.6                                   REPORTS AND FINANCIAL STATEMENTS;
UNDISCLOSED LIABILITIES.


 


(A)                                  ATTACHED HERETO AS SCHEDULE 4.6(A) ARE
(I) THE AUDITED CONSOLIDATED BALANCE SHEET OF SELLER AS OF DECEMBER 31, 2008,
DECEMBER 31, 2007, AND DECEMBER 31, 2006 AND THE RELATED AUDITED CONSOLIDATED
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEARS
ENDED DECEMBER 31, 2008, DECEMBER 31, 2007, AND DECEMBER 31, 2006 (THE “AUDITED
FINANCIAL STATEMENTS”) AND (II) THE UNAUDITED CONSOLIDATED BALANCE SHEET (THE
“INTERIM BALANCE SHEET”) OF SELLER AS OF OCTOBER 31, 2009 (THE “BALANCE SHEET
DATE”) AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, RETAINED EARNINGS AND
CASH FLOWS FOR THE NINE MONTHS ENDED OCTOBER 31, 2009 (THE “INTERIM FINANCIAL
STATEMENTS”, AND TOGETHER WITH THE AUDITED FINANCIAL STATEMENTS, THE “FINANCIAL
STATEMENTS”).


 


(B)                                 THE FINANCIAL STATEMENTS (I) HAVE BEEN
PREPARED FROM, AND ARE CONSISTENT WITH, THE BOOKS AND RECORDS OF SELLER (WHICH,
TO THE EXTENT TRANSFERRED TO BUYER HEREUNDER, ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS) AND HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, APPLIED ON A
BASIS CONSISTENT WITH PRIOR PERIODS EXCEPT AS OTHERWISE STATED THEREIN AND
EXCEPT, WITH RESPECT TO THE INTERIM FINANCIAL STATEMENTS, FOR THE ABSENCE OF
FOOTNOTES AND NORMAL YEAR-END AUDIT ADJUSTMENTS AND (II) PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF SELLER AS OF THE DATES
INDICATED AND THE CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS OF SELLER
FOR THE RESPECTIVE PERIODS COVERED THEREBY.


 


(C)                                  NEITHER SELLER NOR THE COMPANY HAS ANY
MATERIAL LIABILITIES EXCEPT FOR (I) LIABILITIES THAT ARE REQUIRED UNDER GAAP TO
BE REFLECTED OR RESERVED AGAINST IN THE FINANCIAL STATEMENTS, (II) LIABILITIES
SET FORTH IN THE FINANCIAL STATEMENTS, (III) LIABILITIES THAT HAVE ARISEN IN THE
ORDINARY AND USUAL COURSE OF THE SELLER’S BUSINESS CONSISTENT (IN AMOUNT AND
KIND) WITH PAST PRACTICES (NONE OF WHICH IS A LIABILITY RESULTING FROM BREACH OF
CONTRACT, BREACH OF WARRANTY, TORT, INFRINGEMENT CLAIM OR LAWSUIT OR VIOLATION
OF ANY REQUIREMENTS OF LAW) SINCE THE BALANCE SHEET DATE, (IV) LIABILITIES UNDER
THE MATERIAL CONTRACTS SET FORTH ON SCHEDULE 4.12(A), AND (V) LIABILITIES SET
FORTH ON SCHEDULE 4.6(C).


 


(D)                                 SELLER MAINTAINS A SYSTEM OF INTERNAL
ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCES THAT
(I) TRANSACTIONS ENGAGED IN BY SELLER OR ANY OF THE SUBSIDIARIES ARE EXECUTED IN
MATERIAL COMPLIANCE WITH THE GENERAL POLICIES OF SELLER AND THE SUBSIDIARIES
AND/OR THE GENERAL OR SPECIFIC AUTHORIZATIONS OF MANAGEMENT OF SELLER AND THE
SUBSIDIARIES, (II) ACCESS TO ASSETS OF SELLER AND THE SUBSIDIARIES IS PERMITTED
ONLY IN ACCORDANCE WITH THE GENERAL POLICIES OF SELLER AND THE SUBSIDIARIES
AND/OR THE GENERAL OR SPECIFIC AUTHORIZATIONS OF MANAGEMENT OF SELLER AND THE
SUBSIDIARIES, AND (III) ALL INTERCOMPANY TRANSACTIONS, CHARGES AND EXPENSES
AMONG OR BETWEEN SELLER, ANY OF THE SUBSIDIARIES, PARENT AND/OR THEIR RESPECTIVE
AFFILIATES ARE ACCURATELY REFLECTED AT FAIR ARMS’ LENGTH VALUE ON THE BOOKS AND
RECORDS OF SELLER AND THE SUBSIDIARIES.

 

28

--------------------------------------------------------------------------------



 


(E)                                  ALL INDEBTEDNESS OF SELLER, THE COMPANY AND
THE SUBSIDIARIES IS SET FORTH ON SCHEDULE 4.6(E).


 


SECTION 4.7                                   ABSENCE OF CERTAIN DEVELOPMENTS. 
EXCEPT FOR ENTERING INTO THIS AGREEMENT AND THE SELLER ANCILLARY AGREEMENTS,
FROM THE BALANCE SHEET DATE UNTIL THE DATE OF THIS AGREEMENT, NEITHER THE
COMPANY, SELLER NOR ANY SUBSIDIARY HAS, WHETHER OR NOT IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, DONE ANY OF THE FOLLOWING:


 


(A)                                  DECLARED, SET ASIDE, PAID TO A RESERVE FUND
OR MADE ANY DIVIDEND OF CASH OR PROPERTY OR ANY OTHER DISTRIBUTION IN RESPECT OF
THE SELLER’S, COMPANY’S OR ANY OF THE SUBSIDIARIES’ SECURITIES;


 


(B)                                 PURCHASED, REDEEMED OR OTHERWISE RETIRED ANY
SECURITIES OF SELLER, THE COMPANY OR ANY OF THE SUBSIDIARIES, DIRECTLY OR
INDIRECTLY;


 


(C)                                  IMPLEMENTED A MATERIAL INCREASE IN THE BASE
COMPENSATION, COMMISSION COMPENSATION OR BONUSES OF SELLER’S, THE COMPANY’S OR
ANY OF THE SUBSIDIARIES’ DIRECTORS, OFFICERS, MEMBERS OR EMPLOYEES, EXCEPT FOR
NORMAL PERIODIC INCREASES IN THE ORDINARY COURSE OF BUSINESS, CONSISTENT WITH
PAST PRACTICE;


 


(D)                                 SUFFERED ANY SUBSTANTIAL DAMAGE, DESTRUCTION
OR OTHER CASUALTY LOSS, OR FORFEITURE OF, ANY PROPERTY OR ASSETS, WHETHER OR NOT
COVERED BY INSURANCE, OR WAIVED ANY VALUABLE RIGHT OR CANCELLED ANY MATERIAL
INDEBTEDNESS;


 


(E)                                  EXCEPT AS SET FORTH ON SCHEDULE 4.7(E),
ENTERED INTO, AMENDED OR TERMINATED ANY MATERIAL CONTRACT, OR HAD ANY CONTRACT
OF A TYPE THAT WOULD BE CLASSIFIED AS A “MATERIAL CONTRACT” TERMINATED BY A
THIRD PARTY;


 


(F)                                    MADE ANY CHANGE IN ACCOUNTING PROCEDURES,
POLICIES OR PRACTICES, EXCEPT AS REQUIRED BY GAAP;


 


(G)                                 ENTERED INTO ANY AGREEMENT OR UNDERSTANDING
TO DO ANY OF THE FOREGOING; OR


 


(H)                                 TAKEN ANY ACTION OF THE TYPE PROHIBITED BY
SECTION 6.4.


 


SECTION 4.8                                   TITLE TO ASSETS; LIENS.  EXCEPT
FOR ASSETS DISPOSED OF IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, AS OF THE
DATE HEREOF, SELLER OR A SUBSIDIARY HAS, AND AS OF THE CLOSING DATE, THE COMPANY
OR A SUBSIDIARY WILL HAVE, GOOD AND MARKETABLE TITLE TO THE FOLLOWING, IN EACH
CASE FREE AND CLEAR OF ALL ENCUMBRANCES, EXCEPT FOR PERMITTED ENCUMBRANCES:
(I) ALL OF THE MATERIAL ASSETS REFLECTED ON THE CLOSING DATE BALANCE SHEET AND
(II) EACH MATERIAL ITEM OF EQUIPMENT AND OTHER TANGIBLE PERSONAL PROPERTY
REFLECTED ON THE INTERIM FINANCIAL STATEMENTS AS OWNED BY SELLER OR A
SUBSIDIARY.


 


SECTION 4.9                                   TRANSACTIONS WITH AFFILIATES. 
EXCEPT FOR THOSE TRANSACTIONS OR AGREEMENTS SET FORTH ON SCHEDULE 4.9
(“AFFILIATE TRANSACTIONS”), (I) NEITHER PARENT, SELLER, THE COMPANY NOR ANY
SUBSIDIARY IS INDEBTED TO ANY DIRECTOR, OFFICER, MEMBER, UNITHOLDER,
STOCKHOLDER, EMPLOYEE OR CONSULTANT OF OR TO PARENT, SELLER, THE COMPANY OR TO
ANY AFFILIATE OF PARENT, SELLER OR THE COMPANY EXCEPT WITH RESPECT TO AMOUNTS
DUE AS NORMAL SALARIES, WAGES OR

 

29

--------------------------------------------------------------------------------



 


REIMBURSEMENT OF ORDINARY BUSINESS EXPENSES OR ROUTINE EMPLOYEE ADVANCES FOR
EXPENSES, (II) NO DIRECTOR, OFFICER, MEMBER, DIRECT OR INDIRECT UNITHOLDER,
STOCKHOLDER, EMPLOYEE OR CONSULTANT OF OR TO PARENT, SELLER, THE COMPANY OR ANY
SUBSIDIARY, NOR ANY AFFILIATE OF PARENT, SELLER OR THE COMPANY, IS NOW INDEBTED
TO PARENT, SELLER OR THE COMPANY OR ANY SUBSIDIARY, EXCEPT FOR BUSINESS EXPENSE
ADVANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES, (III) NEITHER PARENT, SELLER, THE COMPANY, ANY SUBSIDIARY NOR ANY OF
THEIR RESPECTIVE AFFILIATES HOLDS OF RECORD OR BENEFICIALLY OWNS, DIRECTLY OR
INDIRECTLY, ANY SECURITIES OF ANY PERSON WITH WHICH PARENT, SELLER, THE COMPANY
OR A SUBSIDIARY HAD A VENDOR, CUSTOMER, SERVICE PROVIDER, CONSULTING, CREDITOR,
SUPPLIER, REPRESENTATIVE OR OTHER BUSINESS RELATIONSHIP, AND (IV) NEITHER PARENT
NOR ANY OF ITS AFFILIATES (OTHER THAN SELLER, THE COMPANY OR ANY SUBSIDIARY, BUT
INCLUDING ITS OR THEIR DIRECT OR INDIRECT EQUITY HOLDERS) (A) HAVE, OWN, OR
LEASE, OR HAVE HAD, OWNED, OR LEASED, ANY ECONOMIC OR OTHER INTEREST IN ANY
ASSET, TANGIBLE OR INTANGIBLE, THAT IS USED BY OR INTENDED FOR USE BY SELLER,
THE COMPANY, ANY SUBSIDIARY, OR ANY OF THEIR RESPECTIVE EMPLOYEES IN CARRYING
OUT THE BUSINESS OF SELLER, THE COMPANY OR ANY SUBSIDIARY, OR (B) PROVIDES ANY
SERVICES TO, OR IS PARTY TO ANY CONTRACT OR POLICIES THE BENEFITS OR BURDENS OF
WHICH ARE FOR OR BORNE BY SELLER, THE COMPANY, ANY SUBSIDIARY, OR ANY OF THEIR
RESPECTIVE EMPLOYEES.


 


SECTION 4.10                            INSURANCE.  A LIST OF ALL POLICIES OF
TITLE, LIABILITY, FIRE, WORKER’S COMPENSATION AND OTHER FORMS OF INSURANCE
(INCLUDING BONDS) INSURING PARENT’S, SELLER’S AND THE SUBSIDIARIES’ PROPERTIES,
ASSETS, OPERATIONS AND EMPLOYEES AS OF THE DATE HEREOF IS SET FORTH ON SCHEDULE
4.10.  AS OF THE DATE OF THIS AGREEMENT, ALL SUCH POLICIES ARE IN FULL FORCE AND
EFFECT.  NEITHER PARENT, SELLER NOR ANY SUBSIDIARY IS IN MATERIAL DEFAULT WITH
RESPECT TO ITS OBLIGATIONS UNDER ANY SUCH INSURANCE POLICY.  EACH SUCH INSURANCE
POLICY (A) IS LEGAL, VALID, BINDING AND ENFORCEABLE AS TO SELLER OR A
SUBSIDIARY, AS APPLICABLE, AND TO THE COMPANY’S KNOWLEDGE, THE OTHER PERSONS
THAT ARE PARTIES THERETO AND (B) WILL BE LEGAL, VALID, BINDING, ENFORCEABLE AS
TO THE COMPANY OR A SUBSIDIARY, AS APPLICABLE, AND TO THE COMPANY’S KNOWLEDGE,
THE OTHER PERSONS NAMED AS PARTIES THERETO, AND IN FULL FORCE AND EFFECT ON
IDENTICAL TERMS, IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY ANY SELLER ANCILLARY AGREEMENT.  SCHEDULE 4.10
ATTACHED HERETO SETS FORTH A LIST OF ALL MATERIAL CLAIMS, IF ANY, MADE BY
PARENT, SELLER OR ANY SUBSIDIARY SINCE JANUARY 1, 2007 AGAINST AN INSURER IN
RESPECT OF COVERAGE UNDER AN INSURANCE POLICY LISTED OR REQUIRED TO BE LISTED ON
SCHEDULE 4.10.  THERE HAVE BEEN NO DENIALS OF CLAIMS OR RESERVATION OF RIGHTS
LETTERS WITH REGARD TO SUCH CLAIMS.  EXCEPT AS SET FORTH ON SCHEDULE 4.10
ATTACHED HERETO, NEITHER PARENT, SELLER NOR ANY SUBSIDIARY HAS AND, SINCE
JANUARY 1, 2007 NEITHER PARENT, SELLER NOT ANY SUBSIDIARY HAS HAD (OR BEEN
SUBJECT TO), ANY SELF-INSURANCE OR CO-INSURANCE PROGRAMS.


 


SECTION 4.11                            TAX MATTERS.


 


(A)                                  NONE OF THE COMPANY OR ANY SUBSIDIARY HAS
EVER ELECTED TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION FOR U.S.
FEDERAL, STATE AND LOCAL TAX PURPOSES, AND EACH OF THE COMPANY AND THE
SUBSIDIARIES HAS, AT ALL TIMES SINCE ITS FORMATION, BEEN TREATED AS AN ENTITY
DISREGARDED FROM ITS OWNER FOR U.S. FEDERAL, STATE AND LOCAL INCOME TAX
PURPOSES.


 


(B)                                 THE COMPANY AND EACH SUBSIDIARY HAS FILED
ALL MATERIAL TAX RETURNS AND ALL RELATED REPORTS THAT ARE REQUIRED BY APPLICABLE
LAW TO BE FILED WITH ANY FOREIGN, FEDERAL, PROVINCIAL, STATE OR LOCAL
GOVERNMENTAL BODY.  ALL MATERIAL TAXES OF THE COMPANY AND ANY SUBSIDIARY AND ANY
OTHER TAXES WITH RESPECT TO THE RETAINED ASSETS (THE “COVERED TAXES”)

 

30

--------------------------------------------------------------------------------



 


(WHETHER OR NOT SHOWN TO BE DUE ON SUCH TAX RETURNS) HAVE BEEN PAID IN FULL.  NO
MATERIAL TAX RETURN FILED BY THE COMPANY OR ANY SUBSIDIARY HAS BEEN AUDITED
DURING THE PAST THREE (3) YEARS AND, TO THE KNOWLEDGE OF THE COMPANY, NO AUDIT
OR REVIEW HAS BEEN THREATENED IN WRITING WITH RESPECT TO SUCH TAX RETURNS.


 


(C)                                  NONE OF THE COMPANY NOR ANY SUBSIDIARY HAS
BEEN NOTIFIED IN WRITING OF ANY DEFICIENCIES OR ASSESSMENTS IN CONNECTION WITH
ANY TAX RETURN OF THE COMPANY OR ANY SUBSIDIARY, OR RELATING TO COVERED TAXES
AND, TO THE KNOWLEDGE OF THE COMPANY; THERE ARE NO PENDING TAX AUDITS AND NO
WAIVERS OF STATUTES OF LIMITATIONS HAVE BEEN GIVEN OR REQUESTED WITH RESPECT TO
THE COMPANY OR THE SUBSIDIARIES, OR RELATING TO COVERED TAXES.


 


(D)                                 NONE OF THE COMPANY NOR ANY SUBSIDIARY HAS
INCURRED ANY MATERIAL LIABILITY FOR TAXES FROM AND AFTER THE BALANCE SHEET DATE
OTHER THAN TAXES INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PREVIOUS YEARS AND PAST PRACTICES.


 


(E)                                  THE COMPANY AND EACH SUBSIDIARY HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS RELATING TO THE
COLLECTION OR WITHHOLDING OF TAXES (SUCH AS SALES TAXES OR WITHHOLDING OF TAXES
FROM THE WAGES OF EMPLOYEES OR PAYMENTS TO OTHER THIRD PARTIES).


 


(F)                                    NO CLAIM HAS EVER BEEN MADE IN WRITING BY
ANY TAXING AUTHORITY IN A JURISDICTION IN WHICH THE COMPANY OR ANY SUBSIDIARY
DOES NOT FILE TAX RETURNS THAT ANY SUCH PERSON IS OR MAY BE SUBJECT TO TAXATION
BY THAT JURISDICTION.


 


(G)                                 NONE OF THE COMPANY NOR ANY SUBSIDIARY HAS
EARNED INCOME OR GAIN THAT (I) HAS BEEN ACCRUED OR ACCOUNTED FOR FINANCIAL
ACCOUNTING PURPOSES, OR THAT IS REFLECTED ON THE FINANCIAL STATEMENTS AND
(II) HAS BEEN DEFERRED AND WILL BE RECOGNIZED AFTER THE CLOSING DATE FOR TAX
PURPOSES.


 


(H)                                 NONE OF THE COMPANY NOR ANY SUBSIDIARY IS A
PARTY TO ANY TAX SHARING INDEMNITY OR SIMILAR AGREEMENT ALLOCATING TAX LIABILITY
THAT WILL NOT BE TERMINATED ON THE CLOSING DATE WITHOUT ANY FUTURE LIABILITY TO
THE COMPANY OR SUBSIDIARY, AS APPLICABLE (INCLUDING FOR PAST TAXES).


 


(I)                                     TO THE KNOWLEDGE OF THE COMPANY, NONE OF
THE ASSETS OF THE COMPANY OR ANY SUBSIDIARY ARE (I) TAX-EXEMPT USE PROPERTY
UNDER SECTION 168(H) OF THE CODE; (II) TAX-EXEMPT BOND FINANCED PROPERTY UNDER
SECTION 168(G) OF THE CODE; (III) LIMITED USE PROPERTY UNDER REVENUE PROCEDURE
2001-28; OR (IV) TREATED AS OWNED BY ANY PERSON UNDER SECTION 168 OF THE CODE.


 


(J)                                     EXCEPT AS SET FORTH ON SCHEDULE 4.11(J),
THE COMPANY NOR ANY SUBSIDIARY HAS ANY LIABILITY UNDER ANY UNCLAIMED PROPERTY,
ESCHEAT OR SIMILAR REQUIREMENTS OF LAW.


 


SECTION 4.12                            MATERIAL CONTRACTS AND OBLIGATIONS.


 


(A)                                  ATTACHED HERETO AS SCHEDULE 4.12(A) IS A
TRUE, COMPLETE AND ACCURATE LIST OF ALL MATERIAL CONTRACTS AS OF THE DATE
HEREOF.

 

31

--------------------------------------------------------------------------------



 


(B)                                 ALL MATERIAL CONTRACTS REQUIRED TO BE
DISCLOSED PURSUANT TO THIS SECTION 4.12 ARE VALID, BINDING AND IN FULL FORCE AND
EFFECT AS TO SELLER, THE COMPANY OR A SUBSIDIARY, AS APPLICABLE, AND TO THE
COMPANY’S KNOWLEDGE, THE OTHER PERSONS NAMED AS PARTIES THERETO.  NEITHER
SELLER, THE COMPANY NOR ANY SUBSIDIARY NOR, TO THE COMPANY’S KNOWLEDGE, ANY
OTHER PARTY THERETO, IS IN MATERIAL BREACH OR VIOLATION OF, OR MATERIAL DEFAULT
UNDER, NOR IS THERE ANY REASONABLE BASIS FOR A CLAIM OF SUCH BREACH, VIOLATION
OR DEFAULT BY SELLER, THE COMPANY OR A SUBSIDIARY OR, TO THE COMPANY’S
KNOWLEDGE, ANY OTHER PARTY THERETO, UNDER THE TERMS OF ANY SUCH MATERIAL
CONTRACT.  NO EVENT HAS OCCURRED THAT CONSTITUTES OR, WITH THE LAPSE OF TIME OR
THE GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE, A MATERIAL BREACH, VIOLATION OR
DEFAULT OF A MATERIAL CONTRACT BY SELLER, THE COMPANY, ANY SUBSIDIARY OR, TO THE
COMPANY’S KNOWLEDGE, ANY OTHER PARTY THERETO.  EXCEPT AS SET FORTH ON SCHEDULE
4.12(B), NEITHER SELLER, THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED, SINCE
DECEMBER 31, 2008, ANY WRITTEN NOTICE OF THE INTENTION OF ANY PERSON TO
TERMINATE ANY MATERIAL CONTRACT.  PRIOR TO THE DATE HEREOF, SELLER HAS MADE A
TRUE AND COMPLETE COPY OF ALL MATERIAL CONTRACTS AVAILABLE TO BUYER, INCLUDING
ALL AMENDMENTS THERETO.


 


SECTION 4.13                            REAL PROPERTY — OWNED.  SCHEDULE 4.13
SETS FORTH A DESCRIPTION OF EACH TRACT, PARCEL OR SUBDIVIDED LOT OF REAL
PROPERTY OWNED BY SELLER, THE COMPANY OR ANY OF THE SUBSIDIARIES (TOGETHER WITH
ALL IMPROVEMENTS THEREON AND FIXTURES THEREIN AND ALL OTHER RIGHTS APPURTENANT
THERETO BUT EXCLUDING ALL OWNED REAL PROPERTY, IF ANY, INCLUDED IN THE RETAINED
ASSETS, THE “OWNED REAL PROPERTY”).  AS OF THE DATE HEREOF SELLER OR A
SUBSIDIARY HAS, AND AS OF THE CLOSING THE COMPANY OR A SUBSIDIARY WILL HAVE, FEE
SIMPLE, AND GOOD, MARKETABLE AND VALID, TITLE TO THE OWNED REAL PROPERTY
IDENTIFIED ON SCHEDULE 4.13, FREE AND CLEAR OF ALL ENCUMBRANCES (OTHER THAN
PERMITTED ENCUMBRANCES).  NONE OF THE OWNED REAL PROPERTY IS SUBJECT TO ANY
LEASE OR OCCUPANCY AGREEMENT, AND, EXCEPT AS SET FORTH ON SCHEDULE 4.13, NONE OF
SUCH OWNED REAL PROPERTY CURRENTLY IS OR HAS BEEN SUBJECT TO ANY MATERIAL LEASE
OR OCCUPANCY AGREEMENT AT ANY TIME DURING THE PAST THREE (3) YEARS.  ALL OF
SELLER’S, THE COMPANY’S AND THE SUBSIDIARIES’ FACILITIES LOCATED ON THE OWNED
REAL PROPERTY ARE SUPPLIED WITH UTILITIES AND OTHER MATERIAL PUBLIC SERVICES
REASONABLY NECESSARY FOR THE OPERATION BY SELLER, THE COMPANY OR SUCH SUBSIDIARY
OF SUCH FACILITIES, ALL OF WHICH SERVICES ARE ADEQUATE IN ALL MATERIAL RESPECTS
IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW.  ALL OF THE OWNED REAL
PROPERTY THAT IS CURRENTLY VACANT OR ON WHICH THERE IS A VACANT OR NON-OPERATING
THEATRE IS SET FORTH ON SCHEDULE 4.13(B), ALONG WITH A DESCRIPTION OF EACH SUCH
OWNED REAL PROPERTY INCLUDING (I) THE PURPOSE FOR WHICH THE PROPERTY HAS BEEN
USED PRIOR TO THE DATE HEREOF (BY PARENT, SELLER, THE COMPANY, ANY SUBSIDIARY OR
ANY OF THEIR RESPECTIVE AFFILIATES, OR, IF NOT USED BY ANY SUCH PARTY, BY THE
PERSON FROM WHICH THE PROPERTY WAS ACQUIRED), (II) A DESCRIPTION OF ALL MATERIAL
STRUCTURES ON THE PROPERTY, AND (III) THE MATERIAL REASONS WHY SUCH OWNED REAL
PROPERTY IS NOT CURRENTLY IN USE.


 


SECTION 4.14                            REAL AND PERSONAL PROPERTY — LEASED. 
SET FORTH ON SCHEDULE 4.14 IS A TRUE AND ACCURATE DESCRIPTION OF ALL REAL AND
MATERIAL PERSONAL PROPERTY LEASED BY SELLER, THE COMPANY OR ANY SUBSIDIARY.  THE
LEASED REAL PROPERTY SET FORTH ON SCHEDULE 4.14, TOGETHER WITH ALL IMPROVEMENTS
THEREON AND FIXTURES THEREIN AND OTHER RIGHTS APPURTENANT THERETO BUT EXCLUDING
ANY LEASED REAL PROPERTY INCLUDED IN THE RETAINED ASSETS IS REFERRED TO HEREIN
AS THE “LEASED REAL PROPERTY”.  PRIOR TO THE DATE HEREOF, SELLER HAS MADE
AVAILABLE TO BUYER TRUE AND COMPLETE COPIES OF THE LEASES IN EFFECT AT THE DATE
HEREOF RELATING TO THE LEASED REAL PROPERTY AND ALL MATERIAL LEASED PERSONAL
PROPERTY.  WITH RESPECT TO SUCH LEASES, THE PROPERTY DESCRIBED IN EACH LEASE IS
PRESENTLY USED BY SELLER, THE COMPANY OR THE SUBSIDIARY INDICATED ON SCHEDULE
4.14 AS LESSEE UNDER SUCH LEASE, AND SUCH LEASES ARE IN FULL FORCE AND EFFECT
AND NEITHER SELLER, THE

 

32

--------------------------------------------------------------------------------



 


COMPANY NOR ANY SUBSIDIARY HAS ASSIGNED OR TRANSFERRED ANY RIGHTS UNDER ANY SUCH
LEASE (EXCEPT FOR COLLATERAL ASSIGNMENTS THAT WILL BE RELEASED AT CLOSING AND
EXCEPT PURSUANT TO THE CONTRIBUTION).    NEITHER SELLER, THE COMPANY NOR ANY
SUBSIDIARY IS IN MATERIAL DEFAULT UNDER THE TERMS OF ANY SUCH LEASE, NOR, TO THE
COMPANY’S KNOWLEDGE, IS THE LESSOR IN MATERIAL DEFAULT UNDER ANY SUCH LEASE, AND
NO EVENTS HAVE OCCURRED THAT, WITH THE GIVING OF NOTICE OR THE LAPSE OF TIME, OR
BOTH, WOULD BE A MATERIAL DEFAULT UNDER ANY SUCH LEASE BY SELLER, THE COMPANY OR
ANY SUBSIDIARY, OR TO THE COMPANY’S KNOWLEDGE, BY ANY SUCH LESSOR.  WITH RESPECT
TO THE LEASED REAL PROPERTY: (I) NEITHER SELLER, THE COMPANY NOR THE APPLICABLE
SUBSIDIARY SHARES ANY SPACE WITH OR SUBLETS ANY SPACE TO ANY OTHER PERSON,
(II) SELLER, THE COMPANY OR THE APPLICABLE SUBSIDIARY ENJOYS PEACEFUL AND QUIET
POSSESSION, IN ALL MATERIAL RESPECTS, OF SUCH LEASED REAL PROPERTY; (III) EACH
REAL PROPERTY LEASE LISTED ON SCHEDULE 4.14 IS LEGAL, VALID, BINDING AND
ENFORCEABLE ON SELLER, THE COMPANY OR THE APPLICABLE SUBSIDIARY AND, TO THE
KNOWLEDGE OF THE COMPANY, ON THE OTHER PARTY THERETO IN ACCORDANCE WITH ITS
TERMS (EXCEPT IN EACH CASE TO THE EXTENT THAT SUCH ENFORCEABILITY MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
REQUIREMENTS OF LAW RELATING TO CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW)), AND IS IN FULL FORCE AND
EFFECT, (IV) ALL OF SELLER’S, THE COMPANY’S AND THE SUBSIDIARIES’ FACILITIES
HAVE RECEIVED ALL MATERIAL GOVERNMENTAL PERMITS REQUIRED IN CONNECTION WITH THE
OPERATION THEREOF BY SELLER, THE COMPANY OR SUCH SUBSIDIARY AND HAVE BEEN
OPERATED AND MAINTAINED BY SELLER, THE COMPANY OR SUCH SUBSIDIARY, IN ALL
MATERIAL RESPECTS, IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW; AND
(V) ALL OF SELLER, THE COMPANY’S AND THE SUBSIDIARIES’ FACILITIES LOCATED ON THE
LEASED REAL PROPERTY ARE SUPPLIED WITH UTILITIES AND OTHER SERVICES NECESSARY
FOR THE OPERATION BY SELLER, THE COMPANY OR SUCH SUBSIDIARY OF SUCH FACILITIES,
INCLUDING GAS, ELECTRICITY, WATER, TELEPHONE, SANITARY SEWER, AND STORM SEWER,
ALL OF WHICH SERVICES ARE ADEQUATE IN ACCORDANCE WITH ALL APPLICABLE
REQUIREMENTS OF LAW AND ARE PROVIDED VIA PUBLIC ROADS OR VIA PERMANENT,
IRREVOCABLE, APPURTENANT EASEMENTS BENEFITING SUCH LEASED REAL PROPERTY.  ALL OF
THE OWNED REAL PROPERTY AND LEASED REAL PROPERTY CONSTITUTE ALL OR SUBSTANTIALLY
ALL OF THE REAL PROPERTY USED IN CONNECTION WITH THE OPERATION OF THE BUSINESS
OF SELLER, THE COMPANY AND THE SUBSIDIARIES AS CURRENTLY CONDUCTED (OTHER THAN
THE RETAINED ASSETS).  NOTWITHSTANDING THE FOREGOING, NEITHER PARENT NOR SELLER
MAKES ANY REPRESENTATIONS OR WARRANTIES UNDER THIS SECTION 4.14 WITH RESPECT TO
THE RETAINED ASSETS AND RETAINED LIABILITIES.


 


SECTION 4.15                            INTELLECTUAL PROPERTY.


 


(A)                                  ALL RECORDED INTELLECTUAL PROPERTY OWNED BY
OR LICENSED TO SELLER, THE COMPANY OR ANY SUBSIDIARY IN CONNECTION WITH ITS
RESPECTIVE BUSINESS AS PRESENTLY CONDUCTED IS SET FORTH ON SCHEDULE
4.15(A) (COLLECTIVELY, THE “COMPANY INTELLECTUAL PROPERTY”).  THE COMPANY
INTELLECTUAL PROPERTY IS IN FORCE, IN GOOD STANDING AND HAS BEEN PROPERLY
MAINTAINED AND RENEWED, IN ALL MATERIAL RESPECTS, INCLUDING, WITHOUT LIMITATION,
THE TIMELY PAYMENT OF ALL MAINTENANCE FEES, IN ACCORDANCE WITH ALL APPLICABLE
PROVISIONS OF APPLICABLE REQUIREMENTS OF LAW.


 


(B)                                 ALL MATERIAL UNREGISTERED TRADEMARKS OWNED
BY SELLER, THE COMPANY OR ANY SUBSIDIARY ARE SET FORTH ON SCHEDULE 4.15(B).


 


(C)                                  SELLER, THE COMPANY OR A SUBSIDIARY OWNS OR
HAS A VALID LICENSE INTEREST IN THE COMPANY INTELLECTUAL PROPERTY WITHOUT ANY
INFRINGEMENT UPON OR MISAPPROPRIATION OF THE INTELLECTUAL PROPERTY RIGHTS OF ANY
THIRD PERSON.  NO ROYALTIES OR FEES ARE PAYABLE BY SELLER, THE

 

33

--------------------------------------------------------------------------------



 


COMPANY OR ANY SUBSIDIARY TO ANY PERSON BY REASON OF THE USE, OWNERSHIP OR
LICENSE OF ANY OF THE COMPANY INTELLECTUAL PROPERTY OR ANY OTHER INTELLECTUAL
PROPERTY.  NEITHER SELLER, THE COMPANY NOR ANY SUBSIDIARY HAS ENTERED INTO ANY
LICENSES, SUBLICENSES OR AGREEMENTS RELATING TO THE USE BY ANY OTHER PERSON OF
ANY COMPANY INTELLECTUAL PROPERTY OR OTHER INTELLECTUAL PROPERTY.


 


(D)                                 TO THE KNOWLEDGE OF THE COMPANY, NO OTHER
PERSON IS INFRINGING OR MISAPPROPRIATING ANY INTELLECTUAL PROPERTY USED, OWNED
BY OR LICENSED TO SELLER, THE COMPANY OR ANY SUBSIDIARY.  NO CHARGE OR CLAIM IS
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, NOR HAS ANY CHARGE OR
CLAIM BEEN MADE SINCE JANUARY 1, 2007 AGAINST SELLER, THE COMPANY OR ANY
SUBSIDIARY TO THE EFFECT THAT, NOR DOES THE OPERATION OF THE BUSINESS OF SELLER,
THE COMPANY OR ANY SUBSIDIARY OR THE SALE OF THEIR PRODUCTS OR SERVICES,
INFRINGE UPON OR MISAPPROPRIATE IN ANY WAY ANY INTELLECTUAL PROPERTY OWNED OR
HELD BY ANY OTHER PERSON.


 


(E)                                  TO THE KNOWLEDGE OF THE COMPANY, SELLER’S,
THE COMPANY’S AND EACH SUBSIDIARY’S RESPECTIVE BUSINESS DO NOT USE OR IN ANY WAY
MAKE USE OF ANY TRADE SECRETS OF ANY THIRD PERSON THAT IT DOES NOT HAVE THE
RIGHT TO USE.


 


(F)                                    SELLER AND EACH SUBSIDIARY HAS USED
COMMERCIALLY REASONABLE EFFORTS TO PROTECT THE CONFIDENTIALITY OF ALL TRADE
SECRETS HELD BY SELLER, THE COMPANY AND THE SUBSIDIARIES.


 


SECTION 4.16                            NECESSARY PROPERTY; CONDITION OF
PROPERTY.  THE PROPERTIES AND ASSETS OWNED, LEASED BY, OR LICENSED TO SELLER,
THE COMPANY AND THE SUBSIDIARIES (A) CONSTITUTE ALL OF THE PROPERTIES AND
ASSETS, REAL AND PERSONAL, TANGIBLE AND INTANGIBLE, THAT ARE USED OR INTENDED
FOR USE IN THE CONDUCT OF SELLER’S, THE COMPANY’S AND THE SUBSIDIARIES’
RESPECTIVE BUSINESSES IN THE MANNER AND TO THE EXTENT PRESENTLY CONDUCTED, AND
(B) ARE IN GOOD OPERATING CONDITION AND REPAIR (SUBJECT TO NORMAL WEAR AND TEAR)
AND ARE ADEQUATE FOR THE USES TO WHICH THEY ARE BEING PUT.  NOTWITHSTANDING THE
FOREGOING, NEITHER PARENT NOR SELLER MAKES ANY REPRESENTATIONS OR WARRANTIES
UNDER THIS SECTION 4.16 WITH RESPECT TO THE RETAINED ASSETS AND RETAINED
LIABILITIES.


 


SECTION 4.17                            NECESSARY LICENSES AND PERMITS.  SELLER,
THE COMPANY AND EACH SUBSIDIARY HAS ALL MATERIAL LICENSES, FRANCHISES, PERMITS,
PRIVILEGES, IMMUNITIES, APPROVALS AND OTHER AUTHORIZATIONS FROM A GOVERNMENTAL
BODY (COLLECTIVELY, “GOVERNMENTAL PERMITS”) THAT ARE NECESSARY TO ENTITLE THEM
TO OWN OR LEASE, OPERATE AND USE THEIR ASSETS AND TO CARRY ON AND CONDUCT THEIR
RESPECTIVE BUSINESSES SUBSTANTIALLY AS CONDUCTED IMMEDIATELY PRIOR TO THE DATE
OF THIS AGREEMENT.  A LIST OF ALL GOVERNMENTAL PERMITS IS SET FORTH ON SCHEDULE
4.17.  NONE OF THE GOVERNMENTAL PERMITS LIMITS IN ANY MATERIAL RESPECT THE
OPERATION OF SELLER’S, THE COMPANY’S OR ANY SUBSIDIARY’S BUSINESS AS PRESENTLY
CONDUCTED.  THE GOVERNMENTAL PERMITS HAVE BEEN VALIDLY ISSUED OR ASSIGNED TO
SELLER, THE COMPANY OR A SUBSIDIARY AND ARE, AND AT ALL TIMES DURING THE PAST
THREE (3) YEARS HAVE BEEN, IN GOOD STANDING AND IN FULL FORCE AND EFFECT.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH SELLER ANCILLARY AGREEMENT BY
PARENT, SELLER AND THE COMPANY, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, SHALL NOT CONFLICT WITH, RESULT IN A VIOLATION
OF, CONSTITUTE A DEFAULT UNDER OR RESULT IN THE TERMINATION OR REVOCATION OF ANY
MATERIAL GOVERNMENTAL PERMIT.


 


SECTION 4.18                            COMPLIANCE WITH LAWS AND GOVERNMENTAL
PERMITS.  SELLER, THE COMPANY AND EACH SUBSIDIARY IS, AND AT ALL TIMES DURING
THE PAST THREE (3) YEARS HAS BEEN, IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH
ALL REQUIREMENTS OF LAWS AND GOVERNMENTAL PERMITS,

 

34

--------------------------------------------------------------------------------



 


AND IS NOT NOW, AND AT ALL TIMES DURING THE PAST THREE (3) YEARS HAS NOT BEEN,
IN DEFAULT UNDER OR IN VIOLATION OF, IN ANY MATERIAL RESPECT, ANY REQUIREMENTS
OF LAW (INCLUDING REQUIREMENTS OF LAWS RELATING TO THE ISSUANCE OR SALE OF
SECURITIES, ANTITRUST, ZONING AND BUILDING CODES AND ORDINANCES, OCCUPATIONAL
SAFETY AND TRANSPORTATION), GOVERNMENTAL PERMIT OR COURT ORDER, IN EACH CASE
APPLICABLE TO ITS BUSINESS OR ANY OF ITS PROPERTIES, ASSETS OR EMPLOYEES. 
NEITHER SELLER, THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY WRITTEN, OR, TO
THE KNOWLEDGE OF THE COMPANY, OTHER NOTIFICATION ALLEGING ANY VIOLATIONS OF ANY
OF THE FOREGOING SINCE JANUARY 1, 2007 WITH RESPECT TO WHICH ADEQUATE CORRECTIVE
ACTION HAS NOT BEEN TAKEN.  NOTWITHSTANDING ANYTHING IN THIS SECTION 4.18, THE
REPRESENTATIONS CONTAINED IN SECTION 4.11 (TAX MATTERS), SECTION 4.19
(ENVIRONMENTAL COMPLIANCE), SECTION 4.22 (EMPLOYEE BENEFIT PLANS) AND
SECTION 4.23 (WITHHOLDING; LABOR RELATIONS) ARE THE EXCLUSIVE REPRESENTATIONS
AND WARRANTIES OF PARENT AND SELLER WITH RESPECT TO COMPLIANCE WITH REQUIREMENTS
OF LAW APPLICABLE TO THE SUBJECT MATTERS OF SUCH SECTIONS.


 


SECTION 4.19                            ENVIRONMENTAL COMPLIANCE.


 


(A)                                  THE OPERATIONS OF SELLER, THE COMPANY AND
THE SUBSIDIARIES COMPLY AND HAVE AT ALL TIMES SINCE JANUARY 1, 2007 COMPLIED, IN
ALL MATERIAL RESPECTS, WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ALL
GOVERNMENTAL PERMITS ISSUED PURSUANT TO ENVIRONMENTAL LAWS, AND, TO THE
KNOWLEDGE OF THE COMPANY, NEITHER SELLER, THE COMPANY NOR ANY SUBSIDIARY HAS
CONTRACTED FOR, AUTHORIZED, ALLOWED OR SUFFERED ANY OPERATIONS OR ACTIVITIES
INVOLVING THE HANDLING, TREATMENT, PROCESSING, STORAGE, USE, GENERATION,
RELEASE, DISCHARGE, EMISSION, OR DISPOSAL OF ANY HAZARDOUS MATERIALS, EXCEPT IN
COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE ENVIRONMENTAL LAWS.


 


(B)                                 TO THE KNOWLEDGE OF THE COMPANY, ANY
ASBESTOS-CONTAINING MATERIAL PRESENT WITHIN ANY OWNED REAL PROPERTY OR LEASED
REAL PROPERTY IS NOT, AND IS NOT REASONABLY LIKELY TO BECOME, FRIABLE AND NO
UNDERGROUND STORAGE TANK IS LOCATED AT ANY OWNED REAL PROPERTY.


 


(C)                                  THERE IS NO, AND DURING THE PAST THREE
(3) YEARS THERE HAS NOT BEEN ANY, ACTION, LAWSUIT, PROCEEDING, CLAIM OR, TO THE
COMPANY’S KNOWLEDGE, INVESTIGATION PENDING, OR TO COMPANY’S KNOWLEDGE,
THREATENED, ALLEGING ANY ENVIRONMENTAL MATTER ON THE PART OF SELLER, THE COMPANY
OR ANY SUBSIDIARY, INCLUDING WITH RESPECT TO ANY REAL PROPERTY.


 


(D)                                 EXCEPT AS SET FORTH ON SCHEDULE 4.19, THERE
HAVE BEEN NO RELEASES OR THREATENED RELEASES OF HAZARDOUS MATERIALS AT ANY OWNED
REAL PROPERTY, OR TO THE KNOWLEDGE OF THE COMPANY, AT ANY LEASED REAL PROPERTY
OR ANY FORMERLY OWNED OR LEASED REAL PROPERTY, THAT COULD REQUIRE REMEDIAL
ACTION BY, OR OTHERWISE RESULT IN ANY MATERIAL ENVIRONMENTAL MATTER TO, SELLER,
THE COMPANY OR ANY SUBSIDIARY.


 


(E)                                  PRIOR TO THE DATE HEREOF, SELLER HAS MADE
AVAILABLE TO BUYER COPIES OF THE MOST RECENT ENVIRONMENTAL ASSESSMENT REPORTS
(INCLUDING SO CALLED PHASE I OR PHASE II ENVIRONMENTAL ASSESSMENT REPORTS OR
ASBESTOS SURVEYS) IN ITS POSSESSION (“ENVIRONMENTAL REPORTS”) RELATING TO ANY
OWNED REAL PROPERTY OR LEASED REAL PROPERTY.

 

35

--------------------------------------------------------------------------------



 


(F)                                    THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS SECTION 4.19 AND, TO THE EXTENT RELATED TO ANY GOVERNMENTAL
PERMIT REQUIRED BY ANY ENVIRONMENTAL LAW, SECTION 4.17, ARE THE EXCLUSIVE
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT IN RESPECT OF SELLER’S, THE
COMPANY’S AND THE SUBSIDIARIES’ COMPLIANCE WITH ENVIRONMENTAL LAWS.


 


SECTION 4.20                            LITIGATION.  THERE IS NO PROCEEDING
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST PARENT, SELLER,
THE COMPANY OR ANY SUBSIDIARY, OR ANY OF THEIR RESPECTIVE ASSETS OR PROPERTIES,
AT LAW OR IN EQUITY, BEFORE ANY GOVERNMENTAL BODY OR ARBITRATOR OF ANY KIND, OR
AGAINST ANY DIRECTOR, OFFICER, MEMBER OR, TO THE KNOWLEDGE OF THE COMPANY,
EMPLOYEE OR DIRECT OR INDIRECT EQUITY HOLDER OF PARENT, SELLER, THE COMPANY OR
ANY SUBSIDIARY, AS THE CASE MAY BE, THAT RELATES TO OR AFFECTS SELLER, THE
COMPANY, ANY SUBSIDIARY OR THE OPERATION OF THEIR RESPECTIVE BUSINESSES AS NOW
CONDUCTED OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY
SELLER ANCILLARY AGREEMENT.  DURING THE THREE (3) YEARS IMMEDIATELY PRECEDING
THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO PROCEEDING AGAINST PARENT, SELLER,
THE COMPANY OR ANY SUBSIDIARY, OR ANY OF THEIR RESPECTIVE ASSETS OR PROPERTIES,
AT LAW OR IN EQUITY, BEFORE ANY GOVERNMENTAL BODY OR ARBITRATOR OF ANY KIND, OR
AGAINST ANY DIRECTOR, OFFICER, MEMBER OR, TO THE KNOWLEDGE OF THE COMPANY,
EMPLOYEE OR DIRECT OR INDIRECT EQUITY HOLDER OF PARENT, SELLER, THE COMPANY OR
ANY SUBSIDIARY, AS THE CASE MAY BE, THAT HAD OR, IF ADVERSELY DETERMINED WOULD
HAVE BEEN REASONABLY LIKELY TO HAVE HAD, A MATERIAL ADVERSE EFFECT.


 


SECTION 4.21                            NO MATERIAL ADVERSE EFFECT.  FROM
DECEMBER 31, 2008 UNTIL THE DATE OF THIS AGREEMENT, THERE HAS NOT BEEN A
MATERIAL ADVERSE EFFECT.


 


SECTION 4.22                            EMPLOYEE BENEFIT PLANS.


 


(A)                                  SCHEDULE 4.22(A) CONTAINS A TRUE AND
COMPLETE LIST OF EACH MATERIAL EMPLOYEE BENEFIT PLAN.  WITH RESPECT TO EACH
EMPLOYEE BENEFIT PLAN IDENTIFIED ON SCHEDULE 4.22(A), SELLER HAS PROVIDED OR 
MADE AVAILABLE TO BUYER A CURRENT COPY (OR TO THE EXTENT NO SUCH COPY EXISTS, A
DESCRIPTION) THEREOF (INCLUDING, WITHOUT LIMITATION, ALL AMENDMENTS THERETO)
THAT IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AND, TO THE EXTENT
APPLICABLE, THE MOST RECENT SUMMARY PLAN DESCRIPTION AND SUMMARY OF MATERIAL
MODIFICATIONS THERETO, IF ANY.


 


(B)                                 DURING THE SIX-YEAR PERIOD PRIOR TO THE
CLOSING DATE, NONE OF SELLER, THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY OF
THEIR RESPECTIVE ERISA AFFILIATES HAS EVER, AND NONE OF THEIR FORMER ERISA
AFFILIATES HAS, WHILE AN ERISA AFFILIATE, MAINTAINED, SPONSORED, CONTRIBUTED TO
OR BEEN REQUIRED TO CONTRIBUTE TO A GUARANTEED PENSION PLAN OR MULTIEMPLOYER
PLAN OR A PLAN MAINTAINED IN CONNECTION WITH ANY TRUST DESCRIBED IN
SECTION 501(C)(9) OF THE CODE.


 


(C)                                  EACH EMPLOYEE BENEFIT PLAN INTENDED TO
QUALIFY UNDER SECTION 401(A) OF THE CODE AND EACH TRUST INTENDED TO BE EXEMPT
UNDER SECTION 501(A) OF THE CODE EITHER (I) HAS OBTAINED A CURRENTLY EFFECTIVE
FAVORABLE DETERMINATION LETTER ISSUED BY THE INTERNAL REVENUE SERVICE AS TO ITS
QUALIFIED STATUS UNDER THE CODE OR (II) SUCH PLAN IS A PROTOTYPE PLAN OR A
VOLUME SUBMITTER PLAN FOR WHICH AN OPINION LETTER HAS BEEN ISSUED BY THE IRS
AND, TO THE KNOWLEDGE OF THE COMPANY, NO EVENT OR OMISSION HAS OCCURRED WHICH
WOULD CAUSE ANY SUCH EMPLOYEE BENEFIT PLAN TO LOSE ITS QUALIFICATION UNDER THE
APPLICABLE CODE SECTION.

 

36

--------------------------------------------------------------------------------



 


SECTION 4.23                            WITHHOLDING; LABOR RELATIONS.  SELLER
HAS DELIVERED OR MADE AVAILABLE TO BUYER PRIOR TO THE DATE HEREOF A LIST
CONTAINING THE TITLE, LENGTH OF SERVICE, AND ANNUAL SALARY OR WAGE RATES AND
BONUSES PAID DURING THE PRIOR TWELVE MONTH PERIOD OF ALL  EMPLOYEES OF SELLER. 
SELLER AND THE COMPANY ARE, AND EACH SUBSIDIARY IS, AND AT ALL TIMES DURING THE
PAST THREE (3) YEARS HAS BEEN, IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH ALL
APPLICABLE REQUIREMENTS OF LAW RELATING TO ITS EMPLOYEES, INCLUDING REQUIREMENTS
OF LAW RELATING TO EMPLOYMENT, EMPLOYMENT PRACTICES, WAGES, HOURS, AND
OCCUPATIONAL SAFETY AND HEALTH, AND ARE NOT, AND HAVE NOT BEEN DURING THE PAST
THREE (3) YEARS, LIABLE IN ANY MATERIAL RESPECT FOR ANY ARREARS OF WAGES OR ANY
TAXES OR PENALTIES FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING.  THERE ARE
NOT, AND HAVE NOT BEEN AT ANY TIME DURING THE PAST THREE (3) YEARS, ANY
COLLECTIVE BARGAINING AGREEMENTS COVERING ANY OF THE EMPLOYEES OF SELLER, THE
COMPANY OR ANY SUBSIDIARY.  NO CONSENT OF ANY UNION (OR ANY SIMILAR GROUP OR
ORGANIZATION) IS OR WAS REQUIRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THERE ARE NO PENDING, OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED (I) MATERIAL EMPLOYMENT DISCRIMINATION OR
OTHER EMPLOYMENT CHARGES, CLAIMS, OR COMPLAINTS AGAINST OR INVOLVING SELLER, THE
COMPANY OR ANY SUBSIDIARY BEFORE ANY GOVERNMENTAL BODY OR ARBITRATOR OF ANY
KIND; (II) UNFAIR LABOR PRACTICE CHARGES OR COMPLAINTS, DISPUTES OR GRIEVANCES
AFFECTING SELLER, THE COMPANY OR ANY SUBSIDIARY; (III) UNION REPRESENTATION
PETITIONS RESPECTING THE EMPLOYEES OF SELLER, THE COMPANY OR ANY SUBSIDIARY;
(IV) EFFORTS BEING MADE TO ORGANIZE ANY OF THE EMPLOYEES OF SELLER, THE COMPANY
OR ANY SUBSIDIARY; OR (V) STRIKES, SLOW DOWNS, WORK STOPPAGES, OR LOCKOUTS OR
THREATS THEREOF AFFECTING SELLER, THE COMPANY OR ANY SUBSIDIARY.


 


SECTION 4.24                            NO BROKERS.  EXCEPT WITH RESPECT TO THE
SERVICES OF PETER J. SOLOMON COMPANY, NEITHER PARENT, SELLER, THE COMPANY NOR
ANY PERSON ACTING ON THE BEHALF OF EITHER HAS PAID OR BECOME OBLIGATED TO PAY
ANY FEE OR COMMISSION TO ANY BROKER, FINDER OR INTERMEDIARY FOR OR ON ACCOUNT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY SELLER ANCILLARY
AGREEMENT.


 


SECTION 4.25                            GOODWILL PASSES; PREPAID TICKETS.  AS OF
THE CLOSING DATE, EXCEPT AS SET FORTH ON SCHEDULE 4.25 OR INCLUDED IN CLOSING
DATE DEFERRED REVENUE, WITH RESPECT TO THE COMPANY OR ANY SUBSIDIARY, THERE DOES
NOT EXIST ANY UNEXPIRED AND OUTSTANDING (I) TICKETS, OR ENTITLEMENTS TO TICKETS,
DONATED, GIVEN, ISSUED, SOLD, OR AWARDED (INCLUDING IN CONNECTION WITH ANY
SETTLEMENT OR OTHERWISE) TO CONSUMERS ENTITLING THE HOLDER THEREOF TO ADMISSION
WITHOUT CHARGE, (II) COUPONS OR RIGHTS IN ANY MEDIA ENTITLING CONSUMERS TO
PURCHASE THEATER ADMISSION TICKETS AT A DISCOUNT FROM THE REGULAR PUBLIC THEATER
ADMISSION PRICE, OR (III) MOTION PICTURE THEATER ADMISSION TICKETS, GIFT CARDS,
OR GIFT CERTIFICATES WHICH HAVE BEEN PURCHASED BY OR DONATED, GIVEN, ISSUED OR
AWARDED (INCLUDING IN CONNECTION WITH ANY SETTLEMENT OR OTHERWISE) TO CONSUMERS
AND WHICH ENTITLE SUCH TICKETHOLDERS TO ADMISSION WITHOUT ANY FURTHER
CONSIDERATION OR AT A DISCOUNT AFTER THE CLOSING DATE.


 


SECTION 4.26                            CONCESSION INVENTORY.


 


(A)                                  AS OF THE DATE HEREOF, THE CONCESSION
INVENTORIES OF SELLER AND EACH SUBSIDIARY (I) ARE, IN ALL MATERIAL RESPECTS,
ACCURATELY VALUED AND PROPERLY REFLECTED ON THE FINANCIAL STATEMENTS CONSISTENT
WITH PAST PRACTICES, (II) CONSIST, IN ALL MATERIAL RESPECTS, OF ITEMS OF A
QUALITY, QUANTITY AND CONDITION USEABLE AND SALEABLE IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICES, (III) WERE ACQUIRED AND HAVE BEEN
MAINTAINED AT NORMAL LEVELS IN

 

37

--------------------------------------------------------------------------------



 


THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, AND (IV) ARE NOT
SUBJECT TO ANY MATERIAL WRITE-DOWN OR WRITE-OFF.


 


(B)                                 AS OF THE CLOSING, THE CONCESSION
INVENTORIES OF THE COMPANY AND EACH SUBSIDIARY (I) WILL BE, IN ALL MATERIAL
RESPECTS, ACCURATELY VALUED AND PROPERLY REFLECTED ON THE FINANCIAL STATEMENTS
CONSISTENT WITH PAST PRACTICES, (II) WILL CONSIST, IN ALL MATERIAL RESPECTS, OF
ITEMS OF A QUALITY, QUANTITY AND CONDITION USEABLE AND SALEABLE IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES, (III) WILL HAVE BEEN ACQUIRED
AND MAINTAINED AT NORMAL LEVELS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE, AND (IV) WILL NOT BE SUBJECT TO ANY MATERIAL WRITE-DOWN OR
WRITE-OFF.


 


SECTION 4.27                            ADA COMPLIANCE.  THERE ARE, AND FOR THE
PAST THREE (3) YEARS THERE HAVE BEEN, NO PROCEEDINGS OF ANY KIND PENDING, OR TO
THE COMPANY’S KNOWLEDGE, THREATENED, ALLEGING THE SELLER’S OR THE COMPANY’S
FAILURE TO COMPLY WITH TITLES I AND III OF THE AMERICANS WITH DISABILITIES ACT
OF 1990, AS AMENDED FROM TIME TO TIME, PUBLIC LAW 101-336; 42 U.S.C. §§12101, ET
SEQ., OR ANY SIMILAR FEDERAL, STATE OR LOCAL STATUTE; RULE, ORDINANCE OR
REGULATION GOVERNING ACCESS FOR THE DISABLED OR HANDICAPPED, WITH RESPECT TO ANY
REAL PROPERTY.


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES OF BUYER AND GUARANTOR


 

As an inducement to Seller and the Company to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer and Guarantor hereby
jointly and severally represent and warrant to Seller and the Company, as of the
date hereof, as follows:

 


SECTION 5.1                                   ORGANIZATION AND GOOD STANDING. 
EACH OF BUYER AND GUARANTOR IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING IN THE STATE OF DELAWARE, WITH FULL CORPORATE POWER TO OWN,
LEASE AND OPERATE ITS ASSETS AND PROPERTIES AND CARRY ON ITS BUSINESS AS
PRESENTLY OWNED OR CONDUCTED OR PROPOSED TO BE CONDUCTED.


 


SECTION 5.2                                   AUTHORIZATION; CONFLICTS.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF BUYER AND GUARANTOR OF THIS
AGREEMENT AND OF EACH BUYER ANCILLARY AGREEMENT TO WHICH BUYER AND/OR GUARANTOR
IS A PARTY (I) ARE WITHIN BUYER’S OF GUARANTOR’S (AS THE CASE MAY BE) CORPORATE
POWER AND AUTHORITY, (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
AND SHAREHOLDER ACTIONS AND PROCEEDINGS AND (III) DO NOT AND WILL NOT CONFLICT
IN ANY MATERIAL RESPECT WITH, OR RESULT IN ANY MATERIAL BREACH OF, ANY PROVISION
OF BUYER’S CERTIFICATE OF INCORPORATION OR BY-LAWS, ANY MATERIAL AGREEMENT TO
WHICH BUYER OR GUARANTOR IS A PARTY OR ANY REQUIREMENTS OF LAW TO WHICH OR BY
WHICH BUYER OR ITS ASSETS IS SUBJECT OR BOUND.


 


SECTION 5.3                                   ENFORCEABILITY.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY BUYER AND GUARANTOR OF THIS AGREEMENT AND OF EACH
BUYER ANCILLARY AGREEMENT WILL RESULT IN VALID AND BINDING OBLIGATIONS OF BUYER
AND GUARANTOR ENFORCEABLE AGAINST SUCH BUYER AND GUARANTOR IN ACCORDANCE WITH
THE RESPECTIVE TERMS AND PROVISIONS HEREOF AND THEREOF, EXCEPT TO THE EXTENT
THAT SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR REQUIREMENTS OF LAW RELATING TO
CREDITORS’ RIGHTS GENERALLY AND

 

38

--------------------------------------------------------------------------------



 


SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).

 


SECTION 5.4                                   LITIGATION.  THERE IS NO
PROCEEDING PENDING OR, TO THE KNOWLEDGE OF BUYER, THREATENED AGAINST BUYER OR
GUARANTOR  OR ANY OF THEIR ASSETS OR PROPERTIES, AT LAW OR IN EQUITY, BEFORE ANY
GOVERNMENTAL BODY OR ARBITRATOR OF ANY KIND, OR, TO BUYER’S KNOWLEDGE, AGAINST
ANY UNITHOLDER, STOCKHOLDER, DIRECTOR, OFFICER, MEMBER OR EMPLOYEE OF BUYER,
THAT WOULD, OR WOULD  REASONABLY BE EXPECTED TO, MATERIALLY IMPAIR THE ABILITY
OF BUYER OR GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY BUYER
ANCILLARY AGREEMENT.


 


SECTION 5.5                                   FINANCIAL CAPABILITY.  BUYER HAS,
AND AT ALL TIMES PRIOR TO THE CLOSING DATE WILL HAVE, SUFFICIENT IMMEDIATELY
AVAILABLE U.S. FUNDS TO ENABLE BUYER TO PAY THE CLOSING DATE PAYMENT AMOUNT AT
CLOSING IN ACCORDANCE WITH SECTION 3.2, TO PERMIT BUYER TO PERFORM IN A TIMELY
MANNER ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT, AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, IN ACCORDANCE WITH THE TERMS AND
SUBJECT TO THE CONDITIONS HEREIN.


 


SECTION 5.6                                   INVESTMENT INTENT.  BUYER IS
ACQUIRING THE UNIT AS AN INVESTMENT FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO
THE DISTRIBUTION THEREOF.  BUYER ACKNOWLEDGES THAT THE UNIT HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND AGREES NOT TO SELL, TRANSFER, ASSIGN,
PLEDGE OR HYPOTHECATE THE UNIT IN THE ABSENCE OF REGISTRATION UNDER, OR PURSUANT
TO AN APPLICABLE EXEMPTION FROM, FEDERAL AND APPLICABLE STATE SECURITIES LAWS.


 


SECTION 5.7                                   NO BROKERS.  NEITHER BUYER NOR
GUARANTOR OR ANY OTHER PERSON ACTING ON ITS BEHALF HAS PAID OR BECOME OBLIGATED
TO PAY ANY FEE OR COMMISSION TO ANY BROKER, FINDER OR INTERMEDIARY FOR OR ON
ACCOUNT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


ARTICLE VI


 


ACTIONS PRIOR TO THE CLOSING DATE


 

Buyer, Seller and the Company covenant and agree to take the following actions
between the date hereof and the Closing Date:

 


SECTION 6.1                                   ACCESS TO INFORMATION.


 


(A)                                  THE COMPANY SHALL AFFORD TO THE OFFICERS,
EMPLOYEES AND AUTHORIZED REPRESENTATIVES OF BUYER (INCLUDING AGENTS,
CONTRACTORS, INDEPENDENT PUBLIC ACCOUNTANTS AND ATTORNEYS) REASONABLE ACCESS
DURING NORMAL BUSINESS HOURS, UPON REASONABLE ADVANCE NOTICE, AT BUYER’S SOLE
COST AND EXPENSE, TO THE OFFICERS, EMPLOYEES, PROPERTIES, BOOKS, AND BUSINESS,
FINANCIAL AND OTHER RECORDS OF THE COMPANY AND THE SUBSIDIARIES TO THE EXTENT
BUYER REASONABLY DEEMS NECESSARY OR DESIRABLE, AND SHALL FURNISH TO BUYER OR ITS
AUTHORIZED REPRESENTATIVES SUCH ADDITIONAL INFORMATION CONCERNING THE COMPANY
AND THE SUBSIDIARIES AS BUYER OR ITS AUTHORIZED REPRESENTATIVES SHALL REASONABLY
REQUEST, INCLUDING FINANCIAL STATEMENTS, PRO FORMA FINANCIAL INFORMATION,
FINANCIAL DATA, AUDIT REPORTS AND OTHER INFORMATION AS MAY BE REQUIRED TO
PREPARE ANY FILINGS UNDER ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS;
PROVIDED, HOWEVER, THAT: (I) NEITHER THE COMPANY NOR ANY SUBSIDIARY SHALL BE
REQUIRED TO DISCLOSE TO BUYER OR ANY REPRESENTATIVE OF

 

39

--------------------------------------------------------------------------------



 


BUYER INFORMATION THE DISCLOSURE OF WHICH IS PRECLUDED BY ANY REQUIREMENT OF LAW
AND, (II) ANY INFORMATION PROVIDED TO BUYER OR ANY OF ITS REPRESENTATIVES
PURSUANT TO THIS AGREEMENT SHALL BE HELD BY BUYER AND ITS REPRESENTATIVES IN
ACCORDANCE WITH, AND SHALL BE SUBJECT TO THE TERMS OF, THE CONFIDENTIALITY
AGREEMENT, DATED AS OF JULY 17, 2009, BETWEEN BUYER AND SELLER (THE
“CONFIDENTIALITY AGREEMENT”).  BUYER AGREES THAT SUCH INVESTIGATION SHALL BE
CONDUCTED IN SUCH A MANNER AS NOT TO INTERFERE UNREASONABLY WITH THE OPERATIONS
OF THE COMPANY AND THE SUBSIDIARIES.  BUYER AND SELLER AGREE THAT BUYER’S RIGHT
TO ENTER ONTO AND INTO ANY REAL PROPERTY SHALL BE GOVERNED BY SECTION 6.1(B).


 


(B)                                 WITHOUT LIMITING SECTION 6.1(A), BUYER AND
ITS AGENTS AND CONTRACTORS SHALL HAVE THE RIGHT, AT BUYER’S SOLE COST AND
EXPENSE, TO ENTER ONTO AND INTO THE REAL PROPERTY AT REASONABLE TIMES AND IN A
REASONABLE MANNER AS AGREED TO WITH SELLER PRIOR TO SUCH ENTRY FOR THE PURPOSE
OF MAKING SUCH TESTS AND INSPECTIONS AS BUYER DEEMS NECESSARY IN CONNECTION WITH
THIS AGREEMENT AND AS OTHERWISE IN ACCORDANCE WITH THIS AGREEMENT; PROVIDED,
HOWEVER, THAT (I) SELLER MAY REQUIRE, AS A CONDITION TO ANY SUCH ENTRY, THAT ANY
SUCH PERSON IS ACCOMPANIED BY A REPRESENTATIVE OF SELLER DURING SUCH ENTRY AND
(II) NO SUCH PERSON SHALL CONDUCT ANY TEST IN CONNECTION WITH A PHASE II
ENVIRONMENTAL REPORT OR ANY OTHER TEST THAT INVOLVES DRILLING, BORING OR SIMILAR
INTRUSIVE OR INVASIVE ACTION ON, IN OR UNDER THE REAL PROPERTY WITHOUT SELLER’S
PRIOR WRITTEN CONSENT, WHICH MAY BE GRANTED OR WITHHELD IN SELLER’S SOLE AND
ABSOLUTE DISCRETION. BUYER AGREES THAT SUCH TESTS AND INSPECTIONS SHALL BE
CONDUCTED IN SUCH A MANNER AS NOT TO INTERFERE UNREASONABLY WITH THE OPERATIONS
OF THE COMPANY AND THE SUBSIDIARIES, AND CONSISTENT WITH SELLER’S OBLIGATIONS
UNDER ANY LEASES REGARDING ANY LEASED REAL PROPERTY.  PRIOR TO ANY ENTRY ON ANY
REAL PROPERTY BY BUYER, ITS AGENTS OR CONTRACTORS PURSUANT TO THIS
SECTION 6.1(B), BUYER SHALL PROVIDE TO SELLER EVIDENCE, REASONABLY SATISFACTORY
TO SELLER, DEMONSTRATING THAT BUYER OR ITS AGENTS AND CONTRACTORS, AS
APPLICABLE, HAVE AND MAINTAIN COMPREHENSIVE GENERAL LIABILITY INSURANCE COVERAGE
COVERING ANY AND ALL LIABILITIES WITH RESPECT TO OR ARISING OUT OF ANY WORK OR
INVESTIGATIONS AT THE REAL PROPERTY TO BE PERFORMED BY OR FOR BUYER OR ITS
AGENTS OR CONTRACTORS AS SET FORTH IN THIS AGREEMENT, AND THEREAFTER BUYER SHALL
MAINTAIN, OR SHALL CAUSE ITS AGENTS AND CONTRACTORS TO MAINTAIN, AS APPLICABLE,
SUCH INSURANCE IN FULL FORCE AND EFFECT.  THE POLICY OF INSURANCE SHALL HAVE
LIMITS OF NOT LESS THAN $2,000,000 COMBINED SINGLE LIMIT PER OCCURRENCE, SHALL
BE ISSUED BY A REPUTABLE INSURANCE COMPANY QUALIFIED TO DO BUSINESS IN THE
STATES IN WHICH THE REAL PROPERTY IS LOCATED AND SHALL NAME SELLER AS AN
ADDITIONAL NAMED INSURED.  AFTER MAKING SUCH TESTS AND INSPECTIONS, BUYER, AT
BUYER’S SOLE COST AND EXPENSE, SHALL RESTORE, OR CAUSE TO BE RESTORED, THE REAL
PROPERTY TO SUBSTANTIALLY THE SAME CONDITION AS EXISTED PRIOR TO SUCH TESTS AND
INSPECTIONS.  FURTHER, BUYER SHALL DELIVER TO SELLER A TRUE, CORRECT AND
COMPLETE COPY OF ANY REPORT OF THE RESULTS OF ANY TESTS, INSPECTIONS AND/OR
ANALYSES OF THE REAL PROPERTY NOT LATER THAN TWO (2) BUSINESS DAYS AFTER ANY
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY SUCH
REPORT NOT YET RECEIVED BY BUYER AS OF THE DATE OF SUCH TERMINATION, BUYER SHALL
DELIVER THE SAME TO SELLER WITHIN TWO (2) BUSINESS DAYS AFTER BUYER’S RECEIPT
THEREOF.


 


(C)                                  WITHOUT LIMITING SECTION 6.1(A) OR
SECTION 6.1(B), BUYER AND ITS AGENTS AND CONTRACTORS SHALL HAVE THE RIGHT, AT
BUYER’S SOLE COST AND EXPENSE, AND SUBJECT TO THE CONDITIONS DESCRIBED IN
SECTION 6.1(B), TO ENTER ONTO AND INTO THE OWNED REAL PROPERTY AT REASONABLE
TIMES AND IN A REASONABLE MANNER AS AGREED TO WITH SELLER IN CONNECTION WITH
(I) BUYER’S EFFORTS TO OBTAIN A POLICY OF TITLE INSURANCE FOR EACH PARCEL OF
OWNED REAL PROPERTY, IN FAVOR OF BUYER OR ITS DESIGNEE IN THE AMOUNT OF THE FAIR
MARKET VALUE OF EACH PARCEL OF OWNED REAL PROPERTY, (II) HAVING AN ALTA/ACSM “AS
BUILT” SURVEY PREPARED WITH RESPECT TO EACH PARCEL OF OWNED REAL

 

40

--------------------------------------------------------------------------------


 

Property, and (iii) obtaining any other information or documents Buyer
reasonably requests so that it may comply with the requirements of Buyer’s
existing credit facility.


 


SECTION 6.2            NOTIFICATION.  (A)  SELLER, ON THE ONE HAND, AND BUYER,
ON THE OTHER HAND, SHALL EACH PROMPTLY NOTIFY THE OTHER IN WRITING UPON THE
OCCURRENCE OF ANY DEVELOPMENT THAT WOULD OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A CONDITION TO CLOSING NOT BEING SATISFIED.


 


(B)           SELLER MAY, AT ANY TIME PRIOR TO THE DATE THAT IS TWO (2) BUSINESS
DAYS PRIOR TO CLOSING, UPDATE OR SUPPLEMENT THOSE SCHEDULES TO THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV OF THIS AGREEMENT (OTHER
THAN THOSE SCHEDULES TO THE REPRESENTATIONS AND WARRANTIES IN SECTION 4.21) (ANY
SUCH UPDATED OR SUPPLEMENTED SCHEDULE, AN “UPDATED SCHEDULE”) TO ACCOUNT FOR ANY
MATERIAL VARIANCES FROM THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE IV THAT ARISE AFTER THE DATE HEREOF; PROVIDED, THAT THE SCHEDULES SHALL
NOT BE UPDATED OR SUPPLEMENTED (I) TO CORRECT ERRORS OR OMISSIONS THAT WERE
KNOWN BY THE COMPANY OR SELLER PRIOR TO THE DATE OF THIS AGREEMENT, (II) TO
ACCOUNT FOR DEVELOPMENTS OR MATTERS THAT RELATE TO OR ARISE OUT OF EVENTS THAT
OCCURRED PRIOR TO THE DATE OF THIS AGREEMENT OR (III) TO ACCOUNT FOR
DEVELOPMENTS OR MATTERS THAT ARISE FROM A VIOLATION OF ANY COVENANT OR AGREEMENT
CONTAINED HEREIN.


 


SECTION 6.3            CONSENTS OF THIRD PARTIES; GOVERNMENTAL APPROVALS.  (A) 
THE COMPANY, SELLER AND BUYER WILL ACT DILIGENTLY AND REASONABLY IN ATTEMPTING
TO SECURE, BEFORE THE CLOSING DATE, EACH CONSENT, APPROVAL OR WAIVER, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE OTHER PARTY, REQUIRED TO BE
OBTAINED FROM ANY PARTY (OTHER THAN A GOVERNMENTAL BODY) TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY SELLER ANCILLARY AGREEMENT,
AND SELLER WILL, UPON REQUEST OF BUYER, USE COMMERCIALLY REASONABLE EFFORTS TO
SEEK ESTOPPEL LETTERS IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO BUYER FROM
ANY LESSORS OF LEASED REAL PROPERTY; PROVIDED, HOWEVER, THAT NEITHER THE
COMPANY, SELLER NOR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE REQUIRED TO
EXPEND MONEY, COMMENCE OR PARTICIPATE IN ANY LITIGATION OR OFFER OR GRANT ANY
ACCOMMODATION (FINANCIAL OR OTHERWISE) TO ANY THIRD PERSON IN CONNECTION WITH
THE OBLIGATIONS DESCRIBED IN THIS SECTION 6.3.


 


(B)           BUYER SHALL ACT DILIGENTLY AND REASONABLY, AND SELLER AND THE
COMPANY, UPON THE REQUEST OF BUYER, SHALL USE THEIR RESPECTIVE COMMERCIALLY
REASONABLE EFFORTS TO COOPERATE WITH BUYER, IN ATTEMPTING TO SECURE ANY CONSENTS
AND APPROVALS OF ANY GOVERNMENTAL BODY REQUIRED TO BE OBTAINED BY BUYER IN ORDER
TO PERMIT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY SELLER ANCILLARY AGREEMENT.


 


(C)           AS PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF (AT A DATE TO BE
AGREED BY THE PARTIES), EACH OF THE PARTIES HERETO SHALL FILE WITH THE FEDERAL
TRADE COMMISSION AND THE ANTITRUST DIVISION OF THE DEPARTMENT OF JUSTICE THE
NOTIFICATIONS AND OTHER INFORMATION REQUIRED TO BE FILED UNDER THE HSR ACT WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY WARRANTS THAT ALL
SUCH FILINGS BY IT WILL BE, AS OF THE DATE FILED, TRUE AND ACCURATE IN ALL
MATERIAL RESPECTS AND IN MATERIAL COMPLIANCE WITH THE REQUIREMENTS OF THE HSR
ACT.  EACH OF THE PARTIES HERETO AGREES TO FILE ANY ADDITIONAL INFORMATION
REQUESTED BY SUCH AGENCIES UNDER THE HSR ACT AND TO MAKE AVAILABLE TO THE OTHER
PARTIES SUCH INFORMATION RELATIVE TO ITS BUSINESS, ASSETS AND PROPERTY AS SUCH
OTHER PARTIES MAY BE REQUIRED TO FILE PURSUANT TO THE HSR ACT OR AT THE REQUEST
OF

 

41

--------------------------------------------------------------------------------


 

such agencies.  Each of the parties hereto will provide to the other parties
copies of all correspondence between it (or its advisors) and any such agency
relating to this Agreement or any of the matters described in this
Section 6.3(c); provided that such correspondence may be provided only to
outside counsel of the parties if it contains or reveals confidential
information of Buyer, Seller, the Company or their respective Affiliates.


 


(D)           THE PARTIES AGREE TO PROMPTLY NOTIFY EACH OTHER OF ANY ORAL OR
WRITTEN COMMUNICATION THEY RECEIVE FROM ANY GOVERNMENTAL BODY RELATING TO THE
MATTERS THAT ARE SUBJECT OF THIS AGREEMENT, PERMIT EACH OTHER TO REVIEW IN
ADVANCE ANY COMMUNICATION PROPOSED TO BE MADE BY SUCH PARTY TO ANY GOVERNMENTAL
AUTHORITY AND PROVIDE EACH OTHER WITH COPIES OF ALL CORRESPONDENCE, FILINGS OR
OTHER COMMUNICATIONS BETWEEN THEM OR ANY OF THEIR REPRESENTATIVES, ON THE ONE
HAND, AND ANY GOVERNMENTAL BODY OF MEMBERS OF ITS STAFF, ON THE OTHER HAND;
PROVIDED THAT SUCH COMMUNICATIONS MAY BE PROVIDED ONLY TO OUTSIDE COUNSEL OF THE
PARTIES TO THE EXTENT THAT THEY CONTAIN OR REVEAL CONFIDENTIAL INFORMATION OF
BUYER, SELLER, THE COMPANY OR THEIR RESPECTIVE AFFILIATES.  THE PARTIES AGREE
NOT TO PARTICIPATE IN ANY MEETING, OR ENGAGE IN ANY SUBSTANTIVE CONVERSATION,
WITH ANY GOVERNMENTAL BODY IN RESPECT OF SUCH FILINGS, INVESTIGATION OR OTHER
INQUIRY UNLESS THEY CONSULT WITH THE OTHER PARTY IN ADVANCE AND, TO THE EXTENT
PERMITTED BY SUCH GOVERNMENTAL BODY, GIVE THE OTHER PARTY THE OPPORTUNITY TO
ATTEND AND PARTICIPATE AT SUCH MEETING OR CONVERSATION.


 


(E)           WITHOUT LIMITING THE GENERALITY OF BUYER’S UNDERTAKING PURSUANT TO
SECTION 6.3(C), BUYER AGREES TO TAKE ANY AND ALL STEPS NECESSARY TO AVOID OR
ELIMINATE EACH AND EVERY IMPEDIMENT UNDER ANY ANTITRUST LAW THAT MAY BE ASSERTED
BY ANY GOVERNMENTAL BODY SO AS TO ENABLE THE PARTIES HERETO TO EXPEDITIOUSLY
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT NO LATER THAN THE
OUTSIDE DATE (AS SUCH DATE MAY BE EXTENDED PURSUANT TO SECTION 11.1(E))
INCLUDING PROPOSING, NEGOTIATING, COMMITTING TO AND EFFECTING, BY CONSENT
DECREE, HOLD SEPARATE ORDERS OR OTHERWISE, THE SALE, DIVESTURE OR DISPOSITION OF
SUCH OF ITS (OR, FOLLOWING THE CLOSING, THE COMPANY’S OR ANY SUBSIDIARIES’)
ASSETS, PROPERTIES OR BUSINESSES AS MAY BE REQUIRED TO BE DIVESTED IN ORDER TO
AVOID THE ENTRY OF, OR TO EFFECT THE DISSOLUTION OF, ANY INJUNCTION, TEMPORARY
RESTRAINING ORDER OR OTHER ORDER IN ANY SUIT OR PROCEEDING, WHICH WOULD
OTHERWISE HAVE THE EFFECT OF MATERIALLY DELAYING OR PREVENTING THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; PROVIDED, HOWEVER, THAT
BUYER SHALL NOT BE REQUIRED TO TAKE ANY ACTIONS THAT WOULD OR WOULD BE
REASONABLY EXPECTED TO RESULT IN A REGULATORY MATERIAL ADVERSE EFFECT. IN
ADDITION, BUYER SHALL DEFEND THROUGH LITIGATION ANY CLAIM ASSERTED IN COURT BY
ANY PERSON IN ORDER TO AVOID ENTRY OF, OR TO HAVE VACATED OR TERMINATED, ANY
DECREE, ORDER OR JUDGMENT (WHETHER TEMPORARY, PRELIMINARY OR PERMANENT) THAT
WOULD PREVENT THE CLOSING BY THE OUTSIDE DATE.  SELLER AND THE COMPANY WILL EACH
USE THEIR COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH BUYER IN OBTAINING
ANY SUCH AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS. SELLER SHALL NOT,
WITHOUT THE BUYER’S PRIOR WRITTEN CONSENT IN THE BUYER’S SOLE DISCRETION,
DISCUSS OR COMMIT TO ANY DIVESTITURE TRANSACTION, OR DISCUSS OR COMMIT TO ALTER
THEIR BUSINESS OR COMMERCIAL PRACTICES IN ANY WAY, OR OTHERWISE DISCUSS, TAKE OR
COMMIT TO TAKE ANY ACTION THAT LIMITS THE BUYER’S FREEDOM OF ACTION WITH RESPECT
TO, OR THE BUYER’S ABILITY TO RETAIN ANY OF THE BUSINESS, PRODUCT LINES OR
ASSETS OF, THE BUSINESS OR OTHERWISE RECEIVE THE FULL BENEFITS OF THIS
AGREEMENT.


 


(F)            IN THE EVENT THE PARTIES RECEIVE A REQUEST FOR INFORMATION AND
DOCUMENTARY MATERIALS (A “SECOND REQUEST”) FOLLOWING THE HSR ACT FILING, THE
PARTIES WILL USE THEIR RESPECTIVE REASONABLE BEST EFFORTS TO RESPOND TO SUCH
SECOND REQUEST AS PROMPTLY AS POSSIBLE.

 

42

--------------------------------------------------------------------------------


 


SECTION 6.4            OPERATIONS PRIOR TO THE CLOSING DATE.  (A)  EXCEPT AS SET
FORTH IN SCHEDULE 6.4 OR AS OTHERWISE CONTEMPLATED BY THIS AGREEMENT OR
CONSENTED TO IN WRITING BY BUYER, EACH OF THE SELLER AND THE COMPANY SHALL (AND
SHALL CAUSE EACH SUBSIDIARY TO) CONDUCT ITS BUSINESS IN THE ORDINARY COURSE AND
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO (I) PRESERVE INTACT, IN ALL
MATERIAL RESPECTS, THE CURRENT BUSINESS ORGANIZATION AND ONGOING OPERATIONS OF
SELLER, THE COMPANY AND THE SUBSIDIARIES (INCLUDING THE RELATIONSHIPS BETWEEN
SELLER, THE COMPANY AND THE SUBSIDIARIES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EXECUTIVES, AND MANAGERS, ALTHOUGH NEITHER SHALL BE REQUIRED TO PAY,
OR PROMISE TO PAY, ANY CONSIDERATION (OTHER THAN COMPENSATION TO WHICH SUCH
INDIVIDUALS ARE CURRENTLY ENTITLED AS DIRECTORS OR EMPLOYEES, SUBJECT TO ANY
CHANGES IN COMPENSATION IN ACCORDANCE WITH EXISTING COMPENSATION POLICIES,
PRACTICES OR PROCEDURES) AS AN INDUCEMENT TO CONTINUE THEIR EMPLOYMENT WITH
SELLER, THE COMPANY OR ANY SUBSIDIARY); (II) MAINTAIN RELATIONS AND GOODWILL
WITH SUPPLIERS, CUSTOMERS, LANDLORDS, EMPLOYEES, CREDITORS, AND MOVIE STUDIOS
WITH WHOM SELLER, THE COMPANY AND THE SUBSIDIARIES HAVE RELATIONSHIPS;
(III) PERFORM IN ALL MATERIAL RESPECTS ITS OBLIGATIONS UNDER THE MATERIAL
CONTRACTS; (IV) MAINTAIN THE PROPERTIES AND ASSETS OF SELLER, THE COMPANY AND
THE SUBSIDIARIES IN GOOD REPAIR AND CONDITION (EXCLUDING NORMAL WEAR AND TEAR);
(V) MAINTAIN THE INSURANCE POLICIES OF SELLER, THE COMPANY AND THE SUBSIDIARIES
IN A MANNER CONSISTENT WITH PAST PRACTICE; AND (VI) PAY ALL TAXES AS SUCH TAXES
BECOME DUE AND PAYABLE CONSISTENT WITH PAST PRACTICE.


 


(B)           EXCEPT AS SET FORTH IN SCHEDULE 6.4 OR AS OTHERWISE CONTEMPLATED
BY THIS AGREEMENT (INCLUDING WITH RESPECT TO THE CONTRIBUTION) OR CONSENTED TO
IN WRITING BY BUYER (WHICH BUYER AGREES SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED WITH RESPECT TO THE MATTERS SET FORTH IN CLAUSES (VI), (X), (XI), (XII),
(XV) OR (XVIII) OF THIS SECTION 6.4(B)), BUYER AGREES SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), SELLER AND THE COMPANY SHALL NOT (AND SHALL NOT PERMIT ANY
SUBSIDIARY TO): (I) ISSUE, SELL OR DELIVER ANY EQUITY INTEREST OR ANY SECURITIES
CONVERTIBLE INTO, OPTIONS WITH RESPECT TO, WARRANTS TO PURCHASE OR RIGHTS TO
SUBSCRIBE FOR, ANY EQUITY INTEREST; (II) EFFECT ANY RECAPITALIZATION,
RECLASSIFICATION, UNIT OR EQUITY INTEREST DIVIDEND, UNIT SPLIT OR LIKE CHANGE IN
ITS CAPITALIZATION OR OTHERWISE MAKE ANY CHANGE IN ITS CAPITAL STRUCTURE;
(III) AMEND ITS CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT
(OR EQUIVALENT ORGANIZATIONAL DOCUMENTS); (IV) MERGE WITH OR INTO, CONSOLIDATE
WITH OR ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE STOCK OR ASSETS OF ANY OTHER
PERSON; (V) CREATE, INCUR OR ASSUME ANY INDEBTEDNESS, OTHER THAN (X) TRADE
PAYABLES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR
(Y) BORROWINGS UNDER SELLER’S, THE COMPANY’S OR ANY OF THE SUBSIDIARIES’
EXISTING CREDIT FACILITIES (TO THE EXTENT SUCH AMOUNTS ARE TO BE TAKEN INTO
ACCOUNT IN THE CALCULATION OF THE CLOSING DATE PAYMENT AMOUNT); (VI) MAKE ANY
MATERIAL LOANS TO ANY PERSON OR ADVANCES TO EMPLOYEES OF SELLER, THE COMPANY OR
ANY SUBSIDIARY NOT, IN THE CASE OF ADVANCES, IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE; (VII) MAKE ANY CAPITAL CONTRIBUTIONS TO, OR
INVESTMENTS IN, OR ACQUIRE THE SECURITIES OF, ANY OTHER PERSON; (VIII) MAKE ANY
CHANGE IN ANY ACCOUNTING OR AUDITING PRACTICE, OTHER THAN THOSE REQUIRED BY
GAAP; (IX) MAKE OR CHANGE ANY MATERIAL TAX ELECTION, CHANGE ANY ANNUAL TAX
ACCOUNTING PERIOD, ADOPT OR CHANGE ANY MATERIAL METHOD OF TAX ACCOUNTING, FILE
ANY AMENDED RETURN, ENTER INTO ANY CLOSING AGREEMENT, CONSENT TO THE EXTENSION
OR WAIVER OF THE LIMITATIONS PERIOD APPLICABLE TO ANY TAX CLAIM OR ASSESSMENT,
SURRENDER ANY RIGHT TO CLAIM A TAX REFUND OR TAKE OR OMIT TO TAKE ANY OTHER
ACTION, IF ANY SUCH CHANGE, ADOPTION, FILING, CONSENT, SURRENDER, ACTION OR
OMISSION WOULD HAVE THE EFFECT OF MATERIALLY INCREASING THE TAX LIABILITY OF
SELLER, THE COMPANY OR ANY OF THE SUBSIDIARIES; (X) ENTER INTO ANY CONTRACT OF
THE TYPE THAT WOULD BE REQUIRED TO BE DISCLOSED ON SCHEDULE 4.12(A) IF ENTERED
INTO PRIOR TO THE DATE HEREOF; (XI) TERMINATE, CAUSE THE TERMINATION OF, AMEND,
RENEW OR EXTEND ANY MATERIAL CONTRACT,

 

43

--------------------------------------------------------------------------------


 

or waive or release any material rights or claims thereunder; (xii) pay,
discharge, or satisfy any material claims or Liabilities, other than in the
ordinary course of business consistent with past practice, or fail to pay or
otherwise satisfy (except if being contested in good faith) any material
accounts payable, Liabilities, or obligations when due and payable; (xiii)
create any new subsidiary; (xiv) adopt a plan of complete or partial liquidation
or dissolution; (xv) make any material change in the compensation of the
directors, officers or salaried employees of Seller, the Company or any
Subsidiary (other than employees who will not be Company Employees) and except
for (A) salary increases to salaried employees (other than officers and
directors) made in the ordinary course of business) and (B) the adoption of a
retention bonus and/or severance benefit plan established by Seller for the
benefit of employees of Seller, the Company or any Subsidiaries, solely to the
extent that all bonuses, benefits, or other amounts payable thereunder are
deemed to constitute Seller Retention Obligations and are otherwise for the sole
account of Parent or Seller; (xvi) dispose of or acquire any assets outside the
ordinary course of business consistent with past practice; (xvii) grant any
material licenses under any material Company Intellectual Property other than in
the ordinary course of business; (xviii) make any change in any accounting,
auditing, billing or collection practice, except as required by GAAP or
Requirements of Law; (xix) make any material change to its ordinary course cash
management practices; (xx) mortgage, pledge, or subject to any Encumbrance any
asset or property of Seller, the Company or any Subsidiary, whether tangible or
intangible, except Permitted Encumbrances; or (xxi) agree to do any of the
foregoing.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 6.4 (BUT
OTHERWISE SUBJECT TO THE TERMS OF THIS AGREEMENT, INCLUDING, FOR THE AVOIDANCE
OF DOUBT, SECTION 6.5), SECTIONS 6.4(A) AND 6.4(B) SHALL NOT IN ANY WAY APPLY TO
THE RETAINED ASSETS OR RETAINED LIABILITIES; PROVIDED, THAT (I) TITLE TO THE
RETAINED ASSETS AND RETAINED LIABILITIES SHALL REMAIN WITH SELLER OR PARENT, AS
APPLICABLE, AND (II) ANY ACTIONS TAKEN BY PARENT OR SELLER WITH RESPECT TO THE
RETAINED ASSETS AND RETAINED LIABILITIES SHALL NOT INTERFERE WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ADVERSELY
EFFECT THE COMPANY, ANY SUBSIDIARY, OR THE BUSINESSES, THEATRES, PROPERTIES,
ASSETS OR LIABILITIES THEREOF (OTHER THAN DE MINIMIS ADVERSE EFFECTS).


 


SECTION 6.5            EXCLUSIVITY.  UNTIL SUCH TIME, IF ANY, AS THIS AGREEMENT
IS TERMINATED PURSUANT TO ARTICLE XI, EACH OF PARENT, SELLER AND THE COMPANY
AGREES THAT IT SHALL NOT, AND SHALL CAUSE THE SUBSIDIARIES AND THE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, DIRECT AND INDIRECT EQUITY HOLDERS AND
REPRESENTATIVES OF PARENT, SELLER, THE COMPANY AND THE SUBSIDIARIES NOT TO
DIRECTLY OR INDIRECTLY SOLICIT, INITIATE OR KNOWINGLY ENCOURAGE ANY INQUIRIES OR
PROPOSALS FROM, DISCUSS OR NEGOTIATE WITH, PROVIDE ANY INFORMATION TO, OR
CONSIDER THE MERITS OF ANY INQUIRIES OR PROPOSALS FROM, ANY PERSON (OTHER THAN
BUYER) RELATING TO ANY ACQUISITION PROPOSAL OTHER THAN A PERMITTED ACQUISITION
PROPOSAL.  PARENT, THE COMPANY AND SELLER SHALL, AND SHALL CAUSE THEIR
AFFILIATES, DIRECT AND INDIRECT EQUITY HOLDERS, AND REPRESENTATIVES TO,
IMMEDIATELY CEASE ANY SUCH DISCUSSIONS OR NEGOTIATIONS RELATED TO ANY
ACQUISITION PROPOSAL CURRENTLY IN PROGRESS WITH ANY PERSON OTHER THAN BUYER AND
SHALL CEASE PROVIDING ANY SUCH PERSON INFORMATION REGARDING PARENT, SELLER, THE
COMPANY, OR ANY SUBSIDIARY.  AS SOON AS REASONABLY PRACTICABLE (AND IN ANY EVENT
WITHIN ONE BUSINESS DAY) AFTER RECEIPT BY PARENT, SELLER, THE COMPANY OR ANY OF
THE SUBSIDIARIES (INCLUDING THROUGH A NOTIFICATION BY ITS REPRESENTATIVES) OF
ANY ACQUISITION PROPOSAL OR ANY REQUEST FOR INFORMATION OR INQUIRY WHICH IT
REASONABLY BELIEVES COULD LEAD TO AN ACQUISITION PROPOSAL, SELLER SHALL PROVIDE
BUYER WITH WRITTEN NOTICE OF THE

 

44

--------------------------------------------------------------------------------


 

material terms and conditions of such Acquisition Proposal, request or inquiry,
the identity of the Person making any such Acquisition Proposal, request or
inquiry and a copy of such proposal, request or inquiry, if in writing (or,
where such proposal, request or inquiry was not in writing, a description of the
terms of such proposal, request or inquiry), and any written material submitted
in connection with such proposal, request or inquiry.  Notwithstanding the
foregoing, until the earlier of (i) the Closing and (ii) the termination of this
Agreement pursuant to Article XI, neither Parent, Seller nor the Company shall
enter into, or cause the Subsidiaries to enter into, any definitive agreement
with respect to a Permitted Acquisition Proposal without Buyer’s prior written
consent, which shall not be unreasonably withheld to the extent that such
transactions would not materially interfere with the consummation of the
transactions contemplated by this Agreement or any Seller Ancillary Agreement. 
Without limiting any of the terms, conditions, or rights provided for in this
Agreement, Parent, Seller and the Company acknowledge and agree that Buyer shall
have the right to seek specific performance of the provisions of this
Section 6.5 pursuant to the terms and conditions of Section 11.3(d). Each of
Parent, Seller and the Company acknowledge and agree that any violation of
(A) the restrictions set forth in this Section 6.5 by any of their respective
Affiliates, directors, officers, employees, direct or indirect equity holders or
representatives, or the Subsidiaries, or (B) Section 1.1 or 2.1 (Exclusivity),
as applicable, of any Equity Holder Agreement by any Affiliate of Parent,
Seller, or the Company party thereto, whether or not such Person is purporting
to act on behalf of Parent, Seller, the Company or otherwise, shall be deemed a
breach of this Section 6.5.


 


SECTION 6.6            TERMINATION OF AFFILIATE TRANSACTIONS.  EACH OF PARENT,
SELLER AND THE COMPANY SHALL TAKE, AND SHALL CAUSE THEIR RESPECTIVE AFFILIATES,
INCLUDING THE SUBSIDIARIES, TO TAKE, SUCH ACTION AS MAY BE NECESSARY SO THAT, AS
OF THE CLOSING DATE, THE AFFILIATE TRANSACTIONS AND THE OTHER RIGHTS OR
OBLIGATIONS BETWEEN THE COMPANY OR ANY SUBSIDIARY, ON THE ONE HAND, AND SELLER
OR ANY OF ITS AFFILIATES (OTHER THAN THE COMPANY AND ANY SUBSIDIARY), ON THE
OTHER HAND, IDENTIFIED ON SCHEDULE 6.6 SHALL BE TERMINATED AND OF NO FURTHER OR
CONTINUED FORCE OR EFFECT.


 


SECTION 6.7            FINANCIAL INFORMATION.  SELLER SHALL PROVIDE BUYER
(I) FROM THE DATE HEREOF UNTIL THE CLOSING, WITHIN 15 BUSINESS DAYS AFTER THE
END OF EACH MONTH, WITH AN UNAUDITED CONSOLIDATED BALANCE SHEET AND RELATED
CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN STOCKHOLDER’S EQUITY AND CASH FLOW
OF SELLER AS OF AND FOR THE MONTH THEN ENDED AND (II) AS SOON AS REASONABLY
PRACTICABLE FOLLOWING DECEMBER 31, 2009, WITH THE AUDITED CONSOLIDATED BALANCE
SHEET OF SELLER AS OF DECEMBER 31, 2009, AND THE RELATED AUDITED CONSOLIDATED
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2009, PREPARED, IN THE CASE OF BOTH (I) AND (II) ABOVE, ON THE SAME
BASIS AS THE FINANCIAL STATEMENTS.


 


SECTION 6.8            TRADEMARK REGISTRATION.  AS SOON AS PRACTICABLE FOLLOWING
THE DATE HEREOF, BUYER SHALL PREPARE, AND PARENT AND SELLER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO FILE, OR CAUSE THE COMPANY AND THE
SUBSIDIARIES TO FILE, AS DIRECTED IN WRITING BY BUYER, A U.S. FEDERAL TRADEMARK
REGISTRATION FOR THE “SHOWPLACE THEATRES” COMMON LAW TRADEMARK. BUYER SHALL PAY
ALL EXPENSES INCURRED IN CONNECTION WITH PREPARING SUCH FILING AND SHALL
PROMPTLY PAY OR REIMBURSE SELLER, THE COMPANY AND THE SUBSIDIARIES, AS
APPLICABLE, FOR ANY REASONABLY DOCUMENTED EXPENSES INCURRED THEREBY IN
CONNECTION WITH FILING SUCH REGISTRATION.  SELLER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO ASSIST BUYER IN THE PREPARATION OF SUCH FILING WITH
RESPECT TO THE DETAILS OF SUCH APPLICATION. FOR THE AVOIDANCE OF DOUBT, ANY
FAILURE TO FILE SUCH REGISTRATION

 

45

--------------------------------------------------------------------------------


 

with, or to obtain the approval of such registration from, any applicable
Governmental Body, other than any such failure resulting from the failure of
Seller, the Company, or any Subsidiary to use its commercially reasonable
efforts in accordance with the terms of this Section 6.8, shall not be deemed a
breach of this Section 6.8.


 


SECTION 6.9            TERMINATION OF NATIONAL CINEMEDIA AGREEMENT.  SELLER
SHALL CAUSE THE NETWORK AFFILIATE AGREEMENT BETWEEN SELLER AND NATIONAL
CINEMEDIA LLC, DATED AUGUST 8, 2007 (THE “CINEMEDIA AGREEMENT”), TO BE
TRANSFERRED AND ASSIGNED TO THE COMPANY IMMEDIATELY PRIOR TO THE CLOSING, AND,
IMMEDIATELY FOLLOWING SUCH TRANSFER AND ASSIGNMENT, SELLER AND BUYER RECOGNIZE
THAT THE CINEMEDIA AGREEMENT WILL TERMINATE EFFECTIVE IMMEDIATELY AT THE CLOSING
IN ACCORDANCE WITH THE SELF-OPERATIVE TERMS SET FORTH IN SECTION 9.2(D) OF THE
CINEMEDIA AGREEMENT UPON ACQUISITION BY A “FOUNDING MEMBER.”  BUYER AND
GUARANTOR SHALL BE RESPONSIBLE (AND SHALL REIMBURSE SELLER OR ITS AFFILIATES, IF
NECESSARY) FOR ALL LOSSES AND EXPENSES ARISING IN CONNECTION WITH THE TRANSFER,
ASSIGNMENT OR TERMINATION OF THE CINEMEDIA AGREEMENT PURSUANT TO THIS
SECTION 6.9.


 


SECTION 6.10         SERVICES AGREEMENT.  PRIOR TO THE CLOSING, BUYER AND SELLER
SHALL ENTER INTO A SERVICES AGREEMENT (THE “SERVICES AGREEMENT”) TO BE EFFECTIVE
AS OF THE CLOSING DATE, BY AND BETWEEN BUYER AND SELLER, UPON TERMS REASONABLY
AGREEABLE TO EACH PARTY.  THE PARTIES ACKNOWLEDGE AND AGREE THAT ALL SERVICES
PROVIDED BY BUYER TO SELLER UNDER THE SERVICES AGREEMENT SHALL BE PROVIDED AT
BUYER’S COST PLUS 2%, PAYABLE BY SELLER IN ACCORDANCE WITH THE TERMS OF THE
SERVICES AGREEMENT.


 


SECTION 6.11         LANDLORD CONSENTS.  EACH OF PARENT, SELLER AND THE COMPANY
HEREBY ACKNOWLEDGES AND AGREES THAT WITHIN FIVE (5) BUSINESS DAYS FOLLOWING
RECEIPT OF WRITTEN NOTICE FROM BUYER, IT SHALL SEND TO THE LANDLORDS UNDER EACH
OF THE LEASES SET FORTH ON SCHEDULE 6.11 WRITTEN CONSENTS TO THE ASSIGNMENT OF
SUCH LEASES TO THE COMPANY IN CONNECTION WITH THE CONTRIBUTION, AND/OR TO THE
CHANGE IN CONTROL OF THE COMPANY UPON THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE.  SUCH CONSENTS SHALL BE IN FORM
AND SUBSTANCE SATISFACTORY TO BUYER.  EACH OF PARENT, SELLER AND THE COMPANY
SHALL USE REASONABLE BEST EFFORTS TO OBTAIN SUCH CONSENTS UNDER SUCH LEASES AS
SOON AS POSSIBLE FOLLOWING THE DATE HEREOF; PROVIDED, HOWEVER, THAT, FOR
PURPOSES OF THIS SECTION 6.11, “REASONABLE BEST EFFORTS” SHALL NOT INCLUDE ANY
OBLIGATION OF ANY OF PARENT, SELLER OR THE COMPANY TO COMMENCE OR PARTICIPATE IN
ANY LITIGATION OR EXPEND ANY AMOUNT OF MONEY OTHER THAN DE MINIMIS AMOUNTS IN
CONNECTION WITH REQUESTING SUCH CONSENTS. EACH OF PARENT, SELLER AND THE COMPANY
SHALL COORDINATE WITH AND OBTAIN THE PRIOR CONSENT AND INPUT FROM BUYER PRIOR TO
CONTACTING VIA MAIL, TELEPHONE OR OTHERWISE ANY SUCH LANDLORD IN CONNECTION WITH
ITS OBLIGATIONS UNDER THIS SECTION 6.11.  IN THE EVENT THAT ANY SUCH LANDLORD
PROPOSES TO CONDITION THE EXECUTION BY SUCH LANDLORD OF ANY SUCH CONSENT UPON
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY TERM UNDER SUCH UNDERLYING LEASE,
OR ANY OTHER AGREEMENT REGARDING THE OPERATION OF THE BUSINESS OF THE COMPANY,
ANY SUBSIDIARY, BUYER, OR ITS AFFILIATES, PARENT, SELLER OR THE COMPANY, AS
APPLICABLE, SHALL PROMPTLY, AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS
FOLLOWING RECEIPT OF SUCH REQUEST, INFORM BUYER IN WRITING OF SUCH REQUEST AND
SHALL NOT RESPOND TO ANY SUCH REQUEST WITHOUT FIRST SPEAKING WITH AND OBTAINING
THE CONSENT OF BUYER AS TO HOW TO RESPOND TO ANY SUCH REQUEST.  IN THE EVENT
PARENT, SELLER, THE COMPANY OR ANY SUBSIDIARY RECEIVES ANY NOTIFICATION OR
INFORMATION FROM ANY SUCH LANDLORD IN CONNECTION WITH ANY SUCH CONSENT TO
ASSIGNMENT, SELLER SHALL PROMPTLY, AND IN ANY EVENT WITHIN THREE (3) BUSINESS
DAYS FOLLOWING RECEIPT THEREOF, PROVIDE WRITTEN COPIES OF SUCH

 

46

--------------------------------------------------------------------------------


 

notifications or information (or written summaries of such notifications or
information if provided orally) to Buyer.  In no event shall Seller execute, or
cause the Company or any Subsidiary to execute, any such consent without the
prior written consent of Buyer, which consent may be withheld, conditioned or
delayed in Buyer’s sole discretion.

 


ARTICLE VII

 


ADDITIONAL AGREEMENTS

 


SECTION 7.1            TAX MATTERS.


 

(A)           LIABILITY FOR TAXES.


 

(I)            PARENT AND SELLER SHALL BE LIABLE FOR AND PAY, AND PURSUANT TO
ARTICLE X (AND SUBJECT TO THE LIMITATIONS THEREOF) AGREE TO INDEMNIFY AND HOLD
HARMLESS BUYER FROM AND AGAINST, ANY TAXES IMPOSED IN RESPECT OF THE COMPANY FOR
ANY TAXABLE YEAR OR PERIOD THAT ENDS ON OR BEFORE THE CLOSING DATE AND, WITH
RESPECT TO ANY STRADDLE PERIOD, THE PORTION OF SUCH STRADDLE PERIOD ENDING ON
AND INCLUDING THE CLOSING DATE; PROVIDED, HOWEVER, THAT PARENT AND SELLER SHALL
NOT BE LIABLE FOR OR PAY, AND SHALL NOT INDEMNIFY OR HOLD HARMLESS BUYER FROM
AND AGAINST, (A) ANY TAXES SHOWN AS A LIABILITY OR RESERVE ON THE CLOSING DATE
BALANCE SHEET, TO THE EXTENT THAT ANY SUCH LIABILITY OR RESERVE REDUCES WORKING
CAPITAL AND (B) ANY TAXES IMPOSED IN RESPECT OF THE COMPANY OR FOR WHICH THE
COMPANY MAY OTHERWISE BE LIABLE AS A RESULT OF TRANSACTIONS OCCURRING ON THE
CLOSING DATE THAT ARE PROPERLY ALLOCABLE TO THE PORTION OF THE CLOSING DATE
AFTER THE CLOSING (TAXES DESCRIBED IN THIS PROVISO, HEREINAFTER “EXCLUDED
TAXES”). BUYER AND SELLER AGREE THAT, WITH RESPECT TO ANY TRANSACTION DESCRIBED
IN CLAUSE (B) OF THE PRECEDING SENTENCE, THE COMPANY AND ALL PERSONS RELATED TO
THE COMPANY UNDER SECTION 267(B) OF THE CODE IMMEDIATELY AFTER THE CLOSING SHALL
TREAT THE TRANSACTION FOR ALL FEDERAL INCOME TAX PURPOSES, AND (TO THE EXTENT
PERMITTED) FOR OTHER INCOME TAX PURPOSES, AS OCCURRING AT THE BEGINNING OF THE
DAY FOLLOWING THE CLOSING DATE.  SELLER SHALL BE ENTITLED TO ANY REFUND OF (OR
CREDIT FOR) TAXES ALLOCABLE TO ANY TAXABLE YEAR OR PERIOD THAT ENDS ON OR BEFORE
THE CLOSING DATE AND, WITH RESPECT TO ANY STRADDLE PERIOD, THE PORTION OF SUCH
STRADDLE PERIOD ENDING ON AND INCLUDING THE CLOSING DATE.

 

(II)           FOR PURPOSES OF SECTIONS 7.1(A)(I), WHENEVER IT IS NECESSARY TO
DETERMINE THE LIABILITY FOR TAXES IN RESPECT OF THE COMPANY FOR A STRADDLE
PERIOD, THE DETERMINATION OF SUCH TAXES FOR THE PORTION OF THE STRADDLE PERIOD
(A) ENDING ON AND INCLUDING (THE “PRE-CLOSING PERIOD”), AND (B) THE PORTION OF
THE STRADDLE PERIOD BEGINNING AFTER (THE “POST-CLOSING PERIOD”), IN EACH CASE,
THE CLOSING DATE, SHALL BE DETERMINED BY ASSUMING THAT THE STRADDLE PERIOD
CONSISTED OF TWO TAXABLE YEARS OR PERIODS, ONE WHICH ENDED AT THE CLOSE OF THE
CLOSING DATE AND THE OTHER WHICH BEGAN AT THE BEGINNING OF THE DAY FOLLOWING THE
CLOSING DATE, AND ITEMS OF INCOME, GAIN, DEDUCTION, LOSS OR CREDIT OF THE
COMPANY OR WITH RESPECT TO THE UNIT FOR THE STRADDLE PERIOD SHALL BE ALLOCATED
BETWEEN SUCH TWO TAXABLE YEARS OR PERIODS ON A “CLOSING OF THE BOOKS BASIS” BY
ASSUMING THAT THE BOOKS OF THE COMPANY WERE CLOSED AT THE CLOSE OF THE CLOSING
DATE, PROVIDED, HOWEVER, THAT (I) LIABILITY FOR TAXES IN RESPECT OF REAL AND
PERSONAL PROPERTY SHALL BE APPORTIONED TO THE PRE-CLOSING PERIOD BASED ON THE
NUMBER OF DAYS IN SUCH PRE-CLOSING PERIOD DIVIDED BY THE NUMBER OF DAYS IN THE
ENTIRE STRADDLE PERIOD; AND (II) EXEMPTIONS,

 

47

--------------------------------------------------------------------------------


 

allowances or deductions that are calculated on an annual basis, such as the
deduction for depreciation, shall be apportioned between such two taxable years
or periods on a daily basis.

 

(III)          IF, AS A RESULT OF ANY ACTION, SUIT, INVESTIGATION, AUDIT, CLAIM,
ASSESSMENT OR AMENDED TAX RETURN, THERE IS ANY CHANGE AFTER THE CLOSING DATE IN
AN ITEM OF INCOME, GAIN, LOSS, DEDUCTION, CREDIT OR AMOUNT OF TAX THAT RESULTS
IN AN INCREASE IN A TAX LIABILITY FOR WHICH PARENT AND SELLER WOULD OTHERWISE BE
LIABLE PURSUANT TO SECTION 7.1(A)(I), AND SUCH CHANGE RESULTS IN A DECREASE IN
THE TAX LIABILITY OF THE COMPANY, BUYER OR ANY AFFILIATE OR SUCCESSOR THEREOF
(INCLUDING ANY AFFILIATE OR SUCCESSOR THEREOF THAT HOLDS ANY INTERESTS IN THE
COMPANY THAT IS A LIMITED LIABILITY COMPANY OR PARTNERSHIP FOR TAX PURPOSES) FOR
ANY TAXABLE YEAR OR PERIOD BEGINNING AFTER THE CLOSING DATE OR FOR THE PORTION
OF ANY STRADDLE PERIOD BEGINNING AFTER THE CLOSING DATE, PARENT AND SELLER SHALL
NOT BE LIABLE PURSUANT TO SUCH SECTION 7.1(A)(I) WITH RESPECT TO SUCH INCREASE
TO THE EXTENT OF SUCH DECREASE.

 

(IV)          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EACH OF BUYER AND
SELLER SHALL PAY, AND SHALL INDEMNIFY THE OTHER PARTY AGAINST, FIFTY PERCENT
(50%) OF ANY REAL PROPERTY TRANSFER OR GAINS TAX, SALES TAX, USE TAX, STAMP TAX,
STOCK, UNIT OR ASSET TRANSFER TAX, OR OTHER SIMILAR TAX IMPOSED ON THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(V)           SELLER SHALL PAY BUYER FOR THE TAXES THAT SELLER IS LIABLE
PURSUANT TO THIS SECTION 7.1(A) BUT WHICH ARE PAYABLE WITH ANY TAX RETURN TO BE
FILED BY BUYER OR ITS AFFILIATES UPON THE WRITTEN REQUEST OF BUYER, SETTING
FORTH IN DETAIL THE COMPUTATION OF THE AMOUNT OWED BY SELLER OR BUYER, BUT IN NO
EVENT EARLIER THAN 10 BUSINESS DAYS PRIOR TO THE DUE DATE FOR PAYING SUCH TAXES.

 


(B)           CONTEST PROVISIONS.


 

(I)            BUYER SHALL PROMPTLY NOTIFY SELLER IN WRITING UPON RECEIPT BY
BUYER, ANY OF ITS AFFILIATES OR THE COMPANY OF NOTICE OF ANY PENDING OR
THREATENED FEDERAL, STATE, LOCAL OR FOREIGN TAX AUDITS, EXAMINATIONS OR
ASSESSMENTS AFFECTING OR WHICH MIGHT REASONABLY BE EXPECTED TO AFFECT THE TAX
LIABILITIES FOR WHICH PARENT AND SELLER MAY BE LIABLE PURSUANT TO THIS
SECTION 7.1.

 

(II)           BUYER SHALL HAVE THE SOLE RIGHT TO REPRESENT THE COMPANY’S
INTERESTS IN ANY TAX AUDIT OR ADMINISTRATIVE OR COURT PROCEEDING, WHETHER OR NOT
RELATING TO ANY STRADDLE PERIOD OR TAXABLE PERIODS ENDING ON OR BEFORE THE
CLOSING DATE, AND TO EMPLOY COUNSEL OF ITS CHOICE AT ITS EXPENSE.  SELLER SHALL
BE ENTITLED TO PARTICIPATE AT ITS EXPENSE IN ANY TAX AUDIT OR ADMINISTRATIVE OR
COURT PROCEEDING RELATING (IN WHOLE OR IN PART) TO PERIODS ENDING ON OR BEFORE
THE CLOSING DATE AND THE PORTION OF ANY STRADDLE PERIOD ENDING ON AND INCLUDING
THE CLOSING DATE AND, WITH THE WRITTEN CONSENT OF BUYER, AND AT SELLER’S SOLE
EXPENSE, MAY ASSUME THE ENTIRE CONTROL OF SUCH AUDIT OR PROCEEDING.  NONE OF
BUYER, ANY OF ITS AFFILIATES OR THE COMPANY MAY SETTLE ANY TAX CLAIM FOR ANY
TAXES FOR WHICH PARENT AND SELLER MAY BE LIABLE PURSUANT TO SECTION 7.1(A),
WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER, WHICH CONSENT MAY BE WITHHELD IN
THE SOLE DISCRETION OF SELLER.

 


(C)            ASSISTANCE AND COOPERATION.  AFTER THE CLOSING DATE, SELLER AND
BUYER SHALL (AND SHALL CAUSE THEIR RESPECTIVE AFFILIATES TO):

 

48

--------------------------------------------------------------------------------


 

(I)            ASSIST THE OTHER PARTY IN PREPARING ANY TAX RETURNS WHICH SUCH
OTHER PARTY IS RESPONSIBLE FOR PREPARING AND FILING;

 

(II)           COOPERATE FULLY IN PREPARING FOR ANY AUDITS OF, OR DISPUTES WITH
TAXING AUTHORITIES REGARDING, ANY TAX RETURNS OF THE COMPANY;

 

(III)          MAKE AVAILABLE TO THE OTHER AND TO ANY TAXING AUTHORITY AS
REASONABLY REQUESTED ALL INFORMATION, RECORDS, AND DOCUMENTS RELATING TO TAXES
OF THE COMPANY;

 

(IV)          PROVIDE TIMELY NOTICE TO THE OTHER IN WRITING OF ANY PENDING OR
THREATENED TAX AUDITS OR ASSESSMENTS OF THE COMPANY FOR TAXABLE PERIODS FOR
WHICH THE OTHER MAY HAVE A LIABILITY UNDER THIS SECTION 7.1, PROVIDED THAT A
PARTY’S FAILURE TO TIMELY PROVIDE SUCH NOTICE IN ACCORDANCE WITH THIS
SECTION 7.1(B)(IV) DOES NOT LIMIT ANY INDEMNITY PROVIDED FOR UNDER THIS
AGREEMENT, EXCEPT TO THE EXTENT THAT THE PARTY ENTITLED TO RECEIVE SUCH NOTICE
HEREUNDER IS ACTUALLY PREJUDICED BY SUCH FAILURE;

 

(V)           FURNISH THE OTHER WITH COPIES OF ALL MATERIAL CORRESPONDENCE
RECEIVED FROM ANY TAXING AUTHORITY IN CONNECTION WITH ANY MATERIAL TAX AUDIT OR
INFORMATION REQUEST WITH RESPECT TO ANY SUCH TAXABLE PERIOD;

 

(VI)          TIMELY SIGN AND DELIVER SUCH CERTIFICATES OR FORMS AS MAY BE
REASONABLY REQUESTED, AND ARE NECESSARY OR APPROPRIATE TO ESTABLISH AN EXEMPTION
FROM (OR OTHERWISE REDUCE), OR FILE TAX RETURNS OR OTHER REPORTS WITH RESPECT
TO, TAXES DESCRIBED IN SECTION 7.1(A)(V) (RELATING TO SALES, TRANSFER AND
SIMILAR TAXES); AND

 

(VII)         TIMELY PROVIDE TO THE OTHER POWERS OF ATTORNEY OR SIMILAR
AUTHORIZATIONS NECESSARY TO CARRY OUT THE PURPOSES OF THIS SECTION 7.1.

 

SECTION 7.2            EMPLOYEE MATTERS.

 


(A)           IMMEDIATELY PRIOR TO THE CLOSING ON THE CLOSING DATE, SELLER SHALL
TRANSFER TO THE COMPANY THE EMPLOYMENT OF ALL EMPLOYEES OF SELLER, OTHER THAN
ANTHONY KERASOTES, DEAN KERASOTES, THE RETAINED THEATRE EMPLOYEES AND THE
RETAINED SELLER EMPLOYEES (SUCH TRANSFERRED EMPLOYEES, THE “COMPANY EMPLOYEES”).


 


(B)           SELLER SHALL DETERMINE IN ITS SOLE DISCRETION AND PROVIDE TO
BUYER, IN ACCORDANCE WITH THIS SECTION 7.2(B), A WRITTEN SCHEDULE SETTING FORTH
THE NAMES OF DESIGNATED EXECUTIVE-LEVEL SELLER EMPLOYEES AND EXEMPT,
NON-EXECUTIVE ADMINISTRATIVE STAFF SELLER EMPLOYEES, IN EACH CASE WHOSE
EMPLOYMENT SHALL NOT BE TRANSFERRED BY SELLER TO THE COMPANY IMMEDIATELY PRIOR
TO THE CLOSING ON THE CLOSING DATE (THE “RETAINED SELLER EMPLOYEES”).  SELLER
SHALL PROVIDE TO BUYER (I) A PRELIMINARY SCHEDULE OF THE RETAINED SELLER
EMPLOYEES NOT LATER THAN 45 DAYS AFTER THE DATE OF THIS AGREEMENT, (II) AN
UPDATED SCHEDULE OF THE RETAINED SELLER EMPLOYEES NOT LATER THAN 90 DAYS AFTER
THE DATE OF THIS AGREEMENT AND (III) ANY FINAL MODIFICATIONS TO SUCH UPDATED
SCHEDULE AS SOON AS PRACTICABLE PRIOR TO THE CLOSING, PROVIDED THAT SUCH
MODIFICATIONS MADE PURSUANT TO THIS CLAUSE (III) SHALL NOT INCREASE THE NUMBER
OF RETAINED SELLER EMPLOYEES BY MORE THAN 10% OR CHANGE THE NAMES OF MORE THAN
15% OF THE COMPANY EMPLOYEES ON THE SCHEDULE PROVIDED PURSUANT TO CLAUSE (II).
SELLER SHALL IDENTIFY ON SUCH FINALIZED SCHEDULE NOT MORE THAN SEVEN
EXECUTIVE-LEVEL RETAINED SELLER EMPLOYEES AND NOT MORE

 

49

--------------------------------------------------------------------------------


 

than five exempt, non-executive administrative staff Retained Seller Employees
to receive a cash transaction bonus (each, an “Eligible Seller Employee”) in an
amount equal to the cash severance benefit that would have been payable to such
Eligible Seller Employee pursuant to Buyer’s severance policy set forth on
Schedule 7.2(b) (“Buyer’s Severance Policy”) if such Eligible Seller Employee
was a participant in the Buyer’s Severance Policy and was entitled to severance
pay due to a termination of employment by Buyer as of the Closing, and for each
such Eligible Seller Employee, a true and correct schedule of the number of
years of service to be credited for each such Eligible Seller Employee for
purposes of calculating the applicable transaction bonus for such Eligible
Seller Employee.  Buyer shall pay to Seller on the Closing Date an amount equal
to the aggregate transaction bonus amount for the Eligible Seller Employees
determined under this Section 7.2(b) and Seller shall pay to each Eligible
Seller Employee as soon as practicable after the Closing Date the applicable
transaction bonus amount determined under this Section 7.2(b) for such Eligible
Seller Employee.  For purposes of calculating the transaction bonus for each
Eligible Seller Employee, such Eligible Seller Employee shall be given credit
for all service with Seller, the Company and any Subsidiary (or all service
credited by Seller, the Company or a Subsidiary) to the same extent as if
rendered to Buyer.  Notwithstanding anything in this Section 7.2(b), but except
as provided in any Seller Ancillary Agreement, Seller shall not be prohibited
from hiring any Company Employee that is terminated by Buyer following the
Closing.


 


(C)           FOR THE SIX-MONTH PERIOD FOLLOWING THE CLOSING DATE, SELLER AGREES
TO MAKE AVAILABLE TO BUYER THE SERVICES OF THE RETAINED SELLER EMPLOYEES, TO THE
EXTENT THEY ARE THEN EMPLOYED BY SELLER, TO PERFORM TRANSITION SERVICES TO BUYER
AS BUYER AND SELLER SHALL REASONABLY AGREE FROM TIME TO TIME, PROVIDED THAT SUCH
SERVICES DO NOT MATERIALLY INTERFERE WITH THE RETAINED SELLER EMPLOYEES’
OBLIGATIONS TO SELLER AND ITS AFFILIATES.  IN CONSIDERATION FOR SUCH TRANSITION
SERVICES PROVIDED BY A RETAINED SELLER EMPLOYEE, BUYER AGREES TO PAY SELLER AN
AMOUNT EQUAL TO THE HOURLY RATE OF THE RETAINED SELLER EMPLOYEE’S BASE SALARY
PAID BY SELLER, PRO-RATED FOR ANY QUARTER HOUR OF SUCH SERVICE, AND SHALL
REIMBURSE SELLER FOR REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION
WITH PROVIDING SUCH TRANSITION SERVICES.  SELLER SHALL SUBMIT MONTHLY INVOICES
IN A FORM REASONABLY ACCEPTABLE TO BUYER FOR ANY SUCH TRANSITION SERVICES
PERFORMED PURSUANT TO THIS SECTION 7.2(C).  THE REASONABLY DOCUMENTED TRANSITION
SERVICES FEES AND OUT-OF-POCKET REASONABLE EXPENSES, IF ANY, INCURRED FOR ANY
PARTICULAR MONTH PURSUANT TO THIS SECTION 7.2(C) SHALL BE PAID BY BUYER NO LATER
THAN 30 DAYS AFTER THE DATE ON WHICH SELLER SENDS AN INVOICE TO BUYER.


 


(D)           BUYER AGREES THAT EACH COMPANY EMPLOYEE WHO IS EMPLOYED BY BUYER,
THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE AFFILIATES ON OR AFTER
THE CLOSING (A “CONTINUING EMPLOYEE”) SHALL BE PROVIDED, FOR A PERIOD COMMENCING
ON THE CLOSING DATE AND ENDING ON THE EARLIER OF THE TERMINATION OF SUCH
CONTINUING EMPLOYEE’S EMPLOYMENT WITH SUCH ENTITIES OR THE FIRST ANNIVERSARY OF
THE CLOSING DATE (THE “BENEFITS CONTINUATION PERIOD”), WITH (I) BASE SALARY THAT
IS NOT LESS THAN THE BASE SALARY PAID BY SELLER OR ANY SUBSIDIARY IMMEDIATELY
PRIOR TO THE CLOSING DATE AND (II) OTHER COMPENSATION AND BENEFITS, INCLUDING
WITHOUT LIMITATION INCENTIVE COMPENSATION, VACATION, SICK LEAVE AND PAID TIME
OFF BENEFITS, THAT ARE NOT LESS FAVORABLE TO SUCH EMPLOYEE THAN THE COMPENSATION
AND BENEFITS PROVIDED BY BUYER TO SIMILARLY SITUATED EMPLOYEES OF BUYER
(PROVIDED THAT FOR PURPOSES OF DETERMINING THE AMOUNT OF INCENTIVE COMPENSATION
UNDER ANY BUYER PLAN, NO CONTINUING EMPLOYEE SHALL BE GIVEN CREDIT FOR PERIODS
OF SERVICE ON OR PRIOR TO THE CLOSING DATE).  BUYER SHALL PROVIDE SEVERANCE
BENEFITS TO EACH

 

50

--------------------------------------------------------------------------------


 

Continuing Employee whose employment is terminated by Buyer at or following the
Closing pursuant to and in accordance with Buyer’s severance plans and policies
that are applicable to similarly situated employees of Buyer, and for purposes
of calculating severance benefits for each such Continuing Employee, such
Continuing Employee shall be given credit for all service with Seller, the
Company and any Subsidiary (or all service credited by Seller, the Company or a
Subsidiary) to the same extent as if rendered to Buyer; provided, however, that
no such service recognition shall result in any duplication of benefits.  For
purposes of calculating the amount of the transaction bonuses payable to
Eligible Seller Employees pursuant to Section 7.2(b) and for purposes of
providing severance benefits to Continuing Employees pursuant to this
Section 7.2(d), the Seller employees listed on Schedule 7.2(d) shall be deemed
to be eligible for the level of severance benefits provided to “executives”
within the meaning of such policy.


 


(E)                                  BUYER SHALL, OR SHALL CAUSE THE COMPANY AND
EACH SUBSIDIARY TO, CREDIT TO CONTINUING EMPLOYEES AND HONOR THE AMOUNT OF
ACCRUED BUT UNUSED VACATION AND SICK LEAVE THAT SUCH EMPLOYEES HAD ACCRUED UNDER
SELLER’S PAID TIME OFF POLICY AS OF THE CLOSING DATE.


 


(F)                                    BUYER SHALL ENSURE THAT, FOR ALL PURPOSES
UNDER ANY EMPLOYEE BENEFIT PLAN MAINTAINED OR ASSUMED BY BUYER OR ANY OF ITS
AFFILIATES IN WHICH ANY CONTINUING EMPLOYEE BECOMES A PARTICIPANT AS OF OR AFTER
THE CLOSING DATE (OTHER THAN FOR PURPOSES OF CALCULATING BENEFITS UNDER A
DEFINED BENEFIT PENSION PLAN OR CALCULATING BENEFITS UNDER AN INCENTIVE
COMPENSATION PLAN), SUCH CONTINUING EMPLOYEE SHALL BE GIVEN CREDIT FOR ALL
SERVICE WITH SELLER, THE COMPANY AND ANY SUBSIDIARY (OR ALL SERVICE CREDITED BY
SELLER, THE COMPANY OR A SUBSIDIARY) TO THE SAME EXTENT AS IF RENDERED TO BUYER,
PROVIDED, HOWEVER, THAT NO SUCH SERVICE RECOGNITION SHALL RESULT IN ANY
DUPLICATION OF BENEFITS.  BUYER SHALL, OR SHALL CAUSE THE COMPANY AND EACH
SUBSIDIARY TO (I) WAIVE ALL LIMITATIONS AS TO PREEXISTING CONDITIONS, EXCLUSIONS
AND WAITING PERIODS WITH RESPECT TO PARTICIPATION AND COVERAGE REQUIREMENTS
APPLICABLE TO THE CONTINUING EMPLOYEES UNDER ANY WELFARE OR FRINGE BENEFIT PLAN
IN WHICH THE CONTINUING EMPLOYEES MAY BE ELIGIBLE TO PARTICIPATE ON OR AFTER THE
CLOSING DATE, AND (II) PROVIDE EACH CONTINUING EMPLOYEE WITH CREDIT UNDER ANY
WELFARE PLANS OF BUYER, THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE
AFFILIATES IN WHICH SUCH CONTINUING EMPLOYEE BECOMES ELIGIBLE TO PARTICIPATE ON
OR AFTER THE CLOSING DATE FOR ANY CO-PAYMENTS AND DEDUCTIBLES PAID BY SUCH
CONTINUING EMPLOYEE FOR ANY OUT-OF-POCKET EXPENDITURES PAID BY SUCH CONTINUING
EMPLOYEE DURING THE PLAN YEAR IN WHICH THE CLOSING DATE OCCURS UNDER
CORRESPONDING WELFARE PLANS MAINTAINED BY SELLER OR ANY SUBSIDIARY PRIOR TO THE
CLOSING DATE AS THOUGH SUCH AMOUNTS HAD BEEN PAID IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE APPLICABLE PLAN MAINTAINED BY BUYER, THE COMPANY, ANY
SUBSIDIARY OR ANY OF THEIR RESPECTIVE AFFILIATES, AS APPLICABLE, FOR THE PLAN
YEAR IN WHICH THE CLOSING DATE OCCURS; PROVIDED, HOWEVER, THAT IN THE CASE OF
ANY SUCH PLAN THAT IS NOT A SELF-INSURED PLAN, THE FOREGOING TREATMENT SHALL BE
SUBJECT TO ANY REQUIRED APPROVAL OF THE APPLICABLE INSURANCE PROVIDER, WHICH
APPROVAL BUYER SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO OBTAIN.


 


(G)                                 TO THE EXTENT THAT ANY CONTINUING EMPLOYEE
PARTICIPATED IN THE HEALTH FLEXIBLE SPENDING ACCOUNT PLAN UNDER THE KERASOTES
SHOWPLACE THEATRES, LLC FLEXIBLE SPENDING PLAN (“SELLER’S HEALTH FSA PLAN”)
DURING THE CALENDAR YEAR THAT INCLUDES THE CLOSING DATE, EFFECTIVE AS OF THE
CLOSING DATE, SELLER SHALL TRANSFER TO THE CORRESPONDING HEALTH FLEXIBLE
SPENDING PLAN OF BUYER THE ACCOUNT BALANCES AND ELECTIONS OF THE CONTINUING
EMPLOYEES FOR SUCH PLAN YEAR UNDER THE SELLER’S HEALTH FSA PLAN, REGARDLESS OF
WHETHER THE BALANCE IS POSITIVE OR NEGATIVE, IN ACCORDANCE WITH THE REQUIREMENTS
OF REVENUE RULING 2002-32.  TO THE EXTENT THAT

 

51

--------------------------------------------------------------------------------


 

any Continuing Employee participated in Seller’s dependent care flexible
spending account plan under the Kerasotes ShowPlace Theatres, LLC Flexible
Spending Plan (“Seller’s Dependent Care FSA Plan”) during the calendar year that
includes the Closing Date, effective as of the Closing Date, Seller shall
transfer to the corresponding dependent care flexible spending plan of Buyer the
account balances of the Continuing Employees for such calendar year under
Seller’s Dependent Care FSA Plan.  As soon as reasonably practicable after the
Closing Date, Seller shall cause all records relating to the Continuing
Employees’ participation in the Seller’s Health FSA Plan and Seller’s Dependent
Care FSA Plan to be transferred to Buyer.  For avoidance of doubt, Buyer and its
Affiliates shall have no Liability under the Kerasotes ShowPlace Theatres, LLC
Flexible Spending Plan for any calendar year prior to the year in which the
Closing Date occurs and shall not assume or have any Liability under the
Kerasotes ShowPlace Theatres, LLC Flexible Spending Plan following the Closing
except as expressly set forth in this Section 7.2(g).


 


(H)                                 SELLER SHALL PAY TO EACH COMPANY EMPLOYEE
WHO IS PARTICIPATING IN AN ANNUAL BONUS PLAN OF SELLER IMMEDIATELY PRIOR TO
CLOSING, A BONUS WITH RESPECT TO THE PORTION OF THE BONUS DETERMINATION PERIOD
ENDING ON THE CLOSING DATE.  FOR AVOIDANCE OF DOUBT, BUYER AND ITS AFFILIATES
SHALL HAVE NO OBLIGATION TO PAY OR PROVIDE, OR HAVE ANY LIABILITY FOR, ANY BONUS
TO ANY COMPANY EMPLOYEE WITH RESPECT TO ANY PERFORMANCE OR BONUS DETERMINATION
PERIOD ENDING ON A DATE PRIOR TO THE CLOSING DATE.


 


(I)                                     NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE PARTIES TO THIS AGREEMENT DO NOT INTEND FOR THIS AGREEMENT TO
AMEND ANY EMPLOYEE BENEFIT PLANS OR ARRANGEMENTS OR CREATE ANY RIGHTS OR
OBLIGATIONS EXCEPT BETWEEN THE PARTIES TO THIS AGREEMENT.  NO COMPANY EMPLOYEE
OR OTHER CURRENT OR FORMER EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY, INCLUDING
ANY BENEFICIARY OR DEPENDENT THEREOF, OR ANY OTHER PERSON NOT A PARTY TO THIS
AGREEMENT, SHALL BE ENTITLED TO ASSERT ANY CLAIM HEREUNDER.  FOR AVOIDANCE OF
DOUBT, EXCEPT FOR ANY CASH TRANSACTION BONUS OBLIGATIONS PAID TO SELLER WITH
RESPECT TO ANY ELIGIBLE SELLER EMPLOYEE PURSUANT TO SECTION 7.2(B), BUYER AND
ITS AFFILIATES SHALL HAVE NO OBLIGATION TO PAY OR PROVIDE, OR HAVE ANY LIABILITY
FOR, ANY COMPENSATION OR BENEFITS TO ANY RETAINED SELLER EMPLOYEE.


 


(J)                                     NOTHING IN THIS AGREEMENT SHALL CREATE
ANY OBLIGATION ON THE PART OF BUYER, COMPANY OR ANY OF THE SUBSIDIARIES TO
CONTINUE THE EMPLOYMENT OF ANY CONTINUING EMPLOYEE FOR ANY DEFINITE PERIOD
FOLLOWING THE CLOSING DATE, AND, EXCEPT AS SET FORTH IN THIS SECTION 7.2,
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO PRECLUDE BUYER, COMPANY OR ANY
OF ITS SUBSIDIARIES FROM ALTERING, AMENDING, OR TERMINATING ANY EMPLOYEE BENEFIT
PLAN, OR THE PARTICIPATION OF ANY OF THEIR RESPECTIVE EMPLOYEES IN SUCH PLANS,
AT ANY TIME.


 


SECTION 7.3                                   CONTACT WITH EMPLOYEES, SUPPLIERS
AND OTHERS.  BUYER HEREBY AGREES THAT IT IS NOT AUTHORIZED TO AND SHALL NOT (AND
SHALL NOT PERMIT ANY OF ITS EMPLOYEES, AGENTS, REPRESENTATIVES OR AFFILIATES TO)
CONTACT ANY OFFICER, DIRECTOR, EMPLOYEE, FRANCHISEE, SUPPLIER, CUSTOMER,
DISTRIBUTOR OR OTHER MATERIAL BUSINESS RELATION OF THE COMPANY OR ANY SUBSIDIARY
PRIOR TO THE CLOSING WITH RESPECT TO MATTERS RELATING TO THE COMPANY, SELLER,
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY WITHOUT THE PRIOR
WRITTEN CONSENT OF SELLER; PROVIDED, HOWEVER, TO THE EXTENT REASONABLY REQUESTED
BY BUYER PRIOR TO THE CLOSING, BUYER MAY MAKE INQUIRIES OF AND HAVE MEETINGS AND
DISCUSSIONS WITH, THOSE PERSONS HAVING BUSINESS RELATIONSHIPS WITH PARENT,
SELLER OR THE SUBSIDIARIES (INCLUDING THOSE PERSONS SET FORTH ON SCHEDULE 7.3),
AND PARENT AND

 

52

--------------------------------------------------------------------------------


 

Seller shall use commercially reasonable efforts to facilitate, and shall
cooperate with Buyer in connection with, such inquires, meetings and
discussions.


 


SECTION 7.4                                   CONFIDENTIALITY.


 


(A)                                  BUYER AGREES AND ACKNOWLEDGES THAT IT
REMAINS BOUND BY THE CONFIDENTIALITY AGREEMENT FROM AND AFTER THE DATE HEREOF
UNTIL THE CLOSING.  IF THIS AGREEMENT IS TERMINATED PRIOR TO CLOSING IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF ARTICLE XI, THE CONFIDENTIALITY
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


 


(B)                                 EACH OF SELLER AND BUYER ACKNOWLEDGES AND
AGREES THAT IT AND ITS AFFILIATES POSSESS AND HAVE HAD ACCESS TO CONFIDENTIAL
INFORMATION RELATED TO THE BUSINESS, PROPERTIES, ASSETS AND LIABILITIES OF THE
COMPANY AND THE SUBSIDIARIES AND THEIR RESPECTIVE AFFILIATES.  FOR A PERIOD OF
FIVE (5) YEARS FROM THE CLOSING DATE, EACH OF SELLER AND BUYER AGREES TO USE THE
SAME DEGREE OF CARE, BUT NO LESS THAN REASONABLE CARE, TO PROTECT CONFIDENTIAL
INFORMATION RELATED TO THE BUSINESS, PROPERTIES, ASSETS AND LIABILITIES OF THE
COMPANY AND THE SUBSIDIARIES AS IT USES, AS OF THE DATE HEREOF, TO PROTECT ITS
OWN CONFIDENTIAL INFORMATION AND THAT OF ITS AFFILIATES. EACH OF SELLER AND
BUYER ACKNOWLEDGES AND AGREES THAT, DURING SUCH 5-YEAR PERIOD AFTER THE CLOSING,
IT SHALL NOT USE OR DISCLOSE SUCH CONFIDENTIAL INFORMATION FOR ANY PURPOSE OR TO
ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED,
HOWEVER, THAT (I) SELLER SHALL BE ENTITLED TO USE ANY RETAINED ASSETS IN
CONNECTION WITH THE OPERATION OF THE RETAINED THEATRES OR ANY OTHER THEATRES
OWNED OR OPERATED BY SELLER IN ACCORDANCE WITH THE SELLER NON-COMPETITION
AGREEMENT; AND (II) EITHER PARTY MAY DISCLOSE SUCH CONFIDENTIAL INFORMATION TO
THE EXTENT SUCH CONFIDENTIAL INFORMATION IS REQUIRED TO BE DISCLOSED PURSUANT TO
A VALID COURT ORDER, IN WHICH CASE, SUCH PARTY SHALL PROMPTLY NOTIFY, TO THE
EXTENT POSSIBLE, THE OTHER PARTY, AND TAKE ALL COMMERCIALLY REASONABLE STEPS TO
ASSIST SUCH OTHER PARTY IN CONTESTING SUCH COURT ORDER OR IN PROTECTING SUCH
OTHER PARTY’S RIGHTS PRIOR TO DISCLOSURE (AND IN ANY EVENT, THE DISCLOSING PARTY
SHALL ONLY DISCLOSE SUCH CONFIDENTIAL INFORMATION TO THE EXTENT REQUIRED BY SUCH
COURT ORDER). EACH OF PARENT AND SELLER ACKNOWLEDGES AND AGREES THAT ANY
VIOLATION OF (X) THE RESTRICTIONS SET FORTH IN THIS SECTION 7.4 BY ANY OF THEIR
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, DIRECT OR INDIRECT EQUITY
HOLDERS OR REPRESENTATIVES, OR THE SUBSIDIARIES, OR (Y) SECTION 3.1 OF ANY
EQUITY HOLDER AGREEMENT BY ANY AFFILIATE OR DIRECT OR INDIRECT EQUITY HOLDER OF
PARENT OR SELLER PARTY THERETO, WHETHER OR NOT SUCH PERSON IS PURPORTING TO ACT
ON BEHALF OF PARENT OR SELLER OR OTHERWISE, SHALL BE DEEMED A BREACH OF THIS
SECTION 7.4.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT BUYER SHALL HAVE
SOLE OWNERSHIP OF, AND THE EXCLUSIVE RIGHT, TITLE AND INTEREST IN AND TO, ALL
CUSTOMER LISTS, DATA, AND OTHER CUSTOMER INFORMATION OF ANY KIND, AND IN ANY
FORMAT (WHETHER STORED PHYSICALLY, ELECTRONICALLY OR OTHERWISE) RELATED TO ALL
THEATRES OWNED BY SELLER; PROVIDED THAT SELLER SHALL BE ENTITLED TO RETAIN A
COPY OF ANY CUSTOMER LISTS MAINTAINED BY SELLER, AND SELLER SHALL BE ENTITLED TO
USE SUCH CUSTOMER LISTS IN CONNECTION WITH THE OPERATION OF THE RETAINED
THEATRES AND ANY OTHER THEATRE OWNED OR OPERATED BY SELLER IN ACCORDANCE WITH
THE TERMS OF THE APPLICABLE SELLER NON-COMPETITION AGREEMENT.  FOR THE AVOIDANCE
OF DOUBT, EXCEPT AS SET FORTH IN SECTION 7.8, BUYER WILL NOT PROVIDE, AND SELLER
SHALL NOT BE ENTITLED TO RETAIN OR USE, ANY OTHER CUSTOMER LISTS OR CUSTOMER
DATA OF ANY TYPE FOLLOWING THE CLOSING.

 

53

--------------------------------------------------------------------------------


 


SECTION 7.5                                   RELEASE.  AS A MATERIAL INDUCEMENT
TO BUYER TO ENTER INTO THIS AGREEMENT, EFFECTIVE AS OF THE CLOSING, EACH OF
PARENT AND SELLER AGREES NOT TO SUE, AND FULLY RELEASES AND DISCHARGES BUYER,
THE COMPANY, THE SUBSIDIARIES AND EACH OF THEIR RESPECTIVE AFFILIATES,
REPRESENTATIVES, DIRECTORS, OFFICERS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASEES”), WITH RESPECT TO AND FROM ANY AND ALL CLAIMS,
DEMANDS, RIGHTS, LIENS, CONTRACTS, COVENANTS, CAUSES OF ACTION, OBLIGATIONS,
DEBTS, AND LOSSES OF WHATEVER KIND OR NATURE IN LAW, EQUITY OR OTHERWISE,
WHETHER NOW KNOWN OR UNKNOWN, WHICH SUCH PARTY NOW OWNS OR HOLDS OR HAS AT ANY
TIME OWNED OR HELD AGAINST THE RELEASEES WITH RESPECT TO THE OPERATIONS OF THE
COMPANY AND THE SUBSIDIARIES AND IN SELLER’S AND PARENT’S CAPACITY AS DIRECT AND
INDIRECT EQUITY HOLDERS OF THE COMPANY; PROVIDED, HOWEVER, THAT NOTHING IN THIS
SECTION 7.5 WILL BE DEEMED TO CONSTITUTE A RELEASE BY EITHER PARENT OR SELLER OF
(I) ANY CLAIM, DEMAND OR CAUSE OF ACTION FOR WHICH THE FACTS AND CIRCUMSTANCES
GIVING RISE THERETO FIRST ARISE FOLLOWING THE CLOSING, (II) ANY RIGHT THAT
PARENT OR SELLER MAY HAVE TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT OR ANY
SELLER ANCILLARY AGREEMENT OR BUYER ANCILLARY AGREEMENT OR (III) ANY CLAIM,
DEMAND OR CAUSE OF ACTION IN CONNECTION WITH OR ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY SELLER ANCILLARY AGREEMENT OR BUYER
ANCILLARY AGREEMENT.  IT IS THE INTENTION OF EACH OF PARENT AND SELLER THAT SUCH
RELEASE BE EFFECTIVE AS A BAR TO EACH AND EVERY CLAIM, DEMAND AND CAUSE OF
ACTION HEREINABOVE SPECIFIED, EXCEPT WITH RESPECT TO THE FOREGOING EXCEPTIONS. 
IN FURTHERANCE OF THIS INTENTION, EACH OF PARENT AND SELLER HEREBY EXPRESSLY
WAIVES, EFFECTIVE AS OF THE CLOSING, TO EXTENT PERMITTED BY REQUIREMENTS OF LAW
AND SUBJECT TO THE EXCEPTIONS SET FORTH IN THIS SECTION 7.5, ANY AND ALL RIGHTS
AND BENEFITS CONFERRED UPON SUCH PARTY BY REQUIREMENTS OF LAW, AND EXPRESSLY
CONSENTS THAT THIS RELEASE WILL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH
AND ALL OF ITS EXPRESS TERMS AND PROVISIONS, INCLUDING THOSE RELATED TO UNKNOWN
CLAIMS, DEMANDS AND CAUSES OF ACTION, IF ANY, AND THOSE RELATING TO ANY OTHER
CLAIMS, DEMANDS AND CAUSES OF ACTION HEREINABOVE SPECIFIED.


 


SECTION 7.6                                   CHANGE OF CORPORATE NAME; REMOVAL
OF NAMES AND MARKS.


 


(A)                                  SUBJECT TO AND EXCEPT AS PERMITTED BY THE
TERMS OF THE SELLER LICENSE AGREEMENT, FOLLOWING THE CLOSING, BUYER SHALL NOT
REPRESENT THAT IT OR ITS AFFILIATES (INCLUDING THE COMPANY AND THE SUBSIDIARIES)
RETAIN ANY CONNECTION WITH PARENT OR SELLER (OTHER THAN AS SET FORTH HEREIN OR
IN ANY BUYER ANCILLARY AGREEMENT) AND, WITHIN 9 MONTHS FOLLOWING THE CLOSING,
SHALL CAUSE THE COMPANY AND THE SUBSIDIARIES TO REMOVE THE NAMES “KERASOTES”
AND “ICON” AND ASSOCIATED LOGOS, INCLUDING THE “K” LOGO (COLLECTIVELY, THE
“RETAINED NAMES”) FROM THEIR RESPECTIVE ADVERTISEMENTS, SIGNS, PURCHASE ORDERS,
INVOICES, SALES ORDERS, LABELS, LETTERHEADS, SHIPPING DOCUMENTS, CATALOGUES,
PUBLICITY MATERIALS, AND ALL OTHER ITEMS AND MATERIALS WHATSOEVER, AND BUYER
AGREES THAT THE RETAINED NAMES, INCLUDING ALL TRADEMARK RIGHTS AND GOODWILL
THEREIN, ARE RETAINED BY SELLER AND NOT TRANSFERRED TO BUYER IN THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 SUBJECT TO AND EXCEPT AS PERMITTED BY THE
TERMS OF THE BUYER LICENSE AGREEMENT, FOLLOWING THE CLOSING, NEITHER PARENT NOR
SELLER SHALL REPRESENT THAT IT OR ITS AFFILIATES RETAIN ANY CONNECTION WITH THE
COMPANY OR THE SUBSIDIARIES (OTHER THAN AS SET FORTH HEREIN OR IN ANY BUYER
ANCILLARY AGREEMENT) AND, WITHIN 60 DAYS FOLLOWING THE CLOSING, SHALL ENSURE
THAT IT AND ITS AFFILIATES HAVE REMOVED THE PHRASE “SHOWPLACE THEATRES” AND ALL
VARIATIONS THEREOF AND TERMS SIMILAR THERETO, AS WELL AS ANY OTHER NAME, BRAND,
LOGO, AND OTHER MARKS ASSOCIATED WITH OR USED BY ANY THEATRE OR OTHER PROPERTY
OR ASSET OF THE COMPANY OR ANY SUBSIDIARY TO BE TRANSFERRED

 

54

--------------------------------------------------------------------------------


 

to Buyer (except for the Retained Names), from their respective advertisements,
signs, purchase orders, invoices, sales orders, labels, letterheads, shipping
documents, catalogues, publicity materials, and all other items and materials
whatsoever.


 


SECTION 7.7                                   GIFT CARDS AND PASSES.  BUYER AND
SELLER EACH HEREBY ACKNOWLEDGE AND AGREE THAT FOLLOWING THE CLOSING NEITHER
PARTY NOR ANY OF THEIR RESPECTIVE AFFILIATES SHALL HAVE ANY OBLIGATION TO HONOR
OR ACCEPT ANY GIFT CARDS, GIFT CERTIFICATES, DISCOUNT TICKETS, COUPONS,
COMPLIMENTARY ADMISSION PASSES OR PREPAID PASSES (COLLECTIVELY, “GIFT CARDS AND
PASSES”) ISSUED BY THE OTHER PARTY OR ITS AFFILIATES.  TO THE EXTENT THAT EITHER
BUYER OR SELLER DOES ELECT TO HONOR ANY SUCH GIFT CARDS AND PASSES ISSUED BY THE
OTHER PARTY OR ITS AFFILIATES, IT SHALL DO SO AT ITS OWN COST AND WITHOUT ANY
RIGHT TO REIMBURSEMENT FROM THE OTHER PARTY.


 


SECTION 7.8                                   WEB SITE DATA.  BUYER AND SELLER
HEREBY ACKNOWLEDGE AND AGREE THAT ALL INFORMATION GATHERED BY PARENT, SELLER,
THE COMPANY AND THE SUBSIDIARIES WITH RESPECT TO ALL WEB SITES HOSTED OR
OPERATED BY OR FOR PARENT, SELLER, THE COMPANY OR ANY SUBSIDIARY (THE “SELLER
WEB SITES”), INCLUDING ALL CUSTOMER INFORMATION AND OTHER INFORMATION RELATING
TO CUSTOMER USAGE AND TRAFFIC PATTERNS RELATING TO THE SELLER WEB SITES (THE
“WEB SITE DATA”) ARE CONTRIBUTED ASSETS TO WHICH BUYER HAS ALL RIGHT, TITLE AND
INTEREST; PROVIDED THAT SELLER SHALL HAVE THE RIGHT TO ACCESS AND USE SUCH WEB
SITE DATA IN ACCORDANCE WITH THE TERMS OF SECTION 7.4(B) AND 7.9.


 


SECTION 7.9                                   WEB SITE OPERATION AND
COOPERATION.  FOR A PERIOD OF ONE YEAR IMMEDIATELY FOLLOWING THE CLOSING DATE,
BUYER AND SELLER EACH AGREE THAT THEY WILL COOPERATE TO FACILITATE THE
ADMINISTRATION, OPERATION AND MAINTENANCE OF THE SELLER WEB SITES INCLUDED IN
SECTION 10 OF SCHEDULE 1 OTHER THAN SHOWPLACEICON.COM, SHOWPLACEICON.ORG,
SHOWPLACEICON.BIZ, SHOWPLACEICON.ORG (THE “DESIGNATED WEB SITES”) IN A MUTUALLY
BENEFICIAL MANNER AND TO PROMOTE THE SUCCESSFUL IMPLEMENTATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING BY TAKING ALL STEPS
REASONABLY NECESSARY OR DESIRABLE TO MODIFY THE DESIGNATED WEB SITES TO DIRECT
WEB SITE USER VISITS AND INQUIRIES REGARDING (A) THEATRES THAT ARE CONTRIBUTED
ASSETS TO SUCH WEB SITE AS BUYER MAY DESIGNATE AND (B) THE RETAINED THEATRES TO
SUCH WEB SITE AS SELLER MAY DESIGNATE, AS APPLICABLE.  DURING SUCH ONE-YEAR
PERIOD, BUYER WILL PROVIDE TO SELLER, ON A MONTHLY BASIS, A COPY OF ALL CUSTOMER
DATA COLLECTED ON THE DESIGNATED WEB SITES THAT RELATE TO ANY OF THE RETAINED
THEATRES, AND SELLER SHALL HAVE THE RIGHT TO USE SUCH DATA IN ACCORDANCE WITH
THE TERMS OF SECTION 7.4(B).


 


SECTION 7.10                            TERMINATION OF BLUE LIGHT HOLDINGS
LEASE.  SELLER ACKNOWLEDGES AND AGREES THAT (I) SELLER IS PARTY TO THAT CERTAIN
LEASE AGREEMENT BETWEEN SELLER AND BLUE LIGHT HOLDINGS, LLC (“BLUE LIGHT”),
DATED AS OF AUGUST 18, 2008 (THE “BLUE LIGHT LEASE”), PURSUANT TO WHICH BLUE
LIGHT AGREES TO DELIVER TO SELLER, AND SELLER AGREES TO LEASE FROM BLUE LIGHT,
THE PREMISES AS DESCRIBED THEREIN ON THE TERMS AND CONDITIONS SET FORTH THEREIN,
AND (II) THE BLUE LIGHT LEASE IS SUBJECT TO TERMINATION BY SELLER UPON THE
FAILURE BY BLUE LIGHT TO DELIVER TO SELLER SUCH PREMISES, SUBJECT TO THE TERMS
AND CONDITIONS OF THE BLUE LIGHT LEASE, ON OR BEFORE FEBRUARY 28, 2010.  SELLER
SHALL, WITHOUT THE REQUIREMENT OF ANY FURTHER ACTION OR NOTICE BY BUYER,
GUARANTOR, OR ANY OF THEIR RESPECTIVE AFFILIATES, PROVIDE WRITTEN NOTICE TO
BUYER AND GUARANTOR WITHIN TWO (2) BUSINESS DAYS FOLLOWING THE DATE ON WHICH
SELLER’S RIGHT TO TERMINATE THE LEASE BECOMES EFFECTIVE IN ACCORDANCE WITH ITS
TERMS AND SHALL, AT BUYER’S SOLE DISCRETION AND

 

55

--------------------------------------------------------------------------------


 

pursuant to the written instructions of Buyer, take all actions reasonably
requested by Buyer to terminate the Blue Light Lease in accordance with its
terms.


 


ARTICLE VIII


 


CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND GUARANTOR


 

The obligations of Buyer and Guarantor under this Agreement shall, at the option
of Buyer, be subject to the satisfaction, on or prior to the Closing Date, of
the following conditions:

 


SECTION 8.1                                   NO BREACH OF COVENANTS AND
WARRANTIES.


 


(A)                                  THERE SHALL NOT HAVE BEEN ANY MATERIAL
BREACH BY PARENT, THE COMPANY OR SELLER IN THE PERFORMANCE OF ANY OF THEIR
RESPECTIVE COVENANTS AND AGREEMENTS HEREIN (OTHER THAN THE COVENANTS AND
AGREEMENTS IN SECTION 6.11) THAT HAS NOT BEEN REMEDIED OR CURED. THERE SHALL NOT
HAVE BEEN ANY BREACH BY PARENT, THE COMPANY OR SELLER IN THE PERFORMANCE OF ANY
OF THEIR RESPECTIVE COVENANTS AND AGREEMENTS IN SECTION 6.11 HEREOF THAT HAS NOT
BEEN REMEDIED OR CURED.


 


(B)                                 EACH OF THE REPRESENTATIONS AND WARRANTIES
OF PARENT AND SELLER CONTAINED IN THIS AGREEMENT (AS MODIFIED BY THE SCHEDULES
BUT EXCLUDING ANY UPDATED SCHEDULES DELIVERED TO BUYER PURSUANT TO SECTION 6.2)
SHALL HAVE BEEN TRUE AND CORRECT AS OF THE DATE HEREOF (EXCEPT TO THE EXTENT
THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO (I) THE CLOSING OR
THE CLOSING DATE OR (II) AN EARLIER DATE, IN WHICH CASE THEY SHALL HAVE BEEN
TRUE AND CORRECT AS OF SUCH EARLIER DATE) AND SHALL BE TRUE AND CORRECT ON THE
CLOSING DATE AS THOUGH MADE ON THE CLOSING DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL HAVE BEEN TRUE AND CORRECT AS OF SUCH EARLIER DATE), EXCEPT, IN
EACH CASE HEREUNDER, WHERE SUCH FAILURE TO BE TRUE AND CORRECT (IN EACH CASE
HEREUNDER, WITHOUT GIVING EFFECT TO ANY LIMITATION OR QUALIFICATION IN SUCH
REPRESENTATION OR WARRANTY AS TO “MATERIALITY” INCLUDING THE WORD “MATERIAL” OR
“MATERIAL ADVERSE EFFECT”, OTHER THAN WITH RESPECT TO SECTION 4.21 AND THE
DEFINITION OF “MATERIAL CONTRACT” FOR PURPOSES OF SECTION 4.12(A)), WOULD NOT,
AND WOULD NOT REASONABLY BE EXPECTED TO, HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  THERE SHALL HAVE BEEN DELIVERED TO BUYER
ONE OR MORE CERTIFICATE AS TO THE SATISFACTION OF THE CONDITIONS DESCRIBED IN
SECTIONS 8.1(A) AND 8.1(B), DATED THE CLOSING DATE, SIGNED BY A DULY AUTHORIZED
OFFICER OF PARENT, THE COMPANY OR SELLER, AS APPLICABLE.


 


SECTION 8.2                                   NO MATERIAL ADVERSE EFFECT. 
BETWEEN THE DATE HEREOF AND THE CLOSING DATE, THERE SHALL HAVE BEEN NO MATERIAL
ADVERSE EFFECT AND THERE SHALL HAVE BEEN DELIVERED TO BUYER A CERTIFICATE AS TO
THE SATISFACTION OF THE CONDITION DESCRIBED IN THIS SECTION 8.2, DATED THE
CLOSING DATE AND SIGNED BY A DULY AUTHORIZED OFFICER OF SELLER.


 


SECTION 8.3                                   NO RESTRAINT.  THE WAITING PERIOD
UNDER THE HSR ACT, AND ANY AGREEMENT WITH ANY GOVERNMENTAL BODY NOT TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL HAVE EXPIRED
OR BEEN TERMINATED.  NO COURT ORDER SHALL BE IN EFFECT WHICH RESTRAINS OR
PROHIBITS ANY MATERIAL TRANSACTION CONTEMPLATED HEREBY OR IN ANY SELLER
ANCILLARY AGREEMENT OR BUYER ANCILLARY AGREEMENT AND NO REQUIREMENT OF LAW SHALL
HAVE BEEN ADOPTED

 

56

--------------------------------------------------------------------------------


 

that makes consummation of the transactions contemplated hereby or in any Seller
Ancillary Agreement or Buyer Ancillary Agreement illegal or otherwise
prohibited.


 


SECTION 8.4                                   GOVERNMENTAL APPROVALS.  ALL
APPROVALS AND ACTIONS OF OR BY ALL GOVERNMENTAL BODIES REQUIRED TO BE OBTAINED
PRIOR TO THE CLOSING BY APPLICABLE REQUIREMENTS OF LAW AND NECESSARY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY BUYER ANCILLARY
AGREEMENT SHALL HAVE BEEN OBTAINED.


 


SECTION 8.5                                   CONTRIBUTION.  THE CONTRIBUTION
SHALL HAVE BEEN CONSUMMATED ON TERMS AND PURSUANT TO DEFINITIVE DOCUMENTATION
REASONABLY SATISFACTORY TO BUYER.


 


SECTION 8.6                                   TERMINATION OF AGREEMENTS.  THE
AGREEMENTS SET FORTH ON SCHEDULE 8.6 SHALL HAVE BEEN TERMINATED AND BUYER SHALL
HAVE RECEIVED REASONABLY SATISFACTORY PROOF THEREOF.


 


SECTION 8.7                                   OTHER DELIVERABLES.  EACH OF THE
ITEMS SPECIFIED IN SECTION 3.4 SHALL HAVE BEEN DULY EXECUTED, AS APPLICABLE, AND
DELIVERED BY SELLER, THE COMPANY, AND EACH OTHER PARTY THERETO IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO BUYER.


 


                                                BUYER AND GUARANTOR MAY PROCEED
WITH THE CLOSING NOTWITHSTANDING THE FAILURE OF ANY ONE OR MORE OF THE FOREGOING
CONDITIONS WITHOUT SATISFACTION, IN WHOLE OR IN PART, THEREOF AND WITHOUT
PROVIDING A WRITTEN WAIVER.  IF, AT ANY TIME PRIOR TO THE CLOSING, SELLER OR THE
COMPANY DELIVERS TO BUYER AND GUARANTOR A WRITTEN NOTICE SPECIFYING IN
REASONABLE DETAIL THE FAILURE OF ANY OF THE CONDITIONS DESCRIBED IN THIS
ARTICLE VIII OR THE BREACH BY SELLER OR THE COMPANY OF ANY OF THE
REPRESENTATIONS, WARRANTIES OR COVENANTS OF SELLER OR THE COMPANY CONTAINED
HEREIN AND BUYER AND GUARANTOR PROCEEDS WITH THE CLOSING NEVERTHELESS, BUYER AND
GUARANTOR SHALL BE DEEMED TO HAVE WAIVED, FOR ALL PURPOSES, ANY RIGHTS OR
REMEDIES IT MAY HAVE AGAINST SELLER AND THE COMPANY WITH RESPECT TO THE FAILURE
OR BREACH DESCRIBED IN SUCH NOTICE.


 


ARTICLE IX


 


CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND THE COMPANY


 

The obligations of Seller and the Company under this Agreement shall, at the
option of Seller, be subject to the satisfaction, on or prior to the Closing
Date, of the following conditions:

 


SECTION 9.1                                   NO MISREPRESENTATION OR BREACH OF
COVENANTS AND WARRANTIES.


 


(A)                                  THERE SHALL NOT HAVE BEEN ANY MATERIAL
BREACH BY BUYER OR GUARANTOR IN THE PERFORMANCE OF ANY OF ITS COVENANTS AND
AGREEMENTS HEREIN THAT HAS NOT BEEN REMEDIED OR CURED.


 


(B)                                 EACH OF THE REPRESENTATIONS AND WARRANTIES
OF BUYER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT ON THE CLOSING
DATE SHALL HAVE BEEN TRUE AND CORRECT AS OF THE DATE HEREOF (EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE, IN WHICH CASE THEY SHALL HAVE BEEN TRUE AND CORRECT AS OF SUCH EARLIER
DATE) AND SHALL BE TRUE AND CORRECT ON THE CLOSING DATE AS THOUGH MADE ON THE
CLOSING DATE (EXCEPT TO THE

 

57

--------------------------------------------------------------------------------


 

extent that such representations and warranties expressly relate to an earlier
date, in which case they shall have been true and correct as of such earlier
date), except, in each case hereunder,  where such failure to be true and
correct (in each case hereunder, without giving effect to any limitation or
qualification in such representation or warranty as to “materiality” (including
the word “material”)), would not, and would not reasonably be expected to, have,
individually or in the aggregate, a material adverse effect on Buyer’s ability
to consummate the transactions contemplated hereby or by any Seller Ancillary
Agreement.


 


(C)                                  THERE SHALL HAVE BEEN DELIVERED TO SELLER
ONE OR MORE CERTIFICATE AS TO THE SATISFACTION OF THE CONDITIONS DESCRIBED IN
SECTIONS 9.1(A) AND 9.1(B), DATED THE CLOSING DATE, SIGNED BY A DULY AUTHORIZED
OFFICER OF BUYER AND GUARANTOR.


 


SECTION 9.2                                   NO RESTRAINT.  THE WAITING PERIOD
UNDER THE HSR ACT, AND ANY AGREEMENT WITH ANY GOVERNMENTAL BODY NOT TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL HAVE EXPIRED
OR BEEN TERMINATED. NO COURT ORDER SHALL BE IN EFFECT WHICH RESTRAINS OR
PROHIBITS ANY MATERIAL TRANSACTION CONTEMPLATED HEREBY OR IN ANY SELLER
ANCILLARY AGREEMENT OR BUYER ANCILLARY AGREEMENT AND NO REQUIREMENT OF LAW SHALL
HAVE BEEN ADOPTED THAT MAKES CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR IN ANY SELLER ANCILLARY AGREEMENT OR BUYER ANCILLARY AGREEMENT ILLEGAL
OR OTHERWISE PROHIBITED.


 


SECTION 9.3                                   GOVERNMENTAL APPROVALS.  ALL
APPROVALS AND ACTIONS OF OR BY ALL GOVERNMENTAL BODIES REQUIRED TO BE OBTAINED
PRIOR TO THE CLOSING BY APPLICABLE REQUIREMENTS OF LAW AND NECESSARY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED.


 


SECTION 9.4                                   OTHER DELIVERABLES.  EACH OF THE
ITEMS SPECIFIED IN SECTION 3.3 SHALL HAVE BEEN DULY EXECUTED, AS APPLICABLE, AND
DELIVERED BY BUYER AND GUARANTOR AND EACH OTHER PARTY THERETO IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO SELLER.


 

Seller and the Company may proceed with the Closing notwithstanding the failure
of any one or more of the foregoing conditions without satisfaction, in whole or
in part, thereof and without providing a written waiver.  If, at any time prior
to the Closing, Buyer or Guarantor deliver to Seller a written notice specifying
in reasonable detail the failure of any of the conditions described in this
Article IX or the breach by Buyer or Guarantor of any of the representations,
warranties or covenants of Buyer or Guarantor contained herein and Seller and
the Company proceed with the Closing nevertheless, Seller and the Company shall
be deemed to have waived, for all purposes, any rights or remedies it may have
against Buyer or Guarantor with respect to the failure or breach described in
such notice.

 


ARTICLE X


 


INDEMNIFICATION


 


SECTION 10.1                            INDEMNIFICATION BY PARENT AND SELLER. 
(A)  FROM AND AFTER THE CLOSING, PARENT AND SELLER AGREE TO JOINTLY AND
SEVERALLY INDEMNIFY AND HOLD HARMLESS EACH BUYER GROUP MEMBER FROM AND AGAINST
ANY AND ALL LOSSES AND EXPENSES INCURRED BY SUCH BUYER GROUP MEMBER IN
CONNECTION WITH OR ARISING FROM:

 

58

--------------------------------------------------------------------------------


 

(I)            (A) ANY BREACH OR FAILURE BY PARENT OR SELLER TO PERFORM ANY OF
THEIR RESPECTIVE COVENANTS OR OBLIGATIONS CONTAINED IN THIS AGREEMENT, (B) ANY
BREACH OR FAILURE BY THE COMPANY TO PERFORM ANY COVENANT OR AGREEMENT OF THE
COMPANY CONTAINED IN THIS AGREEMENT THAT IS REQUIRED TO BE PERFORMED BY IT AT OR
PRIOR TO THE CLOSING, OR (C) ANY BREACH OR FAILURE BY PARENT OR SELLER TO
PERFORM ANY OF THEIR RESPECTIVE COVENANTS OR OBLIGATIONS CONTAINED IN THE
APPLICABLE SELLER NON-COMPETITION AGREEMENT;

 

(II)           ANY INACCURACY OR BREACH OF ANY REPRESENTATION OR WARRANTY OF
PARENT OR SELLER CONTAINED IN ARTICLE IV OF THIS AGREEMENT, WITHOUT REGARD,
OTHER THAN WITH RESPECT TO SECTION 4.21 AND TO THE DEFINITION OF “MATERIAL
CONTRACT” FOR PURPOSES OF SECTION 4.12(A), TO ANY “MATERIALITY,” “MATERIAL
ADVERSE EFFECT,” OR OTHER SIMILAR QUALIFIERS CONTAINED IN ANY SUCH
REPRESENTATION OR WARRANTY, (AS MODIFIED BY THE SCHEDULES INCLUDING, SUBJECT TO
THE TERMS AND CONDITIONS OF SECTION 6.2, ANY UPDATED SCHEDULES DELIVERED TO
BUYER PURSUANT TO SECTION 6.2) OR IN THE CERTIFICATE(S) DELIVERED BY OR ON
BEHALF OF PARENT, SELLER AND THE COMPANY PURSUANT TO SECTION 8.1(C);

 

(III)          ANY TAXES THAT SELLER HAS AGREED TO PAY PURSUANT TO
SECTION 7.1(A); AND

 

(IV)          THE RETAINED LIABILITIES.

 

provided, however, that, other than with respect to Seller Fundamental
Representations and the representations and warranties in Section 4.11 (Tax
Matters), inaccuracies or breaches of which shall be subject to indemnification
without limitation, Seller and Parent shall be required to indemnify and hold
harmless Buyer Group Members under clause (ii) of this Section 10.1(a) with
respect to Losses and Expenses incurred by Buyer Group Members only to the
extent that:

 

(x)           the amount of such Losses and Expenses suffered by Buyer Group
Members related to each individual claim exceeds $15,000 (it being understood
that such amount shall be a deductible for which Seller and Parent shall bear no
indemnification responsibility);

 

(y)           the aggregate amount of such Losses and Expenses (other than
Losses and Expenses excluded by clause (x) above) exceeds the Indemnity
Threshold (it being understood that such amount shall be a deductible for which
Seller and Parent shall bear no indemnification responsibility); and

 

(z)           the aggregate amount required to be paid by Seller and Parent
pursuant to Section 10.1(a)(ii) shall not exceed the Cap.

 


(B)           THE INDEMNIFICATION PROVIDED FOR IN SECTION 10.1(A) SHALL
TERMINATE UPON THE EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD SET FORTH IN
SECTION 12.1 HEREOF (AND NO CLAIMS SHALL BE MADE BY ANY BUYER GROUP MEMBER UNDER
SECTION 10.1(A) THEREAFTER), EXCEPT THAT THE INDEMNIFICATION BY SELLER SHALL
CONTINUE AS TO ANY LOSSES OR EXPENSES WITH RESPECT TO WHICH ANY BUYER GROUP
MEMBER HAS VALIDLY GIVEN A CLAIM NOTICE TO SELLER IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 10.3 ON OR PRIOR TO THE DATE SUCH INDEMNIFICATION WOULD
OTHERWISE TERMINATE IN ACCORDANCE WITH THIS SECTION 10.1(B), AS TO WHICH THE
OBLIGATION OF SELLER SHALL CONTINUE SOLELY WITH RESPECT TO THE SPECIFIC MATTERS
DESCRIBED IN SUCH CLAIM NOTICE UNTIL THE LIABILITY OF SELLER SHALL HAVE BEEN
DETERMINED PURSUANT TO THIS ARTICLE X AND SELLER SHALL HAVE

 

59

--------------------------------------------------------------------------------


 

reimbursed all Buyer Group Members for the full amount of such Losses and
Expenses that are payable with respect to such Claim Notice in accordance with
this Article X.


 


SECTION 10.2                            INDEMNIFICATION BY BUYER AND GUARANTOR. 
(A) FROM AND AFTER THE CLOSING, BUYER AND GUARANTOR AGREE TO JOINTLY AND
SEVERALLY INDEMNIFY AND HOLD HARMLESS EACH SELLER GROUP MEMBER FROM AND AGAINST
ANY AND ALL LOSSES AND EXPENSES INCURRED BY SUCH SELLER GROUP MEMBER IN
CONNECTION WITH OR ARISING FROM:


 

(I)            (A) ANY BREACH OR FAILURE BY BUYER OR GUARANTOR TO PERFORM ANY OF
THEIR RESPECTIVE COVENANTS OR OBLIGATIONS CONTAINED IN THIS AGREEMENT OR (B) ANY
BREACH OR FAILURE BY BUYER OR GUARANTOR TO PERFORM ANY OF THEIR RESPECTIVE
COVENANTS OR OBLIGATIONS CONTAINED IN THE BUYER NON-COMPETITION AGREEMENT;

 

(II)           ANY INACCURACY OR BREACH OF ANY REPRESENTATION OR WARRANTY OF
BUYER OR GUARANTOR CONTAINED IN ARTICLE V OF THIS AGREEMENT OR THE CERTIFICATE
DELIVERED BY OR ON BEHALF OF BUYER PURSUANT TO SECTION 9.1(C); AND

 

(III)          INSPECTIONS OR OTHER ACTIVITIES FOR OR BY BUYER OR ITS AGENTS OR
CONTRACTORS AT OR ON ANY REAL PROPERTY (INCLUDING AS DESCRIBED IN SECTIONS
6.1(A), (B) AND (C)), OR ANY ACTS OR OMISSIONS OF BUYER OR ITS AGENTS OR
CONTRACTORS WITH RESPECT TO ANY REAL PROPERTY, INCLUDING ANY ACTUAL PHYSICAL
DAMAGE TO ANY REAL PROPERTY OR INJURY TO PERSONS THEREON; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL THE TERMS OF THIS SECTION 10.2(A)(III) IN ANY WAY BE
DEEMED TO MODIFY THE ABILITY OF A BUYER GROUP MEMBER TO BRING A CLAIM FOR
INDEMNIFICATION UNDER SECTION 10.1(A) OR TO RECOVER LOSSES FROM SELLER WITH
RESPECT THERETO.

 

(B)           THE INDEMNIFICATION PROVIDED FOR IN SECTION 10.2(A) SHALL
TERMINATE UPON THE EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD SET FORTH IN
SECTION 12.1 HEREOF (AND NO CLAIMS SHALL BE MADE BY ANY SELLER GROUP MEMBER
UNDER SECTION 10.2(A) THEREAFTER), EXCEPT THAT THE INDEMNIFICATION BY BUYER
SHALL CONTINUE AS TO ANY LOSSES OR EXPENSES WITH RESPECT TO WHICH ANY SELLER
GROUP MEMBER HAS VALIDLY GIVEN A CLAIM NOTICE TO BUYER IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 10.3 ON OR PRIOR TO THE DATE SUCH INDEMNIFICATION WOULD
OTHERWISE TERMINATE IN ACCORDANCE WITH THIS SECTION 10.2(B), AS TO WHICH THE
OBLIGATION OF BUYER SHALL CONTINUE SOLELY WITH RESPECT TO THE SPECIFIC MATTERS
DESCRIBED IN SUCH CLAIM NOTICE UNTIL THE LIABILITY OF BUYER SHALL HAVE BEEN
DETERMINED PURSUANT TO THIS ARTICLE X AND BUYER SHALL HAVE REIMBURSED ALL SELLER
GROUP MEMBERS FOR THE FULL AMOUNT OF SUCH LOSSES AND EXPENSES THAT ARE PAYABLE
WITH RESPECT TO SUCH CLAIM NOTICE IN ACCORDANCE WITH THIS ARTICLE X.

 

SECTION 10.3                            NOTICE OF CLAIMS.  ANY PARTY HERETO
SEEKING INDEMNIFICATION HEREUNDER (THE “INDEMNIFIED PARTY”) SHALL PROMPTLY GIVE
TO THE PARTY OBLIGATED TO PROVIDE INDEMNIFICATION TO SUCH INDEMNIFIED PARTY (THE
“INDEMNITOR”) A WRITTEN NOTICE (A “CLAIM NOTICE”) DESCRIBING IN REASONABLE
DETAIL THE FACTS GIVING RISE TO THE CLAIM FOR INDEMNIFICATION HEREUNDER AND
SHALL INCLUDE IN SUCH CLAIM NOTICE (IF THEN KNOWN) THE AMOUNT, OR THE METHOD OF
COMPUTATION OF THE AMOUNT, OF SUCH CLAIM AND A REFERENCE TO THE PROVISION OF
THIS AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT EXECUTED HEREUNDER
OR IN CONNECTION HEREWITH UPON WHICH SUCH CLAIM IS BASED.

 

60

--------------------------------------------------------------------------------


 

SECTION 10.4                            RESOLUTION OF INDEMNIFIABLE CLAIMS. 
AFTER THE GIVING OF ANY CLAIM NOTICE PURSUANT TO SECTION 10.3, THE AMOUNT OF
INDEMNIFICATION TO WHICH AN INDEMNIFIED PARTY SHALL BE ENTITLED UNDER THIS
ARTICLE X SHALL BE DETERMINED: (I) BY WRITTEN AGREEMENT BETWEEN THE INDEMNIFIED
PARTY AND THE INDEMNITOR; (II) BY A FINAL JUDGMENT OR DECREE OF ANY COURT OF
COMPETENT JURISDICTION; OR (III) BY ANY OTHER MEANS TO WHICH THE INDEMNIFIED
PARTY AND THE INDEMNITOR SHALL AGREE IN WRITING.  THE JUDGMENT OR DECREE OF A
COURT SHALL BE DEEMED FINAL WHEN THE TIME FOR APPEAL, IF ANY, SHALL HAVE EXPIRED
AND NO APPEAL SHALL HAVE BEEN TAKEN OR WHEN ALL APPEALS TAKEN SHALL HAVE BEEN
FINALLY DETERMINED. THE INDEMNIFIED PARTY SHALL HAVE THE BURDEN OF PROOF IN
ESTABLISHING THE AMOUNT OF LOSSES AND EXPENSES SUFFERED BY IT.

 

SECTION 10.5                            THIRD PERSON CLAIMS.  (A)  ANY
INDEMNIFIED PARTY SEEKING INDEMNIFICATION IN RESPECT OF, ARISING OUT OF OR
INVOLVING A CLAIM OR DEMAND MADE BY A THIRD PERSON AGAINST THE INDEMNIFIED PARTY
(A “THIRD PERSON CLAIM”) SHALL NOTIFY THE INDEMNITOR IN WRITING, AND IN
REASONABLE DETAIL, OF SUCH THIRD PERSON CLAIM WITHIN 10 DAYS AFTER THE
INDEMNIFIED PARTY’S RECEIPT OF WRITTEN NOTICE THEREOF.  THEREAFTER, THE
INDEMNIFIED PARTY SHALL DELIVER TO THE INDEMNITOR, WITHIN FIVE BUSINESS DAYS
AFTER THE INDEMNIFIED PARTY’S RECEIPT THEREOF, COPIES OF ALL NOTICES AND
DOCUMENTS (INCLUDING COURT PAPERS) RECEIVED BY THE INDEMNIFIED PARTY RELATING TO
THE THIRD PERSON CLAIM.  ANY CLAIM NOTICE INVOLVING A THIRD PERSON CLAIM SHALL
REFER TO THE PROVISION OF THIS AGREEMENT UPON WHICH THE CLAIM DESCRIBED IN SUCH
CLAIM NOTICE IS BASED AND DESCRIBE IN REASONABLE DETAIL THE FACTS GIVING RISE TO
AN ALLEGED BASIS FOR SUCH CLAIM AND THE AMOUNT, IF KNOWN, OF THE LIABILITY
ASSERTED AGAINST THE INDEMNITOR BY REASON OF SUCH CLAIM.  THE FAILURE TO GIVE
NOTICE IN ACCORDANCE WITH THIS SECTION 10.5 SHALL NOT RELIEVE THE INDEMNITOR OF
ITS OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT IT SHALL HAVE BEEN MATERIALLY
PREJUDICED BY SUCH FAILURE.

 


(B)                                 THE INDEMNITOR SHALL, SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS SECTION 10.5(B), HAVE THE SOLE AND ABSOLUTE RIGHT,
AFTER THE RECEIPT OF NOTICE, AT ITS OPTION AND AT ITS OWN EXPENSE, TO BE
REPRESENTED BY COUNSEL OF ITS CHOICE AND TO CONTROL AND DEFEND AGAINST,
NEGOTIATE OR OTHERWISE DEAL WITH ANY PROCEEDING WHICH RELATES TO ANY THIRD
PERSON CLAIM; PROVIDED, HOWEVER, THAT IF THE INDEMNITOR ELECTS TO CONTROL THE
PROCEEDING, SUCH COUNSEL SHALL BE REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY
AND THE INDEMNIFIED PARTY MAY PARTICIPATE IN ANY SUCH PROCEEDING WITH COUNSEL OF
ITS CHOICE AND AT ITS OWN EXPENSE (OTHER THAN IN THE CASE OF FEES AND EXPENSES
THAT ARE INCURRED PRIOR TO THE DATE THE INDEMNITOR EFFECTIVELY ASSUMES CONTROL
OF SUCH DEFENSE), AND PROVIDED FURTHER, THAT IF IN THE REASONABLE OPINION OF THE
INDEMNIFIED PARTY’S COUNSEL, A CONFLICT OF INTEREST EXISTS OR MAY ARISE IN THE
EVENT THE INDEMNITOR ELECTS TO CONTROL OR DEFEND ANY THIRD PERSON CLAIM, THE
INDEMNIFIED PARTY MAY, AT ITS SOLE ELECTION, SOLELY CONTROL AND DEFEND AGAINST,
NEGOTIATE OR OTHERWISE DEAL WITH ANY SUCH CLAIM AND SUCH FEES AND EXPENSES WILL
BE BORN BY THE INDEMNITOR TO THE EXTENT SUCH FEES AND EXPENSES WERE INCURRED IN
CONNECTION WITH DEFENDING AGAINST THOSE ELEMENTS OF THE PROCEEDING WITH RESPECT
TO WHICH SUCH CONFLICT EXISTS.  ADDITIONALLY, TO THE EXTENT THAT (I) THE
INDEMNITOR ELECTS NOT TO DEFEND SUCH THIRD PERSON CLAIM, OR (II) THE CLAIM FOR
INDEMNIFICATION RELATES TO OR ARISES IN CONNECTION WITH ANY CRIMINAL PROCEEDING,
THE INDEMNIFIED PARTY MAY DEFEND AGAINST, DEAL WITH AND OTHERWISE CONTROL SUCH
THIRD PERSON CLAIM USING COUNSEL OF ITS CHOOSING, AT THE EXPENSE OF THE
INDEMNITOR; PROVIDED, HOWEVER, THAT THE INDEMNITOR SHALL BE OBLIGATED PURSUANT
TO THIS SECTION 10.5(B) TO PAY FOR ONLY ONE FIRM OF COUNSEL (AND ONE LOCAL OR
SPECIAL COUNSEL IN EACH APPLICABLE JURISDICTION OR TO THE EXTENT REASONABLY
ENGAGED BY THE INDEMNIFIED PARTY) FOR ALL INDEMNIFIED PARTIES.  THE PARTIES
HERETO AGREE TO COOPERATE FULLY WITH EACH OTHER IN CONNECTION WITH THE DEFENSE,
NEGOTIATION OR

 

61

--------------------------------------------------------------------------------


 

settlement of any Third Person Claim; provided, however, that neither the
Indemnitor nor the Indemnified Party may settle or compromise any such Third
Person Claim without the written consent of the Indemnified Party or the
Indemnitor, as applicable, which consent shall not be unreasonably withheld, or
delayed; provided, further, that the Indemnitor may settle or compromise any
Third Party Claim without the consent of the Indemnified Party if (A) the
Indemnitor pays or agrees to pay or cause to be paid all amounts arising out of
such settlement or compromise, (B) such settlement or compromise would not
encumber any of the material assets of any Indemnified Party or impose any
restriction or condition that would apply to or materially adversely affect any
Indemnified Party or the conduct of any Indemnified Party’s business, (C) the
Indemnitor obtains, as a condition of such settlement or compromise, a complete
release of any Indemnified Party that could reasonably be affected by such
Third-Party Claim, and (D) such settlement or compromise does not involve any
admission of liability or wrongdoing by any Indemnified Party or any of its
Affiliates.


 


(C)                                  TO THE EXTENT OF ANY INCONSISTENCY BETWEEN
THIS SECTION 10.5 AND SECTION 7.1(B) (RELATING TO TAX CONTESTS), THE PROVISIONS
OF SECTION 7.1(B) SHALL CONTROL WITH RESPECT TO TAX CONTESTS.


 


SECTION 10.6                            DETERMINATION OF INDEMNIFICATION
AMOUNTS.  (A)  THE AMOUNT OF ANY AND ALL LOSSES AND EXPENSES UNDER THIS
ARTICLE X SHALL BE DETERMINED NET OF (I) ANY TAX BENEFITS ACTUALLY REALIZED BY
THE INDEMNIFIED PARTY ARISING FROM THE DEDUCTIBILITY OF ANY SUCH LOSSES AND
EXPENSES OR OTHERWISE AND (II) ANY AMOUNTS ACTUALLY RECOVERED BY THE INDEMNIFIED
PARTY UNDER INSURANCE POLICIES, INDEMNITIES OR OTHER REIMBURSEMENT ARRANGEMENTS
WITH RESPECT TO SUCH LOSSES AND EXPENSES.  EACH PARTY HEREBY WAIVES, TO THE
EXTENT PERMITTED UNDER ITS APPLICABLE INSURANCE POLICIES, ANY SUBROGATION RIGHTS
THAT ITS INSURER MAY HAVE WITH RESPECT TO ANY INDEMNIFIABLE LOSSES AND EXPENSES.


 


(B)                                 ANY INDEMNIFICATION PAYMENT UNDER THIS
AGREEMENT SHALL BE TREATED AS AN ADJUSTMENT TO THE PURCHASE PRICE FOR TAX
PURPOSES.


 


(C)                                  IF AN INDEMNIFIED PARTY RECOVERS FROM ANY
THIRD PERSON AN AMOUNT IN RESPECT OF A MATTER FOR WHICH SUCH INDEMNIFIED PARTY
HAS BEEN INDEMNIFIED PURSUANT TO THIS ARTICLE X, SUCH INDEMNIFIED PARTY SHALL
PROMPTLY REMIT TO THE APPROPRIATE INDEMNITOR THE AMOUNT SO RECOVERED (AFTER
DEDUCTING THEREFROM THE FULL AMOUNT OF THE EXPENSES ACTUALLY INCURRED BY THE
INDEMNIFIED PARTY IN PROCURING SUCH RECOVERY, INCLUDING INSURANCE PREMIUMS PAID
AND INSURANCE DEDUCTIBLES APPLIED), BUT NOT IN EXCESS OF THE SUM OF (I) ANY
AMOUNT PAID BY THE INDEMNITOR TO OR ON BEHALF OF THE INDEMNIFIED PARTY IN
RESPECT OF SUCH MATTER AND (II) ANY AMOUNT EXPENDED BY THE INDEMNITOR IN
PURSUING OR DEFENDING ANY CLAIM ARISING OUT OF SUCH MATTER.


 


(D)                                 EACH OF THE PARTIES AGREES TO TAKE ALL
COMMERCIALLY REASONABLE STEPS TO MITIGATE THEIR RESPECTIVE LOSSES AND EXPENSES
UPON AND AFTER BECOMING AWARE OF ANY EVENT OR CONDITION WHICH COULD OR COULD
REASONABLY BE EXPECTED TO GIVE RISE TO ANY LOSSES AND EXPENSES FOR WHICH THEY
MAY BE ENTITLED TO INDEMNIFICATION HEREUNDER; PROVIDED, HOWEVER, THAT NO PARTY
HERETO OR THEIR RESPECTIVE AFFILIATES SHALL BE REQUIRED TO MAKE ANY MATERIAL
MONETARY EXPENDITURE, COMMENCE OR PARTICIPATE IN ANY PROCEEDING, OFFER OR GRANT
ANY MATERIAL ACCOMMODATION TO ANY PERSON, OR TAKE, OR REFRAIN FROM TAKING, ANY
ACTION THAT WOULD OR WOULD REASONABLY BE EXPECTED TO

 

62

--------------------------------------------------------------------------------


 

adversely affect the business, operations, results or condition (financial or
otherwise) of such party or its Affiliates in any material respect in connection
with such mitigation.


 


(E)                                  NEITHER PARENT NOR SELLER SHALL BE
OBLIGATED TO INDEMNIFY ANY BUYER GROUP MEMBER WITH RESPECT TO ANY MATTER TO THE
EXTENT THAT SUCH MATTER WAS INCLUDED IN THE CALCULATION OF CLOSING DATE WORKING
CAPITAL.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS AGREEMENT, IF ANY INDEMNIFIED PARTY SEEKS RECOVERY PURSUANT TO
THIS ARTICLE X FOR LOSSES CONSTITUTING A LOSS OF PROFITS OR LOSS OF USE OR
REVENUE, SUCH INDEMNIFIED PARTY SHALL, PRIOR TO RECOVERING AGAINST ANY
INDEMNITOR, BE REQUIRED TO USE COMMERCIALLY REASONABLE EFFORTS TO SEEK RECOVERY
FROM ALL POLICIES OF INSURANCE, INCLUDING BUSINESS DISRUPTION OR SIMILAR
POLICIES, THAT ARE THEN-MAINTAINED BY SUCH INDEMNIFIED PARTY OR ITS AFFILIATES
(IN THE CASE OF AFFILIATE INSURANCE POLICIES, ONLY TO THE EXTENT SUCH POLICIES
ARE APPLICABLE TO LOSSES SUFFERED BY SUCH INDEMNIFIED PARTY), AND PURSUANT TO
ALL RIGHTS OF INDEMNIFICATION AGAINST THIRD PARTY LANDLORDS THAT SUCH
INDEMNIFIED PARTY OR ITS AFFILIATES, AS APPLICABLE, MAY HAVE UNDER APPLICABLE
LEASE AGREEMENTS WITH RESPECT TO SUCH LOSSES; PROVIDED, HOWEVER, THAT (I) IN NO
EVENT SHALL THE TERMS OF THIS SECTION 10.6(F) BE DEEMED TO REQUIRE ANY PERSON TO
OBTAIN ANY NEW OR MAINTAIN ANY EXISTING INSURANCE POLICIES, (II) ANY LOSSES OR
EXPENSES INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH ITS EFFORTS TO
SEEK RECOVERY AGAINST SUCH THIRD PARTIES SHALL BE LOSSES SUBJECT TO
INDEMNIFICATION PURSUANT TO THIS ARTICLE X, AND (III) ANY AMOUNTS NOT COVERED BY
APPLICABLE INSURANCE POLICIES OR ANY OTHER CONTRACT OR AGREEMENT (WHETHER IN THE
FORM OF DEDUCTIBLES, AMOUNTS IN EXCESS OF APPLICABLE CAPS, OR OTHERWISE), AND
ANY INCREASE IN RENT, INSURANCE PREMIUMS, OR OTHER LOSSES OR EXPENSES OF ANY
KIND RESULTING FROM SUCH INDEMNIFIED PARTY’S EFFORTS TO SEEK RECOVERY AGAINST
SUCH THIRD PARTIES SHALL BE LOSSES SUBJECT TO INDEMNIFICATION PURSUANT TO THIS
ARTICLE X.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, FOR
PURPOSES OF THIS SECTION 10.6, THE TERM “AFFILIATE” SHALL NOT INCLUDE ANY
INVESTMENT FUND (OR ANY OFFICER, DIRECTOR, EMPLOYEE, EQUITY HOLDER, OR GENERAL
OR LIMITED PARTNER THEREOF, OR ANY PORTFOLIO COMPANY OWNED, IN WHOLE OR IN PART,
THEREBY (OTHER THAN AMC ENTERTAINMENT, INC., A DELAWARE CORPORATION) THAT,
DIRECTLY OR INDIRECTLY, OWNS ANY EQUITY SECURITIES OF GUARANTOR.


 


SECTION 10.7                            ESCROW FUND.  FROM AND AFTER THE
CLOSING, ANY INDEMNIFICATION OBLIGATIONS OF SELLER OR PARENT SHALL BE PAID
FIRST, FROM THE ESCROW FUND PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT;
SECOND, AFTER THE ENTIRE ESCROW FUND HAS BEEN PAID TO A BUYER GROUP MEMBER OR
RELEASED AND RETURNED TO SELLER PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT,
DIRECTLY BY SELLER OR PARENT (PROVIDED THAT PROVIDENCE SHALL PAY DIRECTLY ITS
PRO RATA SHARE OF SELLER’S AND PARENT’S INDEMNIFICATION OBLIGATIONS PURSUANT TO
PROVIDENCE’S EQUITY HOLDER AGREEMENT); PROVIDED, THAT UPON OR AFTER THE
OCCURRENCE OF ANY OF (A) THE VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION
OR WINDING UP OF SELLER OR PARENT, (B) THE TRANSFER OF MORE THAN 25% IN VALUE
(BASED ON BOOK VALUE CALCULATED AS OF THE CLOSING) OF THE ASSETS OF SELLER OR
PARENT TO ANY THIRD PARTY (UNLESS SUCH THIRD PARTY AGREES IN WRITING TO ASSUME
ITS PRO RATA SHARE, BASED ON THE BOOK VALUE OF THE TRANSFERRED ASSETS CALCULATED
AS OF THE CLOSING, OF THE OBLIGATIONS OF SELLER AND PARENT UNDER THIS ARTICLE X
(FOR WHICH PARENT AND SELLER SHALL REMAIN FULLY LIABLE), OR (C) THE FAILURE OF
SELLER OR PARENT TO PAY ANY AMOUNTS REQUIRED TO BE PAID THEREBY PURSUANT TO THIS
AGREEMENT WITHIN 30 DAYS OF SUCH AMOUNT BECOMING DUE AND PAYABLE BY THE SELLER
OR PARENT, THEN ANY INDEMNIFICATION OBLIGATIONS OF SELLER AND PARENT NOT PAID TO
A BUYER GROUP MEMBER PURSUANT TO THIS SECTION 10.7 SHALL BE PAID (TO THE EXTENT
OF SELLER’S PRO RATA SHARE) BY

 

63

--------------------------------------------------------------------------------


 

each Seller Guarantor (other than Providence Equity Partners IV, L.P. and
Providence Equity Operating Partners IV, L.P.) in accordance with such Seller
Guarantor’s Equity Holder Agreement.


 


SECTION 10.8                            EXCLUSIVE REMEDY.  EACH OF THE PARTIES
HERETO ACKNOWLEDGES AND AGREES THAT, FROM AND AFTER THE CLOSING, ITS SOLE AND
EXCLUSIVE MONETARY REMEDY AGAINST THE OTHER PARTY OR ANY AFFILIATES OF THE OTHER
PARTY WITH RESPECT TO ANY AND ALL CLAIMS RELATING (DIRECTLY OR INDIRECTLY) TO
THE SUBJECT MATTER OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(OTHER THAN FOR A CLAIM OF KNOWING FRAUD, WILLFUL MISCONDUCT OR INTENTIONAL
MISREPRESENTATION) SHALL BE PURSUANT TO THE INDEMNIFICATION PROVISIONS SET FORTH
IN THIS ARTICLE X.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.8
SHALL BE DEEMED TO LIMIT THE RIGHTS OF PARENT AND SELLER UNDER
SECTION 11.3(B) OR THE RIGHTS OF BUYER UNDER SECTION 11.3(D) HEREOF.


 


ARTICLE XI


 


TERMINATION


 


SECTION 11.1                            TERMINATION.  ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THIS AGREEMENT MAY BE TERMINATED AT
ANY TIME PRIOR TO THE CLOSING DATE:


 


(A)                                  BY THE MUTUAL CONSENT OF BUYER AND SELLER;


 


(B)                                 BY BUYER, IF THERE HAS BEEN A BREACH BY
PARENT, SELLER, OR THE COMPANY OF ANY OF THEIR RESPECTIVE REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT, OR ANY BREACH
BY ANY DIRECT OR INDIRECT EQUITY HOLDER OF PARENT OF ANY COVENANT OR AGREEMENT
CONTAINED IN ANY EQUITY HOLDER AGREEMENT TO WHICH SUCH EQUITY HOLDER IS A PARTY
THAT IS TO BE PERFORMED PRIOR TO THE CLOSING, IN EACH CASE THAT WOULD OR WOULD
REASONABLY BE EXPECTED TO GIVE RISE TO THE FAILURE OF A CONDITION SET FORTH IN
ARTICLE VIII AND PARENT, SELLER OR THE COMPANY, AS APPLICABLE, FAILS TO CURE
SUCH BREACH WITHIN THIRTY (30) BUSINESS DAYS AFTER RECEIPT OF WRITTEN NOTICE
THEREOF (EXCEPT NO CURE PERIOD SHALL BE PROVIDED FOR A BREACH WHICH BY ITS
NATURE CANNOT BE CURED); PROVIDED, THAT NEITHER BUYER NOR GUARANTOR IS THEN IN
MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED
HEREIN;


 


(C)                                  BY SELLER, IF THERE HAS BEEN A BREACH BY
BUYER OR GUARANTOR OF ANY OF THEIR RESPECTIVE REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT WHICH WOULD OR WOULD
REASONABLY BE EXPECTED TO GIVE RISE TO THE FAILURE OF A CONDITION SET FORTH IN
ARTICLE IX AND BUYER OR GUARANTOR, AS APPLICABLE, FAILS TO CURE SUCH BREACH
WITHIN THIRTY (30) BUSINESS DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF (EXCEPT
NO CURE PERIOD SHALL BE PROVIDED FOR A BREACH WHICH BY ITS NATURE CANNOT BE
CURED); PROVIDED, THAT NEITHER PARENT, SELLER NOR THE COMPANY IS THEN IN
MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED
HEREIN;


 


(D)                                 BY BUYER OR SELLER IF ANY FINAL AND
NON-APPEALABLE COURT ORDER SHALL HAVE BEEN ISSUED PERMANENTLY RESTRAINING,
ENJOINING OR OTHERWISE PROHIBITING THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY; OR

 

64

--------------------------------------------------------------------------------


 


(E)                                  BY BUYER OR SELLER IF THE CLOSING SHALL NOT
HAVE OCCURRED ON OR BEFORE JUNE 7, 2010, OR SUCH LATER DATE AS MAY BE MUTUALLY
AGREED IN WRITING BY BUYER AND SELLER (THE “OUTSIDE DATE”); PROVIDED, THAT, IN
THE EVENT THAT ALL CONDITIONS TO CLOSING SET FORTH IN ARTICLE VIII HAVE BEEN
SATISFIED (OTHER THAN THE CONDITION SET FORTH IN THE FIRST SENTENCE OF
SECTION 8.3 AND THOSE CONDITIONS IN ARTICLE VIII THAT, BY THEIR TERMS, MAY ONLY
BE SATISFIED AS OF THE CLOSING) ON OR PRIOR TO SUCH DATE, THE OUTSIDE DATE
SHALL, AUTOMATICALLY AND WITHOUT FURTHER NOTICE OR OTHER ACTION BY THE PARTIES
HERETO, BE EXTENDED TO DECEMBER 9, 2010; PROVIDED, HOWEVER, THAT THE RIGHT TO
TERMINATE THIS AGREEMENT UNDER THIS SECTION 11.1(E) SHALL NOT BE AVAILABLE TO
ANY PARTY WHO IS IN MATERIAL BREACH OF THIS AGREEMENT AS OF THE DATE OF SUCH
PROPOSED TERMINATION.


 


SECTION 11.2                            NOTICE OF TERMINATION.  ANY PARTY
DESIRING TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 11.1 SHALL GIVE WRITTEN
NOTICE OF SUCH TERMINATION, WHICH NOTICE SHALL SPECIFY THE SECTION OF THIS
AGREEMENT PURSUANT TO WHICH IT IS BEING TERMINATED, TO THE OTHER PARTY TO THIS
AGREEMENT.


 


SECTION 11.3                            EFFECT OF TERMINATION; REMEDIES.


 


(A)                                  IF THIS AGREEMENT SHALL BE TERMINATED
PURSUANT TO THIS ARTICLE XI, ALL FURTHER OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT (OTHER THAN THE OBLIGATIONS DESCRIBED IN THE LAST SENTENCE OF
SECTION 6.1(B), SECTION 7.4, SECTION 10.2(A)(III), THIS SECTION 11.3, AND
ARTICLE XII, EACH OF WHICH SHALL SURVIVE ANY SUCH TERMINATION) SHALL BE
TERMINATED WITHOUT FURTHER LIABILITY OF ANY PARTY TO THE OTHER; PROVIDED,
HOWEVER, THAT NOTHING HEREIN SHALL RELIEVE ANY PARTY FROM LIABILITY FOR FRAUD,
INTENTIONAL MISCONDUCT OR WILLFUL AND WANTON BREACH OF THIS AGREEMENT.


 


(B)                                 IN THE EVENT THAT THIS AGREEMENT IS
TERMINATED BY BUYER OR SELLER PURSUANT TO SECTION 11.1(D) OR 11.1(E) AND, IN
EACH CASE, AT THE TIME OF SUCH TERMINATION, (I) THE CONDITIONS SET FORTH IN
ARTICLE IX (OTHER THAN (A) THE CONDITIONS SET FORTH IN SECTIONS 9.2 AND 9.3 (BUT
ONLY TO THE EXTENT THE COURT ORDER IS ISSUED OR BROUGHT, OR THE APPROVALS
REQUIRED TO BE OBTAINED, ARE UNDER APPLICABLE ANTITRUST LAWS), (B) THE DELIVERY
OF CERTIFICATES WHICH (IN LIGHT OF THE UNDERLYING FACTS AS OF THE TIME OF SUCH
TERMINATION AND ANY WAIVER OF THE CONDITION SET FORTH IN SECTION 9.1(A) DEEMED
MADE PURSUANT TO SECTION 11.1(E)) WOULD BE CAPABLE OF BEING DELIVERED BUT ARE TO
BE DELIVERED ON THE CLOSING DATE AND (C) SUCH OTHER CONDITIONS THE FAILURE OF
WHICH TO BE SATISFIED BY SUCH DATE HAS BEEN PRINCIPALLY CAUSED BY A MATERIAL
BREACH BY BUYER OR GUARANTOR OF ANY REPRESENTATION, WARRANTY OR COVENANT
HEREUNDER OR THE FACTS OR CIRCUMSTANCES UNDERLYING SUCH BREACH), HAVE BEEN
SATISFIED OR (TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW) WAIVED, (II) BUYER
DOES NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 11.1(B),
AND (III) NEITHER BUYER NOR SELLER HAS THE RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 11.1(D) FOR ANY REASON OTHER THAN THAT CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WOULD VIOLATE ANY ANTITRUST LAW (OR WOULD HAVE
THE RIGHT TO SO TERMINATE ASSUMING THAT THE RELEVANT COURT ORDER REFERENCED IN
SECTION 11.1(D) HAS BECOME FINAL AND NON-APPEALABLE AT THE TIME OF SUCH
TERMINATION), THEN BUYER OR GUARANTOR SHALL PAY SELLER A FEE EQUAL TO $5,500,000
(THE “NON-CLEARANCE TERMINATION FEE”) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS ON THE THIRD BUSINESS DAY FOLLOWING THE DATE OF SUCH TERMINATION OF THIS
AGREEMENT.


 


(C)                                  BUYER AND THE GUARANTOR EACH ACKNOWLEDGES
THAT THE PROVISIONS CONTAINED IN SECTION 11.3(B) CONSTITUTE AN INTEGRAL PART OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THAT, WITHOUT THESE
AGREEMENTS, NEITHER PARENT NOR SELLER WOULD HAVE ENTERED INTO THIS

 

65

--------------------------------------------------------------------------------


 

Agreement.  Accordingly, if Buyer or the Guarantor fails to promptly pay the
Non-Clearance Termination Fee pursuant to Section 11.3(b), and, in order to
obtain such payment Parent, Seller or the Company, as the case may be, commences
a suit which results in a judgment against Buyer or the Guarantor, as
applicable, for any of the amounts set forth in Section 11.3(b), then Buyer or
the Guarantor shall pay to the Company its Expenses in connection with such
suit, together with interest on the amount of the Non-Clearance Termination Fee
at the prime rate of JPMorgan Chase Bank, N.A. in effect on the date plus 2% per
annum from the date such amount was required to be paid until the date actually
received by the Company.


 


(D)                                 EACH OF PARENT, SELLER, THE COMPANY, BUYER
AND GUARANTOR ACKNOWLEDGES AND AGREES THAT ANY BREACH OR FAILURE TO PERFORM ANY
OF THE PROVISIONS OF THIS AGREEMENT OR ANY BUYER ANCILLARY AGREEMENT OR SELLER
ANCILLARY AGREEMENT IN ACCORDANCE WITH THEIR SPECIFIC TERMS WOULD RESULT IN
IMMEDIATE AND IRREPARABLE HARM OR INJURY FOR WHICH MONEY DAMAGES WOULD NOT BE AN
ADEQUATE REMEDY.  ACCORDINGLY, EACH OF PARENT, SELLER, THE COMPANY, BUYER AND
GUARANTOR AGREES THAT, UNLESS AND UNTIL THIS AGREEMENT HAS BEEN TERMINATED IN
ACCORDANCE WITH ITS TERMS, EACH PARTY SHALL BE ENTITLED, FOR ANY VIOLATION OR
THREATENED VIOLATION OF THE PROVISIONS OF THIS AGREEMENT OR ANY BUYER ANCILLARY
AGREEMENT OR SELLER ANCILLARY AGREEMENT, AN INJUNCTION OR INJUNCTIONS TO
RESTRAIN SUCH VIOLATION OR THREATENED VIOLATION AND TO SPECIFICALLY ENFORCE THE
TERMS AND PROVISIONS OF THEREOF WITHOUT THE NECESSITY OF POSTING A BOND OR OTHER
FORM OF SECURITY.  IN THE EVENT THAT ANY ACTION SHOULD BE BROUGHT IN EQUITY TO
ENFORCE THE PROVISIONS OF THIS AGREEMENT OR ANY BUYER ANCILLARY AGREEMENT OR
SELLER ANCILLARY AGREEMENT, NO PARTY HERETO OR ANY OF THEIR RESPECTIVE
AFFILIATES, WILL ALLEGE, AND EACH PARTY HEREBY WAIVES THE DEFENSE, THAT THERE IS
AN ADEQUATE REMEDY AT LAW.


 


ARTICLE XII


 


GENERAL PROVISIONS


 


SECTION 12.1                            SURVIVAL OF REPRESENTATIONS, WARRANTIES
AND COVENANTS.  THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS
AGREEMENT AND IN ANY CERTIFICATE DELIVERED PURSUANT HERETO SHALL, IN EACH CASE,
SURVIVE THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
FOLLOWS:


 


(A)                                  THE INDEMNIFICATION PROVIDED FOR IN
SECTION 10.1(A)(II) SHALL (I) WITH RESPECT TO SELLER FUNDAMENTAL
REPRESENTATIONS, SURVIVE INDEFINITELY; (II) WITH RESPECT TO THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTION 4.11 (TAX MATTERS), SURVIVE UNTIL THE DATE
THAT IS SIX MONTHS AFTER THE EXPIRATION OF THE LATEST APPLICABLE STATUTE OF
LIMITATIONS PERIOD; (III) WITH RESPECT TO THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4.19 (ENVIRONMENTAL COMPLIANCE) SURVIVE UNTIL THE DATE THAT
IS THREE (3) YEARS AFTER THE CLOSING DATE; AND (IV) WITH RESPECT TO ALL OTHER
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV, SURVIVE UNTIL THE
EARLIER OF (A) EIGHTEEN (18) MONTHS AFTER THE CLOSING DATE AND (B) THE DATE THAT
IS 90 DAYS AFTER THE RECEIPT OF THE COMPANY OF AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AS OF AND FOR THE 12 MONTH PERIOD ENDED DECEMBER 31,
2010 (PREPARED IN ACCORDANCE WITH THE AGREED ACCOUNTING PRINCIPLES);


 


(B)                                 THE INDEMNIFICATION PROVIDED FOR IN
SECTION 10.2(A)(II) SHALL (I) WITH RESPECT TO BUYER FUNDAMENTAL REPRESENTATIONS,
SURVIVE INDEFINITELY; AND (II)  WITH RESPECT TO ALL

 

66

--------------------------------------------------------------------------------


 

other representations and warranties contained in Article V, survive until the
earlier of (A) eighteen (18) months after the Closing Date and (B) the date that
is 90 days after the receipt of the Company of audited consolidated financial
statements of the Company as of and for the 12 month period ended December 31,
2010 (prepared in accordance with the Agreed Accounting Principles);


 


(C)                                  THE INDEMNIFICATION PROVIDED FOR IN
SECTION 10.1(A)(I) AND SECTION 10.2(A)(I) SHALL SURVIVE UNTIL SUCH COVENANT OR
OBLIGATION IS PERFORMED OR WAS REQUIRED TO HAVE BEEN PERFORMED;


 


(D)                                 THE INDEMNIFICATION PROVIDED FOR
SECTION 10.1(A)(III), SECTION 10.1(A)(IV), AND SECTION 10.2(A)(III) SHALL
SURVIVE INDEFINITELY.


 


SECTION 12.2                            NO PUBLIC ANNOUNCEMENT.  NONE OF BUYER,
SELLER OR THE COMPANY SHALL, WITHOUT THE APPROVAL OF THE OTHERS (INCLUDING WITH
RESPECT TO BOTH TIMING AND CONTENT), MAKE OR PERMIT ANY OF THEIR RESPECTIVE
AFFILIATES TO MAKE ANY PRESS RELEASE OR OTHER PUBLIC ANNOUNCEMENT CONCERNING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT AS AND TO THE EXTENT THAT
ANY SUCH PARTY SHALL BE SO OBLIGATED BY REQUIREMENTS OF LAW, IN WHICH CASE THE
OTHER PARTIES SHALL BE ADVISED AND SHALL USE THEIR REASONABLE EFFORTS TO CAUSE A
MUTUALLY AGREEABLE RELEASE OR ANNOUNCEMENT TO BE ISSUED; PROVIDED, HOWEVER, THAT
THE FOREGOING SHALL NOT PRECLUDE COMMUNICATIONS OR DISCLOSURES NECESSARY TO
IMPLEMENT THE PROVISIONS OF THIS AGREEMENT OR TO COMPLY WITH THE ACCOUNTING AND
THE SECURITIES AND EXCHANGE COMMISSION DISCLOSURE OBLIGATIONS OR THE RULES OF
ANY STOCK EXCHANGE.


 


SECTION 12.3                            NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN OR DELIVERED WHEN DELIVERED PERSONALLY OR WHEN ACTUALLY RECEIVED
WHEN SENT BY REGISTERED OR CERTIFIED MAIL OR BY PRIVATE COURIER ADDRESSED AS
FOLLOWS:


 

If to Buyer or Guarantor, to:

 

American Multi-Cinema, Inc.

920 Main Street,

Kansas City, Missouri 64105

Attention:  General Counsel and Chief Financial Officer

Facsimile:  816-480-4700

 

with a copy to:

 

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Attention: John Scott and Douglas A. Ryder

Facsimile: 212-326-2061

 

67

--------------------------------------------------------------------------------


 

If to Parent, Seller or the Company, to:

 

Kerasotes ShowPlace Theatres, LLC

224 N. Des Plaines, Suite 200

Chicago, Illinois 60661-1134

Attention: Anthony Kerasotes

Facsimile:  312-258-9943

 

with a copy to:

 

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Chris E. Abbinante

Facsimile:  312-853-7036

 

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

 


SECTION 12.4                            SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS; PROVIDED, HOWEVER, THAT NO PARTY TO
THIS AGREEMENT MAY ASSIGN ITS RIGHTS PRIOR TO THE CLOSING OR DELEGATE ITS
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF
THE OTHER PARTIES TO THIS AGREEMENT.  FOLLOWING THE CLOSING, ANY PARTY MAY
ASSIGN ANY OF ITS RIGHTS HEREUNDER, BUT NO SUCH ASSIGNMENT SHALL RELIEVE IT OF
ITS OBLIGATIONS HEREUNDER.


 


SECTION 12.5                            ACCESS TO RECORDS AFTER CLOSING.  FOR A
PERIOD OF SIX (6) YEARS AFTER THE CLOSING DATE, SELLER AND ITS REPRESENTATIVES,
ON THE ONE HAND, AND BUYER AND ITS AFFILIATES ON THE OTHER HAND, SHALL HAVE
REASONABLE ACCESS TO ALL OF THE BOOKS AND RECORDS OF THE COMPANY AND THE
SUBSIDIARIES IN THE POSSESSION OF THE OTHER PARTY (INCLUDING THOSE BOOKS AND
RECORDS OF THE COMPANY PRIMARILY RELATED TO THE RETAINED ASSETS AND THE RETAINED
LIABILITIES TO THE EXTENT SUCH RETAINED BOOKS AND RECORDS RELATE TO ANY OF THE
THEATRES, PROPERTIES, ASSETS OR LIABILITIES TRANSFERRED TO BUYER AT CLOSING) TO
THE EXTENT THAT SUCH ACCESS MAY REASONABLY BE REQUIRED BY SELLER OR BUYER, AS
APPLICABLE, INCLUDING IN CONNECTION WITH ANY PROCEEDING BEFORE ANY GOVERNMENTAL
BODY OR WITH RESPECT TO TAXES, IN EACH CASE TO THE EXTENT RELATED TO THE
OPERATIONS OF THE COMPANY AND THE SUBSIDIARIES ON OR PRIOR TO THE CLOSING DATE. 
SUCH ACCESS SHALL BE AFFORDED BY BUYER OR SELLER, AS APPLICABLE, UPON RECEIPT OF
REASONABLE ADVANCE NOTICE AND DURING NORMAL BUSINESS HOURS.  BUYER OR SELLER, AS
APPLICABLE, SHALL BE SOLELY RESPONSIBLE FOR ANY COSTS OR EXPENSES INCURRED BY IT
PURSUANT TO THIS SECTION 12.5.  IF SELLER, ON THE ONE HAND, OR BUYER OR THE
COMPANY ON THE OTHER HAND, SHALL DESIRE TO DISPOSE OF ANY OF SUCH BOOKS AND
RECORDS PRIOR TO THE EXPIRATION OF SUCH 6-YEAR PERIOD, SUCH PARTY SHALL, PRIOR
TO SUCH DISPOSITION, GIVE THE OTHER PARTY A REASONABLE OPPORTUNITY, AT SUCH
OTHER PARTY’S EXPENSE, TO SEGREGATE AND REMOVE SUCH BOOKS AND RECORDS AS SUCH
OTHER PARTY MAY SELECT.


 


SECTION 12.6                            ENTIRE AGREEMENT; AMENDMENTS.  THIS
AGREEMENT, THE EXHIBITS AND SCHEDULES REFERRED TO HEREIN, THE DOCUMENTS
DELIVERED PURSUANT HERETO (INCLUDING THE SELLER ANCILLARY AGREEMENTS AND BUYER
ANCILLARY AGREEMENTS) AND THE CONFIDENTIALITY AGREEMENT

 

68

--------------------------------------------------------------------------------


 

contain the entire understanding of the parties hereto with regard to the
subject matter contained herein or therein, and supersede all other prior
representations, warranties, agreements, understandings or letters of intent
between or among any of the parties hereto.  This Agreement shall not be
amended, modified or supplemented except by a written instrument signed by
Buyer, the Company and Seller.


 


SECTION 12.7                            INTERPRETATION.  DISCLOSURE OF ANY FACT
OR ITEM IN ANY SCHEDULE HERETO REFERENCED BY A PARTICULAR SECTION IN THIS
AGREEMENT SHALL BE DEEMED TO HAVE BEEN DISCLOSED WITH RESPECT TO EVERY OTHER
SECTION IN THIS AGREEMENT TO WHICH SUCH FACT’S OR ITEM’S RELEVANCE IS REASONABLY
APPARENT. UNLESS THIS AGREEMENT SPECIFICALLY PROVIDES OTHERWISE, (I) NEITHER THE
SPECIFICATION OF ANY DOLLAR AMOUNT IN ANY REPRESENTATION OR WARRANTY CONTAINED
IN THIS AGREEMENT NOR THE INCLUSION OF ANY SPECIFIC ITEM IN ANY SCHEDULE HERETO
SHALL BE DEEMED TO IMPLY THAT SUCH AMOUNT, OR HIGHER OR LOWER AMOUNTS, OR THE
ITEM SO INCLUDED OR OTHER ITEMS, ARE OR ARE NOT MATERIAL, AND NO PARTY SHALL USE
THE FACT OF THE SETTING FORTH OF ANY SUCH AMOUNT OR THE INCLUSION OF ANY SUCH
ITEM IN ANY DISPUTE OR CONTROVERSY BETWEEN THE PARTIES AS TO WHETHER ANY
OBLIGATION, ITEM OR MATTER NOT DESCRIBED HEREIN OR INCLUDED IN ANY SCHEDULE IS
OR IS NOT MATERIAL FOR PURPOSES OF THIS AGREEMENT; (II) EXCEPT FOR THOSE ITEMS
SPECIFIED IN SECTION 6.4(B) OR INCLUDED IN ANY SCHEDULE RELATED TO SECTION 6.4,
NEITHER THE SPECIFICATION OF ANY ITEM OR MATTER IN ANY REPRESENTATION OR
WARRANTY CONTAINED IN THIS AGREEMENT NOR THE INCLUSION OF ANY SPECIFIC ITEM IN
ANY SCHEDULE HERETO IS INTENDED TO IMPLY THAT SUCH ITEM OR MATTER, OR OTHER
ITEMS OR MATTERS, ARE OR ARE NOT IN THE ORDINARY COURSE OF BUSINESS, AND NO
PARTY SHALL USE THE FACT OF THE SETTING FORTH OR THE INCLUSION OF ANY SUCH ITEM
OR MATTER IN ANY DISPUTE OR CONTROVERSY BETWEEN THE PARTIES AS TO WHETHER ANY
OBLIGATION, ITEM OR MATTER NOT DESCRIBED HEREIN OR INCLUDED IN ANY SCHEDULE IS
OR IS NOT IN THE ORDINARY COURSE OF BUSINESS FOR PURPOSES OF THIS AGREEMENT. 
PURSUANT TO SECTION 6.2, SELLER AND THE COMPANY MAY, FROM TIME TO TIME PRIOR TO
THE CLOSING, DELIVER WRITTEN UPDATED SCHEDULES TO BUYER.  NO SUCH UPDATED
SCHEDULE SHALL BE EVIDENCE, IN AND OF ITSELF, THAT THE REPRESENTATIONS AND
WARRANTIES IN THE CORRESPONDING SECTION ARE NO LONGER TRUE AND CORRECT IN ALL
MATERIAL RESPECTS.  NO SUCH UPDATED SCHEDULES SHALL BE DEEMED TO CURE ANY BREACH
THAT EXISTS AS OF THE DATE HEREOF FOR PURPOSES OF SECTION 8.1.  IF, HOWEVER, THE
CLOSING OCCURS, ANY SUCH UPDATED SCHEDULES WILL BE EFFECTIVE TO CURE AND CORRECT
FOR PURPOSES OF ARTICLE X, ANY BREACH OF ANY REPRESENTATION OR WARRANTY WHICH
WOULD HAVE EXISTED IF SELLER OR THE COMPANY HAD NOT DELIVERED SUCH UPDATED
SCHEDULES, AND ALL REFERENCES TO ANY SCHEDULE WHICH IS SUPPLEMENTED OR AMENDED
AS PROVIDED IN SECTION 6.2 SHALL FOR PURPOSES AFTER THE CLOSING BE DEEMED TO BE
A REFERENCE TO SUCH SCHEDULE AS SO SUPPLEMENTED OR AMENDED BY SUCH UPDATED
SCHEDULE.


 


SECTION 12.8                            WAIVERS.  ANY TERM OR PROVISION OF THIS
AGREEMENT MAY BE WAIVED, OR THE TIME FOR ITS PERFORMANCE MAY BE EXTENDED, BY THE
PARTY OR PARTIES ENTITLED TO THE BENEFIT THEREOF.  ANY SUCH WAIVER SHALL BE
VALIDLY AND SUFFICIENTLY AUTHORIZED FOR THE PURPOSES OF THIS AGREEMENT IF, AS TO
ANY PARTY, IT IS AUTHORIZED IN WRITING BY AN AUTHORIZED REPRESENTATIVE OF SUCH
PARTY.  THE FAILURE OF ANY PARTY HERETO TO ENFORCE AT ANY TIME ANY PROVISION OF
THIS AGREEMENT SHALL NOT BE CONSTRUED TO BE A WAIVER OF SUCH PROVISION, NOR IN
ANY WAY TO AFFECT THE VALIDITY OF THIS AGREEMENT OR ANY PART HEREOF OR THE RIGHT
OF ANY PARTY THEREAFTER TO ENFORCE EACH AND EVERY SUCH PROVISION.  NO WAIVER OF
ANY BREACH OF THIS AGREEMENT SHALL BE HELD TO CONSTITUTE A WAIVER OF ANY OTHER
OR SUBSEQUENT BREACH.


 


SECTION 12.9                            EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, EACH PARTY HERETO WILL PAY ALL COSTS AND EXPENSES INCIDENT TO ITS
NEGOTIATION AND PREPARATION OF THIS AGREEMENT AND

 

69

--------------------------------------------------------------------------------


 


TO ITS PERFORMANCE AND COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED
HEREIN ON ITS PART TO BE PERFORMED OR COMPLIED WITH, INCLUDING THE FEES,
EXPENSES AND DISBURSEMENTS OF ITS COUNSEL AND INDEPENDENT PUBLIC ACCOUNTANTS;
PROVIDED, HOWEVER, THAT ALL TRANSACTION COSTS SHALL BE THE RESPONSIBILITY OF
BUYER TO THE EXTENT INCLUDED IN CLOSING DATE WORKING CAPITAL.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT THAT ANY TRANSACTION COSTS ARE
EITHER NOT PAID PRIOR TO CLOSING OR NOT REFLECTED IN THE CLOSING DATE WORKING
CAPITAL, ANY AND ALL SUCH TRANSACTION COSTS SHALL BE PAYABLE SOLELY BY SELLER
AND NONE OF BUYER, THE COMPANY OR ANY SUBSIDIARY SHALL HAVE ANY LIABILITY
THEREFOR.


 


SECTION 12.10                     PARTIAL INVALIDITY.  WHEREVER POSSIBLE, EACH
PROVISION HEREOF SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IN CASE ANY ONE OR MORE OF THE PROVISIONS
CONTAINED HEREIN SHALL, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT,
BUT ONLY TO THE EXTENT, OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT INVALIDATING THE REMAINDER OF SUCH INVALID, ILLEGAL OR UNENFORCEABLE
PROVISION OR PROVISIONS OR ANY OTHER PROVISIONS HEREOF, UNLESS SUCH A
CONSTRUCTION WOULD BE UNREASONABLE.


 


SECTION 12.11                     EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY
BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE CONSIDERED AN ORIGINAL
INSTRUMENT, BUT ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT, AND
SHALL BECOME BINDING WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF
THE PARTIES HERETO AND DELIVERED TO SELLER, THE COMPANY AND BUYER.


 


SECTION 12.12                     FURTHER ASSURANCES.


 


(A)                                  EACH OF THE PARTIES HERETO AGREES TO USE
ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE OR CAUSE TO BE TAKEN ALL ACTION, TO
DO OR CAUSE TO BE DONE, AND TO ASSIST AND COOPERATE WITH THE OTHER PARTY IN
DOING, ALL THINGS REASONABLY NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE
REQUIREMENTS OF LAW OR OTHERWISE TO CONSUMMATE AND MAKE EFFECTIVE, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING:  (I) THE SATISFACTION OF
THE CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SUCH PARTY; AND (II) THE
EXECUTION AND DELIVERY OF SUCH INSTRUMENTS, AND THE TAKING OF SUCH OTHER ACTIONS
AS MAY REASONABLY BE REQUESTED IN ORDER TO CARRY OUT THE INTENT OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, NO PARTY
HERETO OR THEIR RESPECTIVE AFFILIATES SHALL BE REQUIRED TO MAKE ANY MATERIAL
MONETARY EXPENDITURE, COMMENCE OR PARTICIPATE IN ANY PROCEEDING BEFORE ANY
GOVERNMENT BODY OR OFFER OR GRANT ANY MATERIAL ACCOMMODATION (FINANCIAL OR
OTHERWISE) TO ANY PERSON IN CONNECTION WITH THE OBLIGATIONS DESCRIBED IN THIS
SECTION 12.12. NOTWITHSTANDING THE FOREGOING, IN THE EVENT (AND TO THE EXTENT)
OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS SECTION 12.12 AND
THE TERMS AND CONDITIONS OF ANY OTHER SECTION OF THIS AGREEMENT, INCLUDING
SECTION 6.3, THE TERMS AND CONDITIONS OF SUCH OTHER SECTION SHALL CONTROL.


 


(B)                                 FOLLOWING THE CLOSING, SELLER SHALL, AND
SHALL CAUSE ITS AFFILIATES (INCLUDING ITS DIRECT AND INDIRECT EQUITY HOLDERS) TO
(I) PROVIDE TO THE BUYER AND ITS ADVISORS AND REPRESENTATIVES, UPON
REASONABLE ADVANCE NOTICE AND WITHOUT UNDUE INTERRUPTION TO SELLER’S BUSINESS,
ACCESS DURING NORMAL BUSINESS HOURS TO THE BOOKS AND RECORDS OF THE COMPANY
PERTAINING TO THE OPERATION OF THE COMPANY’S BUSINESS, PROPERTIES AND PERSONNEL
PRIOR TO THE CLOSING (TO THE EXTENT RETAINED BY SELLER) AND (II) ASSIST AND
COOPERATE WITH THE BUYER, ITS

 

70

--------------------------------------------------------------------------------


 

auditors, and, if different from Buyer’s auditors, the auditors of the Financial
Statements, to the extent reasonably requested by the Buyer or such auditors
(including, without limitation, by providing customary documentation, including
representation letters, to the Buyer or such auditors), in each case, in
connection with (a) the preparation of the financial statements of the Buyer and
its Affiliates, (b) the use and disclosure of the Financial Statements, any
other financial information of the Company and the Subsidiaries relating to the
period prior to Closing, and of any successor financial statements and other
information derived therefrom, in connection with any Filings, (c) the Buyer
obtaining customary comfort letters from its auditors or, if different, the
auditors of the Financial Statements in connection with any Filings, (d) the
Buyer obtaining such auditor’s consent to use their audit reports and comfort
letters in connection with any Filings and (e) conforming the Financial
Statements for use in any Filings; provided that the Buyer will reimburse Seller
for any and all of its expenses reasonably incurred by it and its Affiliates and
representatives in connection with providing such cooperation; provided further
that none of Parent, Seller or any of their respective Affiliates shall be
deemed to have made any representation or warranty with respect to any
information provided pursuant to this Section 12.12 except as specifically set
forth in Article IV hereof.  “Filings” means, with respect to the Buyer and/or
its Affiliates, any (i) issuance of securities in transactions registered under
the Securities Act, or in transactions exempt from the registration requirements
thereunder, (ii) filings with, or reporting obligations under, the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934, as
amended (or similar filings or reporting obligations in other relevant
jurisdictions or under Requirements of Law), and (iii) the provision of
information to investors and Governmental Bodies in connection with such
securities.


 


SECTION 12.13                     DISCLAIMER OF WARRANTIES.  BUYER ACKNOWLEDGES
THAT IT HAS CONDUCTED AN INDEPENDENT INVESTIGATION AND VERIFICATION OF THE
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS, LIABILITIES, PROPERTIES AND
PROJECTED OPERATIONS OF SELLER, THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A
WHOLE, AND, IN MAKING ITS DETERMINATION TO PROCEED WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, BUYER HAS RELIED ON THE RESULTS OF ITS OWN
INDEPENDENT INVESTIGATION AND VERIFICATION AND THE REPRESENTATIONS AND
WARRANTIES OF PARENT AND SELLER EXPRESSLY AND SPECIFICALLY SET FORTH IN
ARTICLE IV, AS QUALIFIED BY THE SCHEDULES AND UPDATED SCHEDULES.  NEITHER PARENT
NOR SELLER NOR THE COMPANY MAKE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT
TO ANY PROJECTIONS, FORECASTS OR FORWARD-LOOKING INFORMATION PROVIDED TO BUYER,
EXCEPT AS SET FORTH IN ARTICLE IV.  THERE IS NO ASSURANCE THAT ANY PROJECTED OR
FORECASTED RESULTS WILL BE ACHIEVED.  EXCEPT AS TO THOSE MATTERS EXPRESSLY
COVERED BY THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT AND THE
CERTIFICATES DELIVERED BY PARENT, SELLER AND THE COMPANY PURSUANT TO
SECTION 8.1, (I) SELLER IS SELLING THE UNIT (AND THE BUSINESS AND ASSETS OF THE
COMPANY REPRESENTED THEREBY) ON AN “AS IS, WHERE IS” BASIS AND PARENT, SELLER
AND THE COMPANY DISCLAIM ALL OTHER WARRANTIES, REPRESENTATIONS AND GUARANTEES
WHETHER EXPRESS OR IMPLIED AND (II)  NEITHER PARENT NOR SELLER NOR THE COMPANY
MAKE ANY REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE AND NO IMPLIED WARRANTIES WHATSOEVER.  BUYER ACKNOWLEDGES
THAT NEITHER PARENT NOR SELLER, EXCEPT AS SET FORTH IN ARTICLE IV, NOR THE
COMPANY OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AFFILIATES OR ANY OTHER
PERSON HAS MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE
ACCURACY OR COMPLETENESS OF ANY MEMORANDA, CHARTS OR SUMMARIES

 

71

--------------------------------------------------------------------------------


 

heretofore made available by Parent, Seller, the Company or their
representatives or Affiliates to Buyer or any other information which is not
included in this Agreement or the Schedules (including any Updated Schedules
delivered to Buyer pursuant to Section 6.2), and none of Parent, Seller, the
Company or any of their representatives or Affiliates or any other Person will
have or be subject to any Liability to Buyer, any Affiliate of Buyer or any
other Person resulting from the distribution of any such information to, or use
of any such information by, Buyer, any Affiliate of Buyer or any of their
agents, consultants, accountants, counsel or other representatives.


 


SECTION 12.14                     GOVERNING LAW; SUBMISSION TO JURISDICTION;
WAIVER OF JURY TRIAL.


 


(A)                                  THIS AGREEMENT AND ALL MATTERS ARISING OUT
OF OR IN CONNECTION WITH THE SUBJECT MATTER HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS
(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE.


 


(B)                                 BY THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, BUYER, SELLER AND THE COMPANY SUBMIT TO THE PERSONAL JURISDICTION OF
ANY STATE OR FEDERAL COURT IN THE STATE OF ILLINOIS IN ANY SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 12.15                     BINDING EFFECT.  THIS AGREEMENT WILL BE
BINDING ON AND INURE SOLELY TO THE BENEFIT OF EACH PARTY HERETO, AND, EXCEPT AS
EXPRESSLY SET FORTH IN ARTICLE X, NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED,
IS INTENDED TO OR WILL CONFER UPON ANY OTHER PERSON ANY RIGHT, BENEFIT, OR
REMEDY OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.


 

[Remainder of page intentionally left blank; signature pages follow.]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

KERASOTES SHOWPLACE THEATRES HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ ANTHONY KERASOTES

 

 

Name:

Anthony Kerasotes

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

KERASOTES SHOWPLACE THEATRES, LLC

 

 

 

 

 

 

By:

/s/ ANTHONY KERASOTES

 

 

Name:

Anthony Kerasotes

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

SHOWPLACE THEATRES HOLDING COMPANY, LLC

 

 

 

 

 

 

By:

/s/ ANTHONY KERASOTES

 

 

Name:

Anthony Kerasotes

 

 

Title:

President

 

 

 

 

 

AMC SHOWPLACE HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ GERARDO I. LOPEZ

 

 

Name:

Gerardo I. Lopez

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

AMERICAN MULTI-CINEMA, INC.

 

 

 

 

 

 

By:

/s/ GERARDO I. LOPEZ

 

 

Name:

Gerardo I. Lopez

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Unit Purchase Agreement]

 

--------------------------------------------------------------------------------